EXHIBIT 10(iii)

 

 

 

ASSET PURCHASE AGREEMENT

 

 

among

 

 

KERR GROUP, INC.,

 

 

KERR ACQUISITION SUB II, LLC,

as Purchaser,

 

 

and

 

 

O.G. DEHYDRATED, INC.,

as Seller

 

 

Dated as of June 26, 2003

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

1.1

Definitions

 

1.2

Rules of Construction

 

 

 

ARTICLE II PURCHASE AND SALE OF PURCHASED ASSETS

 

2.1

Purchased Assets

 

 

2.2

Excluded Assets

 

 

2.3

Assumed Liabilities

 

 

2.4

Retained Liabilities

 

 

2.5

Purchase Price; Payment of Purchase Price; Adjustments

 

 

2.6

Allocation of Purchase Price

 

 

2.7

Closing

 

 

2.8

Assignment of Contracts

 

 

2.9

Natural Hazard Disclosure Statement

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

 

3.1

Organization and Qualification

 

 

3.2

Authority Relative to this Agreement

 

 

3.3

No Conflict

 

 

3.4

Required Filings and Consents

 

 

3.5

Financial Statements

 

 

3.6

Absence of Undisclosed Liabilities

 

 

3.7

Absence of Certain Changes or Events

 

 

3.8

Sufficiency and Title to Assets

 

 

3.9

Intellectual Property

 

 

3.10

Contracts

 

 

3.11

Permits

 

 

3.12

Compliance with Laws

 

 

3.13

Litigation

 

 

3.14

Books and Records

 

 

3.15

Employment Matters

 

 

3.16

Employee Benefits

 

 

3.17

No Finder

 

 

3.18

Environmental Matters

 

 

3.19

Taxes and Tax Returns

 

 

3.20

Customers and Suppliers

 

 

3.21

Inventory

 

 

3.22

Insurance

 

 

3.23

Affiliate Transactions

 

 

3.24

Questionable Payments

 

 

3.25

Products Liability

 

 

3.26

No Powers of Attorney

 

 

3.27

Full Disclosure

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF KERR AND PURCHASER

 

4.1

Organization and Qualification

 

 

4.2

Authority Relative to this Agreement

 

 

4.3

No Conflict

 

 

4.4

Required Filings and Consents

 

 

4.5

No Finder

 

 

4.6

No Litigation

 

 

4.7

Commitment Letters

 

 

 

 

 

ARTICLE V ADDITIONAL COVENANTS

 

5.1

Conduct of Business

 

 

5.2

Intentionally Omitted

 

 

5.3

Consents, Filings and Authorizations; Efforts to Consummate

 

 

5.4

Notices of Certain Events

 

 

5.5

Public Announcements

 

 

5.6

Access to Information; Confidentiality

 

 

5.7

Expenses

 

 

5.8

Title and Survey Matters

 

 

5.9

No Recording

 

 

5.10

Price Decrease Notification

 

 

 

 

 

ARTICLE VI CONDITIONS TO CLOSING

 

6.1

Conditions to the Obligations of Seller and Purchaser

 

 

6.2

Conditions to Obligation of Seller

 

 

6.3

Conditions to Obligation of Purchaser

 

 

 

 

 

ARTICLE VII TERMINATION; EFFECT OF TERMINATION

 

7.1

Termination of Agreement

 

 

7.2

Effect of Termination; Right to Proceed

 

 

 

 

 

ARTICLE VIII POST-CLOSING COVENANTS

 

8.1

Certain Transitional Matters

 

 

8.2

Transfer and Retention of Transferred Employees; Employee Benefits

 

 

8.3

Non-Competition Covenant

 

 

8.4

Trademarks, Etc

 

 

8.5

Tax Covenants

 

 

8.6

Records; Retention

 

 

8.7

Designated Reporting Person

 

 

8.8

Further Assurances

 

 

 

 

 

ARTICLE IX SURVIVAL; INDEMNIFICATION

 

9.1

Expiration of Representations and Warranties

 

 

9.2

Indemnification by Seller

 

 

9.3

Indemnification by Kerr and Purchaser

 

 

9.4

Notice of Claims

 

 

9.5

Opportunity to Defend Third Party Claims

 

 

ii

--------------------------------------------------------------------------------


 

 

9.6

Limitation of Liability

 

 

9.7

Effect of Taxes and Insurance

 

 

9.8

Treatment of Indemnity Payments; No Duplication

 

 

 

 

 

ARTICLE X GENERAL

 

10.1

Notices

 

10.2

Severability

 

10.3

Assignment; Binding Effect; Benefit

 

10.4

Incorporation of Exhibits and Schedules

 

10.5

Governing Law; Submission to Jurisdiction

 

10.6

Waiver of Jury Trial

 

10.7

Interpretation

 

10.8

Counterparts

 

10.9

Entire Agreement

 

10.10

Waivers and Amendments

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Form of Assignment and Assumption Agreement

Exhibit B

 

Natural Hazard Disclosure Statement

Exhibit C

 

Intentionally Omitted

Exhibit D

 

Form of Transition Services Agreement

Exhibit E

 

Intentionally Omitted

Exhibit F

 

Form of Assignment of Lease

Exhibit G

 

Form of Bill of Sale

Exhibit H

 

Form of Deed

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1(a)

 

Seller Affiliates

Schedule 1.1(b)

 

Closing Balance Sheet / Working Capital

Schedule 2.1(a)(i)

 

Real Property

Schedule 2.1(a)(ii)

 

Real Property Leases

Schedule 2.1(b)

 

Tangible Personal Property

Schedule 2.1(e)

 

Assigned Contracts

Schedule 2.1(f)

 

Listed Permits

Schedule 2.1(g)

 

Listed Intellectual Property

Schedule 2.1(j)

 

Vehicles

Schedule 2.2(d)

 

Excluded Tangible Personal Property

Schedule 2.2(g)

 

Excluded Assets

Schedule 3.1

 

Subsidiaries

Schedule 3.3

 

No Conflict of Seller

Schedule 3.4

 

Seller Consents

Schedule 3.5

 

Seller’s Balance Sheets

Schedule 3.6

 

Undisclosed Liabilities

Schedule 3.7

 

Certain Changes or Events

Schedule 3.8

 

Title to Assets

Schedule 3.9(a)

 

Registered Intellectual Property Rights

Schedule 3.9(d)

 

Intellectual Property Infringement

Schedule 3.9(e)

 

Intellectual Property Claims

Schedule 3.9(g)

 

Computer Software

Schedule 3.9(h)

 

Domain Names

Schedule 3.10

 

Material Contracts

Schedule 3.13

 

Litigation

Schedule 3.15

 

Employment Matters

Schedule 3.15(c)

 

Employment Loss

Schedule 3.16

 

Benefit Plans

Schedule 3.18

 

Environmental Matters

Schedule 3.19

 

Taxes and Tax Returns

Schedule 3.20

 

Customers and Suppliers

Schedule 3.22

 

Insurance

Schedule 3.23

 

Affiliate Transactions

Schedule 5.1

 

Conduct of Business

Schedule 5.1(m)

 

Permitted Capital Expenditures

Schedule 5.9

 

Title Commitments

Schedule 6.2(f)

 

Required Consents

Schedule 6.3(h)

 

Required Consents

 

v

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT is made as of June 26, 2003 among KERR GROUP,
INC., a Delaware corporation (“Kerr”), KERR ACQUISITION SUB II, LLC, a
wholly-owned limited liability company (“Purchaser”), and O.G. DEHYDRATED, INC.,
a California corporation (“Seller”).

 

RECITALS

 

Seller engages in the business of developing, manufacturing, marketing and
distributing specialty molded closures and flexible plastic packaging for the
healthcare, personal care, health and beauty, pharmaceutical, household
chemical, automotive, industrial and dentifrice industries (the “Business”). 
Subject to the terms and conditions set forth herein, Seller desires to sell,
convey, transfer, assign and deliver to Purchaser, and Purchaser desires to
purchase and acquire from Seller, all of Seller’s right, title and interest in
and to all of the Purchased Assets, as defined herein (the “Acquisition”).

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 


ARTICLE I
DEFINITIONS


 


1.1                                 DEFINITIONS.  AS USED HEREIN, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:

 

“Accounts Payable” means normal trade payables associated with the ongoing
operations of the business, including liabilities relating to sales allowances,
customer rebates, third party royalty payments and commissions, and pro-card
accruals; provided that the disputed Manpower International, Inc. payable shall
not be deemed to be an “Account Payable”.

 

“Acquisition” has the meaning given to such term in the Recitals.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person. 
For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities or by contract or
otherwise.  The Affiliates of Seller include the Persons listed on
Schedule 1.1(a).

 

“Affiliate Marks” means the service marks, trademarks, trade names and domain
names used by Seller in the operation of the Business and owned by or licensed
to an Affiliate of Seller, as listed on Schedule 2.2(g).

 

“Agreement” means this Asset Purchase Agreement.

 

--------------------------------------------------------------------------------


 

“Asserted Liability” has the meaning given to such term in Section 9.4.

 

“Assigned Contracts” has the meaning given to such term in Section 2.1(e).

 

“Assignment and Assumption Agreement” has the meaning given to such term in
Section 2.5(b)(ii).

 

“Assignment of Lease” has the meaning given to such term in Section 6.2(d)(i).

 

“Associate” means, as to any Person, (a) any trust or other estate in which such
Person has a substantial beneficial interest or as to which such Person serves
as trustee or in a similar fiduciary capacity, and (b) any family member or
spouse of such Person, or any family member of such spouse, or any individual
who has the same home as such Person or who is a director or officer of such
Person or any of its parents or Subsidiaries.

 

“Assumed Liabilities” has the meaning given to such term in Section 2.3.

 

“Audited Financials” has the meaning given to such term in Section 3.5.

 

“Base Purchase Price” has the meaning given to such term in Section 6.2(c)(vii).

 

“Business” has the meaning given to such term in the Recitals.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York City or San Francisco, California, are authorized or obligated
by applicable Law to close.

 

“Capital Expenditures” means Seller’s actual capital expenditures properly
classified as property, plant and equipment in accordance with GAAP (using, to
the extent permitted by GAAP, the practices, procedures and methods historically
used by Seller), accrued during the period beginning on December 1, 2002 and
ending on the earlier of August 31, 2003 and the Closing Date; provided,
however, that if the Closing does not occur on or prior to August 31, 2003 as a
result of (i) postponement of the Closing by Seller pursuant to Section 5.8(b),
(ii) a second request under the HSR Act under Section 7.1(b), or (iii) breach by
Seller of its obligations hereunder, then Capital Expenditures shall accrue
during the period beginning on December 1, 2002 and ending on the Closing Date. 
For the avoidance of doubt, items set forth on Capital Expenditures
Schedule 5.1(m) shall be deemed to be Capital Expenditures for purposes of this
Agreement.

 

“Capital Expenditures Adjustment” has the meaning given to such term in
Section 2.5(f).

 

“Closing” has the meaning given to such term in Section 2.7.

 

“Closing Balance Sheet” means a balance sheet of Seller, prepared pursuant to
Section 2.5(d) setting forth the Purchased Assets and the Assumed Liabilities as
of the Closing Date to the extent such assets and liabilities would be shown on
a balance sheet of Seller prepared in accordance with GAAP, using, to the extent
permitted by GAAP, the practices,

 

2

--------------------------------------------------------------------------------


 

procedures and methods used by Seller in preparing the Audited Financials, which
balance sheet shall be prepared by Purchaser.

 

“Closing Capital Expenditures” has the meaning given to such term in
Section 2.5(f)(ii).

 

“Closing Capital Expenditures Adjustment” has the meaning given to such term in
Section 2.5(f)(ii).

 

“Closing Capital Expenditures Objection Notice” has the meaning given to such
term in Section 2.5(f)(ii).

 

“Closing Date” has the meaning given to such term in Section 2.7.

 

“Closing Proration” has the meaning given to such term in Section 2.5(c).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitments” has the meaning given to such term in Section 5.8(a).

 

“Computer Software” means all computer programs other than computer programs
designed for use in the preparation of Tax Returns, and all documentation
relating to the foregoing.

 

“Counterpart Plans” has the meaning given to such term in Section 8.2.

 

“Current Assets” shall mean the current assets of the Business that are among
the Purchased Assets set forth in the Closing Balance Sheet.

 

“Current Liabilities” shall mean the current liabilities of the Business that
are among the Assumed Liabilities set forth in the Closing Balance Sheet.

 

“De Minimis Losses” means a Loss resulting from a single set of facts or
circumstances that does not exceed $10,000.

 

“Environmental Claim” means any claim, action, cause of action, investigation or
notice by any person or entity alleging potential liability (including potential
liability for investigatory costs, cleanup costs, governmental response costs,
natural resources damages, property damages, personal injuries, or penalties)
arising out of, based on or resulting from (a) the presence, or release into the
environment, of any Material of Environmental Concern at any location, whether
or not owned or operated by Seller, (b) any violation, or alleged violation, of
any Environmental Law, and (c) the presence of fungus or mold in any building
owned or operated by Seller.

 

“Environmental Laws” means all Laws relating to pollution or protection of human
health or the environment (including ambient air, surface water, ground water,
land surface or subsurface strata, and natural resources), including laws and
regulations relating to emissions, discharges, releases or threatened releases
of Materials of Environmental Concern, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Materials of Environmental Concern.

 

3

--------------------------------------------------------------------------------


 

“Estimated Capital Expenditures” has the meaning given to such term in
Section 2.5(f)(i).

 

“Exceptions” has the meaning given to such term in Section 5.8(a).

 

“Excluded Assets” has the meaning given to such term in Section 2.2.

 

“Excluded Contracts” has the meaning given to such term in Section 2.2(g).

 

“Final Closing Capital Expenditures” has the meaning given to such term in
Section 2.5(f)(ii).

 

“Final Closing Capital Expenditures Adjustment” has the meaning given to such
term in Section 2.5(f)(ii).

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity (including a court exercising
executive, legislative, judicial, regulatory, administrative functions of, or
pertaining to, government).

 

“Guarantee Obligations” has the meaning given to such term in
Section 3.10(a)(vi).

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Indebtedness” of any Person at any date shall include (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person under any lease of
property, real or personal, the obligations of the lessee in respect of which
are required in accordance with GAAP to be capitalized on a balance sheet of the
lessee, (d) all obligations of such Person in respect of acceptances issued or
created for the account of such Person, (e) all liabilities secured by any Lien
on property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, and (f) all Guarantee
Obligations of such Person.

 

“Indemnified Party” has the meaning given to such term in Section 9.4.

 

“Indemnifying Party” has the meaning given to such term in Section 9.4.

 

“Independent Accounting Firm” means PricewaterhouseCoopers or such other
independent accounting firm of national reputation as is selected by mutual
agreement of Seller and Purchaser; provided, that if PricewaterhouseCoopers
declines to serve and Seller and Purchaser cannot agree, the Independent
Accounting Firm shall be selected by the American Arbitration Association in
accordance with its then-prevailing rules; provided, further, that any services
to be performed by PricewaterhouseCoopers or such firm selected by the American

 

4

--------------------------------------------------------------------------------


 

Arbitration Association shall be performed by professionals who (i) have not
previously performed any services for any of the Parties, Parent or their
respective Affiliates and (ii) are based in an office of such firm that has not
previously been the primary office from which services for any of the Parties,
Parent or their respective Affiliates have been performed.

 

“Initial Capital Expenditures Adjustment” has the meaning given to such term in
Section 2.5(f)(i).

 

“Intellectual Property” means, collectively, the Listed Intellectual Property
and the Other Intellectual Property.

 

“IRS” means the United States Internal Revenue Service.

 

“Kerr” has the meaning given to such term in the preamble of this Agreement.

 

“Knowledge of Seller” means the actual knowledge of a particular fact or other
matter being possessed as of the pertinent date by any of Robert G. Davey, Paul
C. Beard, W. Geoffrey Carpenter, Tony Imbraguglio, Jim Dunn, Stephen Rafter,
Craig Berger, James Farley, Willie Lam and Jim Robertson.

 

“Latest Balance Sheet” has the meaning given to such term in Section 3.6.

 

“Latest Balance Sheet Date” has the meaning given to such term in Section 3.6.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, resolution, ordinance, code,
edict, decree, proclamation, treaty, convention, rule, regulation, ruling,
directive, requirement, specification, determination, decision, opinion or
interpretation issued, enacted, adopted, passed, approved, promulgated, made,
implemented or otherwise put into effect by or under the authority of any
Governmental Authority.

 

“Lien” means any mortgage, lien, claim, pledge, charge, equitable interest,
right-of-way, easement, encroachment, security interest, preemptive right, right
of first refusal or similar restriction or right, option, judgment, title defect
or encumbrance of any kind.

 

“Listed Intellectual Property” has the meaning given to such term in
Section 2.1(g).

 

“Listed Permits” has the meaning given to such term in Section 2.1(f).

 

“Losses” means any costs, payments, Taxes, losses, claims, damages and expenses
whatsoever, including court costs and reasonable counsel and other professional
fees and expenses.

 

“Material Adverse Effect” means any change or effect that, individually or taken
together with all other such changes or effects that have occurred prior to the
date of determination of the Material Adverse Effect, is materially adverse to
the ability of Seller to achieve its projections or to the Business, assets,
liabilities, financial condition or results of operations of Seller considered
as a whole; provided, however, that in no event shall any of the following,
alone or in

 

5

--------------------------------------------------------------------------------


 

combination, be deemed to constitute, nor shall any of the following be taken
into account in determining whether there has been, or will be, a Material
Adverse Effect:  (a) changes in general economic conditions or changes generally
affecting the industry in which Seller operates (which changes do not affect
Seller in a materially disproportionate manner); or (b) changes resulting from
the loss, diminution or disruption, whether actual or threatened, of existing or
prospective employee, customer, distributor or supplier relationships as to
which Seller furnishes reasonable evidence that such changes have resulted from
the announcement that Seller entered into this Agreement.

 

“Material Contracts” has the meaning given to such term in Section 3.10(a).

 

“Materials of Environmental Concern” means chemicals, pollutants, contaminants,
wastes, toxic substances or hazardous substances listed, regulated, defined or
included under Environmental Laws, including petroleum and petroleum products,
asbestos or asbestos-containing materials or products, polychlorinated
biphenyls, lead or lead-based paints or materials, and radon.

 

“NHDS” has the meaning given to such term in Section 2.9.

 

“Other Intellectual Property” means trade secrets and know-how, if any, owned by
Seller and used by Seller in the operation of the Business as currently
conducted, including trade secrets and know-how relating to the technology,
systems and processes identified as such on Schedule 2.1(g).  Other Intellectual
Property does not include patents, copyrights, service marks, service names,
trademarks, trade names or domain names (or any applications therefor).

 

“Other Liens” has the meaning given to such term in Section 5.8(b).

 

“Parent” means McCormick & Company, Incorporated, a Maryland corporation.

 

“Party” means Seller, Purchaser or Kerr, as the context requires, and the term
“Parties” means, collectively, Seller, Purchaser and Kerr.

 

“Permitted Exceptions” has the meaning given to such term in Section 5.8(a).

 

“Permitted Lien” means:  (a) any Lien imposed by Law for Taxes, assessments or
governmental charges that are not yet delinquent and remain payable without
penalty or that are being contested in good faith by appropriate proceedings;
(b) any carrier’s, warehousemen’s, mechanic’s, materialmen’s, repairmen’s or
other like Lien imposed by Law, arising in the ordinary course of business and
securing obligations that are not overdue by more than forty-five (45) days or
are being contested in good faith by appropriate proceedings; (c) any pledge or
deposit made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance or other social security Laws or other
statutory obligations of Seller; (d) any cash deposit or right of set-off to
secure the performance of bids, tenders, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds, government contracts
and other obligations of a like nature, in each case in the ordinary course of
business; (e) any Lien arising by operation of Law; and (f) any Permitted
Exception.

 

6

--------------------------------------------------------------------------------


 

“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, limited liability partnership, syndicate, person
(including a “person” as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934), trust, association, entity or government or political subdivision,
agency or instrumentality of a government.

 

“Plan” or “Plans” have the meanings given to such terms in Section 3.16.

 

“Pro Forma Revenues” has the meaning given to such term in Section 3.5.

 

“Product” has the meaning given to such term in Section 3.10(a)(ix).

 

“Purchase Price” has the meaning given to such term in Section 2.5(a).

 

“Purchase Price Objection Notice” has the meaning given to such term in
Section 2.5(d).

 

“Purchased Assets” has the meaning given to such term in Section 2.1.

 

“Purchaser” has the meaning given to such term in the preamble of this
Agreement.

 

“Purchaser Indemnitee” has the meaning given to such term in Section 9.2.

 

“R&T Code” has the meaning given to such term in Section 8.7.

 

“Real Property” has the meaning given to such term in Section 2.1(a).

 

“Real Property Leases” has the meaning given to such term in Section 2.1(a).

 

“Registered Intellectual Property Rights” has the meaning given to such term in
Section 3.9(a).

 

“Representative” means, with respect to either Party, any of such Party’s
directors, officers, employees, attorneys, accountants or other agents.

 

“Retained Liabilities” has the meaning given to such term in Section 2.4.

 

“Security Deposits” means the full amount of any and all deposits made by or on
behalf of Seller.

 

“Seller” has the meaning given to such term in the preamble of this Agreement.

 

“Seller Indemnitee” has the meaning given to such term in Section 9.3.

 

“Subsidiary” means, with respect to Seller, any corporation, partnership,
limited partnership, limited liability company or other legal entity of which
Seller (either alone or through or together with any other subsidiary) owns,
directly or indirectly, a majority of the stock or other equity interests.

 

“Supply Agreement” has the meaning given to such term in Section 6.2(c)(vi).

 

7

--------------------------------------------------------------------------------


 

“Surveys” has the meaning given to such term in Section 5.8(a).

 

“Tangible Personal Property” has the meaning given to such term in
Section 2.1(b).

 

“Target Capital Expenditures” means *.

 

“Target Working Capital” means *.

 

“Tax Return” means any return, report, statement, form or other documentation
(including any additional or supporting material and any amendments or
supplements) filed or maintained, or required to be filed or maintained, with
respect to or in connection with the calculation, determination, assessment or
collection of any Taxes.

 

“Taxes” means:  (a) any and all taxes, fees, levies, duties, tariffs, imposts
and other charges of any kind, imposed by any Governmental Authority,
including:  (i) taxes or other charges on, measured by, or with respect to
income, franchise, windfall or other profits, gross receipts, property, sales,
use, capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation or net worth; (ii) taxes or other charges in the
nature of excise, withholding, ad valorem, stamp, transfer, value-added or gains
taxes; (iii) license, registration and documentation fees; and (iv) customs
duties, tariffs and similar charges; (b) any liability for the payment of any
amounts of the type described in (a) as a result of being a member of an
affiliated, combined, consolidated or unitary group for any taxable period;
(c) any liability for the payment of amounts of the type described in (a) or (b)
as a result of being a transferee of, or a successor in interest to, any Person
or as a result of an express or implied obligation to indemnify any Person; and
(d) any and all interest, penalties, additions to tax and additional amounts
imposed in connection with or with respect to any amounts described in (a), (b)
or (c).

 

“Terminated Employee” has the meaning given to such term in Section 8.2.

 

“Title Company” has the meaning given to such term in Section 5.8(a).

 

“Title Documents” has the meaning given to such term in Section 5.8(a).

 

“Title Objections” has the meaning given to such term in Section 5.8(b).

 

“Title Policy” has the meaning given to such term in Section 6.3(g).

 

“Transaction Documents” means, collectively, this Agreement and each of the
other agreements and instruments to be executed and delivered by either or both
of the Parties in connection with the consummation of the Acquisition.

 

“Transferred Employee” has the meaning given to such term in Section 8.2.

 

“Transition Services Agreement” has the meaning given to such term in
Section 6.2(c)(v).

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act.

 

--------------------------------------------------------------------------------

*  Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the SEC. 
Such portions are omitted from this filing and filed separately with the SEC.

 

8

--------------------------------------------------------------------------------


 

“Withholding Taxes” has the meaning given to such term in Section 2.5(b).

 

“Working Capital” shall mean Current Assets minus Current Liabilities, (prepared
in accordance with GAAP, using, to the extent permitted by GAAP, the accounting
principles, methodologies, procedures and classifications used by Seller in
preparing the Audited Financials).

 

“Working Capital Adjustment” has the meaning given to such term in
Section 2.5(d).

 


1.2                                 RULES OF CONSTRUCTION.  THE DEFINITIONS IN
SECTION 1.1 SHALL APPLY EQUALLY TO BOTH THE SINGULAR AND PLURAL FORMS OF THE
TERMS DEFINED.  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE
CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE,”
“INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “BUT NOT
LIMITED TO.”  ALL REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND
SCHEDULES SHALL BE DEEMED REFERENCES TO ARTICLES AND SECTIONS OF, AND EXHIBITS
AND SCHEDULES TO, THIS AGREEMENT UNLESS THE CONTEXT SHALL OTHERWISE REQUIRE. 
ALL EXHIBITS AND SCHEDULES ATTACHED TO THIS AGREEMENT SHALL BE DEEMED
INCORPORATED HEREIN BY REFERENCE AS IF FULLY SET FORTH HEREIN.  WORDS SUCH AS
“HEREIN,” “HEREOF,” “HERETO,” “HEREBY” AND “HEREUNDER” REFER TO THIS AGREEMENT
AND TO THE SCHEDULES AND EXHIBITS, TAKEN AS A WHOLE.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN:  (A) ANY REFERENCE IN THIS AGREEMENT TO ANY AGREEMENT
SHALL MEAN SUCH AGREEMENT AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME; (B) ANY REFERENCE IN THIS AGREEMENT TO ANY LAW SHALL
INCLUDE CORRESPONDING PROVISIONS OF ANY SUCCESSOR LAW AND ANY REGULATIONS AND
RULES PROMULGATED PURSUANT TO SUCH LAW OR SUCH SUCCESSOR LAW; AND (C) ALL TERMS
OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP,
AS IN EFFECT FROM TIME TO TIME.  NEITHER THE CAPTIONS TO SECTIONS OR
SUBDIVISIONS THEREOF NOR THE TABLE OF CONTENTS SHALL BE DEEMED TO BE A PART OF
THIS AGREEMENT.

 


ARTICLE II
PURCHASE AND SALE OF PURCHASED ASSETS


 


2.1                                 PURCHASED ASSETS.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND IN RELIANCE UPON THE REPRESENTATIONS,
WARRANTIES, COVENANTS AND AGREEMENTS OF THE PARTIES CONTAINED HEREIN, AT THE
CLOSING, SELLER SHALL SELL, CONVEY, TRANSFER, ASSIGN AND DELIVER TO PURCHASER,
AND PURCHASER SHALL PURCHASE AND ACQUIRE FROM SELLER, FREE AND CLEAR OF ALL
LIENS OTHER THAN PERMITTED LIENS (EXCEPT WITH RESPECT TO THE REAL PROPERTY,
SUBJECT ONLY TO PERMITTED EXCEPTIONS), ALL OF SELLER’S RIGHT, TITLE AND INTEREST
IN AND TO THE FOLLOWING ASSETS, PROPERTIES, RIGHTS AND INTERESTS OF SELLER AS OF
THE DATE HEREOF AND THOSE ACQUIRED AFTER THE DATE HEREOF AND ON OR BEFORE THE
CLOSING DATE, EXCEPT FOR THOSE ASSETS, PROPERTIES, RIGHTS AND INTERESTS THAT ARE
SET FORTH IN SECTION 2.2 AS BEING EXCLUDED ASSETS (COLLECTIVELY, THE “PURCHASED
ASSETS”):

 


(A)                                  ALL THE REAL PROPERTY AND INTERESTS IN REAL
PROPERTY DESCRIBED ON SCHEDULE 2.1(A)(I) AND SUCH AS ARE REQUIRED TO MAKE THE
STATEMENT IN THE SECOND SENTENCE OF SECTION 3.8(A) TRUE, TOGETHER WITH ALL
BUILDINGS, FIXTURES, FACILITIES AND OTHER IMPROVEMENTS LOCATED ON SUCH REAL
PROPERTY (COLLECTIVELY, THE “REAL PROPERTY”), AND THE LEASEHOLD ESTATES,
INCLUDING ANY SECURITY DEPOSITS RELATING THERETO, DESCRIBED ON
SCHEDULE 2.1(A)(II) AND SUCH AS ARE REQUIRED TO MAKE THE STATEMENT IN THE FIRST
SENTENCE OF SECTION 3.8(B) TRUE, UNDER WHICH SELLER IS A LESSEE (COLLECTIVELY,
THE “REAL PROPERTY LEASES”);


 


9

--------------------------------------------------------------------------------



 


(B)                                 ALL THE MACHINERY, EQUIPMENT, TOOLS,
FURNITURE, COMPUTER HARDWARE, MATERIALS, LEASEHOLD IMPROVEMENTS, COMPUTING AND
TELECOMMUNICATIONS EQUIPMENT AND OTHER ITEMS OF TANGIBLE PERSONAL PROPERTY OWNED
BY THE SELLER OR (TO THE EXTENT ASSIGNABLE) LEASED BY SELLER OR BY AFFILIATES OF
SELLER AND USED IN THE OPERATION OF THE BUSINESS ON THE CLOSING DATE, INCLUDING
THOSE LISTED OR DESCRIBED ON SCHEDULE 2.1(B), TOGETHER WITH ANY EXPRESS OR
IMPLIED WARRANTY BY THE MANUFACTURER, SELLER OR LESSOR OF ANY SUCH ITEM OR
COMPONENT PART THEREOF, TO THE EXTENT SUCH WARRANTIES MAY BE ASSIGNED WITHOUT
CONSENT OR ANY REQUISITE CONSENT IS OBTAINED (COLLECTIVELY, THE “TANGIBLE
PERSONAL PROPERTY”);


 


(C)                                  ALL INVENTORIES OF SELLER, INCLUDING ALL
FINISHED GOODS, WORK IN PROCESS, SUPPLIES AND RAW MATERIALS;


 


(D)                                 (I) ALL TRADE ACCOUNTS RECEIVABLE AND OTHER
RIGHTS TO PAYMENT FROM CUSTOMERS OF SELLER AND THE FULL BENEFIT OF ALL SECURITY
FOR SUCH ACCOUNTS OR RIGHTS TO PAYMENT; (II) ALL OTHER ACCOUNTS OR NOTES
RECEIVABLE OF SELLER AND THE FULL BENEFIT OF ALL SECURITY FOR SUCH ACCOUNTS OR
NOTES; AND (III) ANY CLAIM, REMEDY OR OTHER RIGHT RELATED TO ANY OF THE
FOREGOING;


 


(E)                                  ALL THE CONTRACTS, LEASES, LICENSES,
PURCHASE ORDERS, COMMITMENTS AND OTHER BINDING ARRANGEMENTS OF SELLER, INCLUDING
THOSE LISTED OR DESCRIBED ON SCHEDULE 2.1(E) (“ASSIGNED CONTRACTS”);


 


(F)                                    ALL THE PERMITS, LICENSES, APPROVALS,
FRANCHISES, CERTIFICATES, CONSENTS AND OTHER AUTHORIZATIONS OF ANY GOVERNMENTAL
AUTHORITY ISSUED TO OR HELD BY SELLER, INCLUDING THOSE LISTED OR DESCRIBED ON
SCHEDULE 2.1(F), AND SUCH AS ARE REQUIRED TO MAKE THE STATEMENT IN THE FIRST
SENTENCE OF SECTION 3.11 TRUE (COLLECTIVELY, THE “LISTED PERMITS”), TO THE
EXTENT THEY MAY BE LEGALLY TRANSFERRED BY AGREEMENT;


 


(G)                                 ALL THE PATENTS, COPYRIGHTS, SERVICE MARKS,
TRADEMARKS, TRADE NAMES AND DOMAIN NAMES (AND ALL REGISTRATIONS AND APPLICATIONS
THEREFOR) OWNED BY OR LICENSED TO SELLER AND USED, HELD FOR USE OR PLANNED TO BE
USED IN CONNECTION WITH PRODUCTS CURRENTLY UNDER ACTIVE DEVELOPMENT, IN EACH
CASE, BY SELLER IN THE OPERATION OF THE BUSINESS, INCLUDING THOSE LISTED OR
REQUIRED TO BE LISTED ON SCHEDULE 2.1(G), AND SUCH AS ARE REQUIRED TO MAKE THE
STATEMENT IN THE FIRST SENTENCE OF SECTION 3.9(A) TRUE (THE “LISTED INTELLECTUAL
PROPERTY”), TOGETHER WITH THE OTHER INTELLECTUAL PROPERTY;


 


(H)                                 ALL THE DATA, RECORDS, FILES, MANUALS,
BLUEPRINTS AND OTHER DOCUMENTATION OF SELLER, IN EACH CASE RELATED TO THE
PURCHASED ASSETS AND USED, HELD FOR USE OR PLANNED TO BE USED IN CONNECTION WITH
PRODUCTS CURRENTLY UNDER ACTIVE DEVELOPMENT, IN EACH CASE, BY SELLER IN THE
OPERATION OF THE BUSINESS, INCLUDING:  (I) SERVICE AND WARRANTY RECORDS;
(II) SALES PROMOTION MATERIALS, CREATIVE MATERIALS, ART WORK, PHOTOGRAPHS,
PUBLIC RELATIONS AND ADVERTISING MATERIAL, STUDIES, REPORTS, CORRESPONDENCE AND
OTHER SIMILAR DOCUMENTS AND RECORDS, WHETHER IN ELECTRONIC FORM OR OTHERWISE;
(III) ALL CLIENT, CUSTOMER AND SUPPLIER LISTS, TELEPHONE NUMBERS AND ELECTRONIC
MAIL ADDRESSES WITH RESPECT TO PAST, PRESENT OR PROSPECTIVE CLIENTS, CUSTOMERS
AND SUPPLIERS; (IV) COPIES OF ACCOUNTING AND TAX BOOKS, LEDGERS AND RECORDS AND
OTHER FINANCIAL RECORDS; (V) ALL SALES AND CREDIT RECORDS, CATALOGS AND
BROCHURES, PURCHASING RECORDS AND RECORDS RELATING TO SUPPLIERS; AND
(VI) SUBJECT TO APPLICABLE LAW, ORIGINAL PERSONNEL RECORDS OF ALL TRANSFERRED
EMPLOYEES;


 


10

--------------------------------------------------------------------------------



 


(I)                                     ALL THE PAYMENTS (OR PRO RATA PORTIONS
THEREOF) MADE BY SELLER WITH RESPECT TO THE PURCHASED ASSETS OR THE BUSINESS
WHICH CONSTITUTE, AS OF THE CLOSING DATE, PREPAID EXPENSES IN ACCORDANCE WITH
GAAP;


 


(J)                                     ALL THE VEHICLES OWNED OR (TO THE EXTENT
ASSIGNABLE) LEASED BY SELLER OR BY AFFILIATES OF SELLER AND USED IN THE
OPERATION OF THE BUSINESS ON THE CLOSING DATE, IN EACH CASE AS LISTED ON
SCHEDULE 2.1(J);


 


(K)                                  THE GOODWILL RELATED TO THE CONDUCT OF THE
BUSINESS AND ALL RIGHTS TO CONTINUE TO USE THE PURCHASED ASSETS AS AN ONGOING
BUSINESS;


 


(L)                                     ALL ASSETS INCLUDED IN THE CALCULATION
OF CURRENT ASSETS ON THE CLOSING BALANCE SHEET; AND


 


(M)                               ALL OTHER ASSETS, PROPERTIES, RIGHTS, CLAIMS
AND INTERESTS OF SELLER THAT ARE NOT SPECIFICALLY INCLUDED IN THE DEFINITION OF
THE TERM “EXCLUDED ASSETS” IN SECTION 2.2.


 


2.2                                 EXCLUDED ASSETS.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN SECTION 2.1, THE FOLLOWING ASSETS, PROPERTIES, RIGHTS AND
INTERESTS OF SELLER (COLLECTIVELY, THE “EXCLUDED ASSETS”) ARE EXCLUDED FROM THE
PURCHASED ASSETS AND SHALL REMAIN THE PROPERTY OF SELLER AFTER THE CLOSING:

 


(A)                                  CORPORATE SEALS, ARTICLES OF INCORPORATION,
MINUTE BOOKS, STOCK BOOKS, TAX RETURNS, ORIGINAL ACCOUNTING AND TAX BOOKS,
LEDGERS, RECORDS AND OTHER FINANCIAL RECORDS OR OTHER RECORDS RELATING TO THE
CORPORATE ORGANIZATION OF SELLER;


 


(B)                                 ALL CASH ON HAND, CASH EQUIVALENTS,
INVESTMENTS (INCLUDING STOCK, DEBT INSTRUMENTS, OPTIONS AND OTHER INSTRUMENTS
AND SECURITIES) AND BANK DEPOSITS;


 


(C)                                  ALL ACCOUNTS OR NOTES RECEIVABLE OWED TO
SELLER BY PARENT OR ANY PERSON LISTED ON SCHEDULE 1.1(A) OTHER THAN ACCOUNTS
OWED BY TUBED PRODUCTS, INC. A MARYLAND CORPORATION;


 


(D)                                 ALL RIGHTS OF SELLER:  (I) TO USE ANY
SERVICE MARKS, SERVICE NAMES, TRADEMARKS, TRADE NAMES, DOMAIN NAMES, LOGOS OR
BRAND NAMES, AND RELATED GOODWILL, OF PARENT OR ANY OTHER PERSON LISTED ON
SCHEDULE 1.1(A) (INCLUDING ANY DERIVATIVES THEREOF), OR TO USE BLUEPRINTS,
DRAWINGS, DESIGNS, MANUALS, DOCUMENTATION OR OTHER INTELLECTUAL PROPERTY RIGHTS
ATTRIBUTABLE TO OR WHICH ARE USED SOLELY IN SELLER’S MANUFACTURING OF PRODUCTS
FOR PARENT OR ANY OTHER PERSON LISTED ON SCHEDULE 1.1(A) AND (II) IN ANY
TANGIBLE PERSONAL PROPERTY (INCLUDING MOLDS, TOOLING AND OTHER EQUIPMENT) WHICH
ARE USED OR USABLE SOLELY IN SELLER’S MANUFACTURING OF PRODUCTS FOR PARENT OR
ANY OTHER PERSON LISTED ON SCHEDULE 1.1(A), IN EACH CASE TO THE EXTENT LISTED ON
SCHEDULE 2.2(D);


 


(E)                                  ALL INSURANCE POLICIES, FIDELITY OR SURETY
BONDS OR FIDUCIARY LIABILITY POLICIES COVERING THE PURCHASED ASSETS, THE
BUSINESS OR THE OPERATIONS, EMPLOYEES, OFFICERS OR DIRECTORS OF SELLER AND ALL
RIGHTS OF SELLER OF EVERY NATURE AND DESCRIPTION UNDER OR ARISING OUT OF SUCH
POLICIES AND BONDS;


 


11

--------------------------------------------------------------------------------



 


(F)                                    ORIGINALS OF ALL PERSONNEL RECORDS AND
OTHER RECORDS THAT SELLER IS REQUIRED BY LAW TO RETAIN IN ITS POSSESSION;


 


(G)                                 THE ASSETS LISTED ON SCHEDULE 2.2(G),
INCLUDING THE CONTRACTS, LEASES, LICENSES, PERMITS, PLANS, PURCHASE ORDERS,
COMMITMENTS AND OTHER BINDING ARRANGEMENTS OF SELLER, INCLUDING THOSE BETWEEN
SELLER AND ITS AFFILIATES, LISTED ON SCHEDULE 2.2(G) (THE “EXCLUDED CONTRACTS”);


 


(H)                                 ANY ASSETS, PROPERTIES, RIGHTS OR INTERESTS
OF SELLER WHICH HAVE BEEN TRANSFERRED OR DISPOSED OF IN THE ORDINARY COURSE OF
THE BUSINESS PRIOR TO THE CLOSING DATE TO THE EXTENT PERMITTED BY SECTION 5.1;


 


(I)                                     EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 2.5(C), CLAIMS FOR REFUNDS OF TAXES PAID BY SELLER;


 


(J)                                     ALL SHARES OF CAPITAL STOCK OR OTHER
OWNERSHIP INTERESTS HELD BY SELLER IN ANY SUBSIDIARY SET FORTH ON SCHEDULE 3.1;
AND


 


(K)                                  ALL RIGHTS OF SELLER UNDER THIS AGREEMENT,
INCLUDING SELLER’S RIGHTS IN THE CONSIDERATION PAID TO SELLER PURSUANT TO THIS
AGREEMENT.


 


2.3                                 ASSUMED LIABILITIES.  UPON THE TERMS AND
SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, PURCHASER SHALL ASSUME ON THE
CLOSING DATE, UPON THE CONSUMMATION OF THE CLOSING, AND SHALL PAY, PERFORM AND
DISCHARGE WHEN DUE, THE FOLLOWING OBLIGATIONS AND LIABILITIES ARISING ON OR
AFTER THE CLOSING DATE (THE “ASSUMED LIABILITIES”):

 


(A)                                  ALL OBLIGATIONS OF SELLER UNDER THE
ASSIGNED CONTRACTS OTHER THAN (I) LIABILITIES OR OBLIGATIONS ARISING FROM ANY
PRE-CLOSING BREACH OR DEFAULT BY SELLER OF OR UNDER ANY ASSIGNED CONTRACT AND
(II) LIABILITIES FOR CAPITAL EXPENDITURES NOT YET PAID THAT ARE INCLUDED IN THE
CALCULATION OF THE CAPITAL EXPENDITURES ADJUSTMENT; AND


 


(B)                                 ACCOUNTS PAYABLE AS SET FORTH IN THE CLOSING
BALANCE SHEET AS OF THE CLOSING DATE.


 


2.4                                 RETAINED LIABILITIES.  PURCHASER SHALL NOT
ASSUME, AND SELLER SHALL PAY, PERFORM AND DISCHARGE WHEN DUE AND REMAIN LIABLE
FOR ANY AND ALL LIABILITIES OF SELLER (INCLUDING ANY LIABILITY OF SELLER UNDER
THIS AGREEMENT) AND ANY LIABILITIES THAT OTHERWISE ENCUMBER THE BUSINESS OR THE
PURCHASED ASSETS, IN EACH CASE OTHER THAN THE ASSUMED LIABILITIES (COLLECTIVELY,
THE “RETAINED LIABILITIES”).

 


2.5                                 PURCHASE PRICE; PAYMENT OF PURCHASE PRICE;
ADJUSTMENTS.

 


(A)                                  THE AGGREGATE CONSIDERATION PAYABLE TO
SELLER FOR THE PURCHASED ASSETS (COLLECTIVELY, THE “PURCHASE PRICE”) SHALL BE AS
FOLLOWS:


 

(I)                                     THE BASE PURCHASE PRICE, AS ADJUSTED AT
CLOSING IN ACCORDANCE WITH SECTION 2.5(C) AND AS ADJUSTED AFTER CLOSING IN
ACCORDANCE WITH SECTIONS 2.5(D) AND 2.5(F); AND

 

12

--------------------------------------------------------------------------------


 

(II)                                  THE ASSUMPTION OF THE ASSUMED LIABILITIES;
AND

 


(B)                                 THE PURCHASE PRICE SHALL BE PAID AS FOLLOWS:


 

(I)                                     AT CLOSING, PURCHASER SHALL PAY SELLER
CASH IN THE AMOUNT EQUAL TO THE BASE PURCHASE PRICE, PLUS OR MINUS THE CLOSING
PRORATION, AS DETERMINED IN ACCORDANCE WITH SECTION 2.5(C), PLUS OR MINUS THE
INITIAL CAPITAL EXPENDITURES ADJUSTMENT AND MINUS ALL APPLICABLE WITHHOLDING
TAXES (THE “WITHHOLDING TAXES”).  PURCHASER SHALL MAKE SUCH PAYMENT VIA WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT SPECIFIED BY SELLER, WHICH
ACCOUNT SHALL BE SO SPECIFIED AT LEAST TWO (2) BUSINESS DAYS PRIOR TO THE
CLOSING DATE.

 

(II)                                  AT CLOSING, PURCHASER SHALL EXECUTE AND
DELIVER AN ASSIGNMENT AND ASSUMPTION AGREEMENT, IN THE FORM ATTACHED AS
EXHIBIT A (THE “ASSIGNMENT AND ASSUMPTION AGREEMENT”), EVIDENCING THE ASSIGNMENT
BY SELLER OF CERTAIN OF THE PURCHASED ASSETS AND THE ASSUMPTION BY PURCHASER OF
THE ASSUMED LIABILITIES.

 

(III)                               AFTER CLOSING, ANY WORKING CAPITAL
ADJUSTMENT DUE SHALL BE PAID BY THE PAYING PARTY WITHIN FIVE (5) BUSINESS DAYS
AFTER THE CALCULATION OF THE WORKING CAPITAL ADJUSTMENT BECOMES CONCLUSIVE AND
BINDING ON THE PARTIES IN ACCORDANCE WITH SECTION 2.5(D).  THE PAYING PARTY
SHALL MAKE SUCH PAYMENT VIA WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN
ACCOUNT SPECIFIED BY THE RECIPIENT PARTY, WHICH ACCOUNT SHALL BE SO SPECIFIED AT
LEAST TWO (2) BUSINESS DAYS BEFORE PAYMENT OF THE WORKING CAPITAL ADJUSTMENT
BECOMES DUE.

 

(IV)                              AFTER CLOSING, ANY FINAL CLOSING CAPITAL
EXPENDITURES ADJUSTMENT DUE SHALL BE PAID BY THE PAYING PARTY WITHIN FIVE (5)
BUSINESS DAYS AFTER THE CALCULATION OF THE FINAL CLOSING CAPITAL EXPENDITURES
ADJUSTMENT BECOMES CONCLUSIVE AND BINDING ON THE PARTIES IN ACCORDANCE WITH
SECTION 2.5(F).  THE PAYING PARTY SHALL MAKE SUCH PAYMENT VIA WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT SPECIFIED BY THE RECIPIENT PARTY,
WHICH ACCOUNT SHALL BE SO SPECIFIED AT LEAST TWO (2) BUSINESS DAYS BEFORE
PAYMENT OF THE FINAL CAPITAL EXPENDITURE ADJUSTMENT BECOMES DUE.

 


(C)                                  LIABILITY FOR ALL ACCRUED OR PREPAID REAL
ESTATE TAXES ATTRIBUTABLE TO THE REAL PROPERTY AND THE REAL PROPERTY LEASES
SHALL BE PRORATED BETWEEN SELLER AND PURCHASER AS OF 12:01 A.M. ON THE CLOSING
DATE BASED ON THE MOST RECENTLY ASCERTAINABLE REAL ESTATE TAX BILL.  SUCH
PRORATION BETWEEN THE PRE-CLOSING DATE PERIOD AND THE POST-CLOSING DATE PERIOD
SHALL BE MADE BY MULTIPLYING SUCH TAXES BY A FRACTION, THE NUMERATOR OF WHICH IS
THE ACTUAL NUMBER OF DAYS IN THE PRE-CLOSING PERIOD AND THE DENOMINATOR OF WHICH
IS THE NUMBER OF DAYS IN THE REAL PROPERTY TAX YEAR IN WHICH THE REAL PROPERTY
TAXES ARE ASSESSED, AS THE CASE MAY BE.  ANY NET CREDIT RESULTING FROM SUCH
PRORATION IN FAVOR OF SELLER SHALL BE PAID IN CASH BY PURCHASER TO SELLER AT
CLOSING AND ANY RESULTING NET CREDIT IN FAVOR OF PURCHASER SHALL BE CREDITED
AGAINST THE PURCHASE PRICE PAID BY PURCHASER AT CLOSING (SUCH AMOUNT, AS
APPLICABLE, THE “CLOSING PRORATION”).  ANY REFUNDS OF SUCH REAL ESTATE TAXES
MADE AFTER THE CLOSING SHALL FIRST BE APPLIED TO THE UNREIMBURSED THIRD-PARTY
COSTS INCURRED BY SELLER OR PURCHASER IN OBTAINING THE REFUND, THEN SHALL BE
PAID TO SELLER (FOR SUCH TAXES ACCRUED THROUGH THE PERIOD PRIOR TO THE CLOSING
DATE) AND TO PURCHASER (FOR THE PERIOD COMMENCING ON AND AFTER THE CLOSING
DATE).  IF ANY PROCEEDING TO DETERMINE THE ASSESSED VALUE OF THE REAL PROPERTY
OR THE REAL ESTATE TAXES PAYABLE WITH RESPECT TO THE REAL PROPERTY COMMENCED
BEFORE THE DATE HEREOF IS CONTINUING AS OF THE CLOSING DATE,


 


13

--------------------------------------------------------------------------------



 


SELLER SHALL BE AUTHORIZED TO CONTINUE TO PROSECUTE SUCH PROCEEDING AND SHALL BE
ENTITLED TO ANY ABATEMENT PROCEEDS THEREFROM ALLOCABLE TO ANY PERIOD BEFORE THE
CLOSING DATE, AND PURCHASER AGREES TO COOPERATE AS REASONABLY REQUESTED WITH
SELLER AND TO EXECUTE ANY AND ALL DOCUMENTS REASONABLY REQUESTED BY SELLER IN
FURTHERANCE OF THE FOREGOING.


 


(D)                                 THE PURCHASE PRICE SHALL BE: (I)  INCREASED
ON A DOLLAR FOR DOLLAR BASIS TO THE EXTENT THAT THE WORKING CAPITAL ON THE
CLOSING DATE EXCEEDS THE TARGET WORKING CAPITAL AND (II) DECREASED ON A DOLLAR
FOR DOLLAR BASIS TO THE EXTENT THAT THE WORKING CAPITAL ON THE CLOSING DATE IS
LESS THAN THE TARGET WORKING CAPITAL (THE “WORKING CAPITAL ADJUSTMENT”).  WITHIN
SIXTY (60) DAYS FOLLOWING THE CLOSING, PURCHASER SHALL PREPARE AND DELIVER TO
SELLER A CLOSING BALANCE SHEET AS OF THE CLOSING DATE, TOGETHER WITH A
CALCULATION OF THE WORKING CAPITAL ADJUSTMENT BASED ON SUCH CLOSING BALANCE
SHEET.  FOLLOWING DELIVERY OF THE CLOSING BALANCE SHEET AND WORKING CAPITAL
ADJUSTMENT, PURCHASER SHALL PROVIDE SELLER AND ITS REPRESENTATIVES WITH
REASONABLE ACCESS TO THE BOOKS, RECORDS, FACILITIES AND EMPLOYEES OF PURCHASER,
AND SHALL COOPERATE WITH SELLER’S REPRESENTATIVES, IN CONNECTION WITH SELLER’S
REVIEW OF THE CLOSING BALANCE SHEET AND WORKING CAPITAL ADJUSTMENT.  THE WORKING
CAPITAL ADJUSTMENT CALCULATED BY PURCHASER SHALL BE CONCLUSIVE AND BINDING ON
THE PARTIES UNLESS SELLER, WITHIN THIRTY (30) DAYS AFTER ITS RECEIPT OF THE
WORKING CAPITAL ADJUSTMENT, GIVES PURCHASER A WRITTEN NOTICE OF OBJECTION
SETTING FORTH IN REASONABLE DETAIL THE AMOUNT IN DISPUTE AND THE BASIS FOR SUCH
DISPUTE (A “PURCHASE PRICE OBJECTION NOTICE”); PROVIDED, THAT SELLER SHALL NOT
BE REQUIRED TO GIVE DETAILS REGARDING THE AMOUNT OR BASIS OF ANY DISPUTE IF
PURCHASER SHALL HAVE FAILED TO PROVIDE SELLER THE ACCESS AND COOPERATION
REQUIRED BY THIS SECTION.  IF SELLER DELIVERS A PURCHASE PRICE OBJECTION NOTICE,
THE PARTIES SHALL ATTEMPT IN GOOD FAITH TO RESOLVE SUCH DISPUTE THROUGH
NEGOTIATION, AND ANY AGREEMENT REACHED SHALL BE CONCLUSIVE AND BINDING ON THE
PARTIES.  IF THE PARTIES ARE UNABLE, DESPITE GOOD FAITH NEGOTIATIONS, TO RESOLVE
THE DISPUTES DESCRIBED IN THE PURCHASE PRICE OBJECTION NOTICE WITHIN THIRTY (30)
DAYS AFTER DELIVERY OF THE PURCHASE PRICE OBJECTION NOTICE, THEN THE PARTIES
SHALL PROMPTLY SUBMIT ANY SUCH UNRESOLVED DISPUTE TO THE INDEPENDENT ACCOUNTING
FIRM.  THE PARTIES SHALL COOPERATE FULLY WITH THE INDEPENDENT ACCOUNTING FIRM,
INCLUDING PROVIDING ALL WORK PAPERS AND BACK-UP MATERIALS RELATING TO THE
UNRESOLVED DISPUTES REQUESTED BY THE INDEPENDENT ACCOUNTING FIRM TO THE EXTENT
AVAILABLE TO THE PARTIES AND THEIR RESPECTIVE REPRESENTATIVES.  THE
DETERMINATION OF THE INDEPENDENT ACCOUNTING FIRM SHALL BE SET FORTH IN A WRITTEN
NOTICE DELIVERED TO PURCHASER AND SELLER WITHIN THIRTY (30) DAYS AFTER
SUBMISSION OF THE DISPUTES TO THE INDEPENDENT ACCOUNTING FIRM AND SHALL BE
CONCLUSIVE AND BINDING ON THE PARTIES.  THE FEES AND EXPENSES OF THE INDEPENDENT
ACCOUNTING FIRM SHALL BE SHARED EQUALLY BY SELLER AND PURCHASER.  THE WORKING
CAPITAL ADJUSTMENT SHALL BE REVISED TO REFLECT THE RESOLUTION OF THE DISPUTES
RESOLVED IN ACCORDANCE WITH THIS SECTION 2.5(D).


 


(E)                                  INTENTIONALLY OMITTED.


 


(F)                                    THE PURCHASE PRICE SHALL BE ADJUSTED AS
FOLLOWS:


 

(I)                                     TWO BUSINESS DAYS BEFORE THE CLOSING
DATE, THE SELLER SHALL DELIVER TO PURCHASER A CERTIFICATE CONTAINING A
CALCULATION OF THE CAPITAL EXPENDITURES AS OF SUCH DATE (THE “ESTIMATED CAPITAL
EXPENDITURES”).  THE ESTIMATED CAPITAL EXPENDITURES MINUS THE TARGET CAPITAL
EXPENDITURES SHALL BE THE “INITIAL CAPITAL EXPENDITURES ADJUSTMENT”; PROVIDED
THAT THE INITIAL CAPITAL EXPENDITURES ADJUSTMENT SHALL BE ZERO IF SUCH
ADJUSTMENT WOULD OTHERWISE BE LESS THAN THE PRODUCT OF (A) 0.05 AND (B) THE
TARGET CAPITAL EXPENDITURES.  ON THE CLOSING DATE,

 

14

--------------------------------------------------------------------------------


 

THE PURCHASE PRICE SHALL BE (I) INCREASED ON A DOLLAR FOR DOLLAR BASIS TO THE
EXTENT THAT THE INITIAL CAPITAL EXPENDITURES ADJUSTMENT EXCEEDS ZERO AND (II)
DECREASED ON A DOLLAR FOR DOLLAR BASIS TO THE EXTENT THAT THE INITIAL CAPITAL
EXPENDITURES ADJUSTMENT IS LESS THAN ZERO.

 

(II)                                  WITHIN SIXTY (60) DAYS FOLLOWING THE
CLOSING, PURCHASER SHALL PREPARE AND DELIVER TO SELLER A CALCULATION OF THE
CAPITAL EXPENDITURES AS OF THE CLOSING DATE (THE “CLOSING CAPITAL
EXPENDITURES”).  THE CLOSING CAPITAL EXPENDITURES MINUS THE TARGET CAPITAL
EXPENDITURES, IF ANY, SHALL BE THE “CLOSING CAPITAL EXPENDITURES ADJUSTMENT”;
PROVIDED THAT THE CLOSING CAPITAL EXPENDITURES ADJUSTMENT SHALL BE ZERO IF SUCH
ADJUSTMENT WOULD OTHERWISE BE LESS THAN THE PRODUCT OF (A) 0.05 AND (B) THE
TARGET CAPITAL EXPENDITURES.  FOLLOWING DELIVERY OF THE CALCULATION OF THE
CLOSING CAPITAL EXPENDITURES ADJUSTMENT, PURCHASER SHALL PROVIDE SELLER AND ITS
REPRESENTATIVES WITH REASONABLE ACCESS TO THE BOOKS, RECORDS, FACILITIES AND
EMPLOYEES OF PURCHASER, AND SHALL COOPERATE WITH SELLER AND ITS REPRESENTATIVES,
IN CONNECTION WITH SELLER’S REVIEW OF THE CLOSING CAPITAL EXPENDITURES
ADJUSTMENT.  THE CLOSING CAPITAL EXPENDITURES ADJUSTMENT CALCULATED BY PURCHASER
SHALL BE CONCLUSIVE AND BINDING ON THE PARTIES UNLESS SELLER, WITHIN THIRTY (30)
DAYS AFTER ITS RECEIPT OF THE CLOSING CAPITAL EXPENDITURES ADJUSTMENT, GIVES
PURCHASER A WRITTEN NOTICE OF OBJECTION SETTING FORTH IN REASONABLE DETAIL THE
AMOUNT IN DISPUTE AND THE BASIS FOR SUCH DISPUTE (A “CLOSING CAPITAL
EXPENDITURES OBJECTION NOTICE”); PROVIDED, THAT SELLER SHALL NOT BE REQUIRED TO
GIVE DETAILS REGARDING THE AMOUNT OR BASIS OF ANY DISPUTE IF PURCHASER SHALL
HAVE FAILED TO PROVIDE SELLER THE ACCESS AND COOPERATION REQUIRED BY THIS
SECTION.  IF SELLER DELIVERS A CLOSING CAPITAL EXPENDITURES OBJECTION NOTICE,
THE PARTIES SHALL ATTEMPT IN GOOD FAITH TO RESOLVE SUCH DISPUTE THROUGH
NEGOTIATION, AND ANY AGREEMENT REACHED SHALL BE CONCLUSIVE AND BINDING ON THE
PARTIES.  IF THE PARTIES ARE UNABLE, DESPITE GOOD FAITH NEGOTIATIONS, TO RESOLVE
THE DISPUTES DESCRIBED IN THE CLOSING CAPITAL EXPENDITURES OBJECTION NOTICE
WITHIN THIRTY (30) DAYS AFTER DELIVERY OF THE CLOSING CAPITAL EXPENDITURES
OBJECTION NOTICE, THEN THE PARTIES SHALL PROMPTLY SUBMIT ANY SUCH UNRESOLVED
DISPUTE TO THE INDEPENDENT ACCOUNTING FIRM.  THE PARTIES SHALL COOPERATE FULLY
WITH THE INDEPENDENT ACCOUNTING FIRM, INCLUDING PROVIDING ALL WORK PAPERS AND
BACK-UP MATERIALS RELATING TO THE UNRESOLVED DISPUTES REQUESTED BY THE
INDEPENDENT ACCOUNTING FIRM TO THE EXTENT AVAILABLE TO THE PARTIES AND THEIR
RESPECTIVE REPRESENTATIVES.  THE DETERMINATION OF THE INDEPENDENT ACCOUNTING
FIRM SHALL BE SET FORTH IN A WRITTEN NOTICE DELIVERED TO PURCHASER AND SELLER
WITHIN THIRTY (30) DAYS AFTER SUBMISSION OF THE DISPUTES TO THE INDEPENDENT
ACCOUNTING FIRM AND SHALL BE CONCLUSIVE AND BINDING ON THE PARTIES.  THE FEES
AND EXPENSES OF THE INDEPENDENT ACCOUNTING FIRM SHALL BE SHARED EQUALLY BY
SELLER AND PURCHASER.  THE CLOSING CAPITAL EXPENDITURES AND THE CLOSING CAPITAL
EXPENDITURES ADJUSTMENT SHALL BE REVISED TO REFLECT THE RESOLUTION OF THE
DISPUTES RESOLVED IN ACCORDANCE WITH THIS SECTION 2.5(F) (THE “FINAL CLOSING
CAPITAL EXPENDITURES” AND THE “FINAL CLOSING CAPITAL EXPENDITURES ADJUSTMENT”,
RESPECTIVELY).  AFTER THE FINAL CLOSING CAPITAL EXPENDITURES IS DETERMINED IN
ACCORDANCE WITH THIS SECTION 2.5(F), (X) PURCHASER SHALL PAY TO SELLER IN
ACCORDANCE WITH SECTION 2.5(B)(IV) ANY AMOUNT BY WHICH THE FINAL CLOSING CAPITAL
EXPENDITURES ADJUSTMENT EXCEEDS THE INITIAL CAPITAL EXPENDITURES ADJUSTMENT AND
(Y) SELLER SHALL PAY TO PURCHASER IN ACCORDANCE WITH SECTION 2.5(B)(IV) ANY
AMOUNT BY WHICH THE FINAL CAPITAL EXPENDITURES ADJUSTMENT IS LESS THAN THE
INITIAL CAPITAL EXPENDITURES ADJUSTMENT.

 


2.6                                 ALLOCATION OF PURCHASE PRICE.  PROMPTLY
AFTER THE DATE HEREOF, BUT IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS AFTER THE
DATE HEREOF, PURCHASER SHALL ENGAGE A VALUATION OR APPRAISAL FIRM AND SHALL
INSTRUCT IT TO DELIVER TO PURCHASER AND SELLER WITHIN TWENTY (20) DAYS AFTER


 


15

--------------------------------------------------------------------------------



 


ENGAGEMENT A STATEMENT OF THE VALUE OF THE REAL PROPERTY, REAL PROPERTY LEASES,
AND ANY MOTOR VEHICLES FOR WHICH A VALUE MUST BE STATED IN THE APPLICABLE
TRANSFER DOCUMENTS OR RELATED FILINGS TO BE MADE ON OR ABOUT THE CLOSING DATE. 
BY THE LATER OF: (I) FEBRUARY 1, 2004, (II) 30 BUSINESS DAYS AFTER THE
CALCULATION OF THE WORKING CAPITAL ADJUSTMENT BECOMES CONCLUSIVE AND BINDING ON
THE PARTIES IN ACCORDANCE WITH SECTION 2.5(D) OR (III) 30 BUSINESS DAYS AFTER
THE CALCULATION OF THE FINAL CLOSING CAPITAL EXPENDITURES ADJUSTMENT BECOMES
CONCLUSIVE AND BINDING ON THE PARTIES IN ACCORDANCE WITH SECTION 2.5(F),
PURCHASER SHALL DELIVER TO SELLER A STATEMENT (THE “FINAL ALLOCATION
STATEMENT”), SUCH FINAL ALLOCATION STATEMENT TO BE SUBJECT TO SELLER’S CONSENT,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD ALLOCATING THE PURCHASE PRICE,
IN ACCORDANCE WITH SECTION 1060 OF THE CODE AND (WITH RESPECT TO THE REAL
PROPERTY, REAL PROPERTY LEASES AND MOTOR VEHICLES DESCRIBED THEREIN) IN
CONFORMITY WITH THE STATEMENT OF THE VALUATION OR APPRAISAL FIRM DESCRIBED
ABOVE, AMONG: (A) THE PURCHASED ASSETS, (B) THE NON-COMPETITION COVENANT
CONTAINED IN SECTION 8.3 OF THIS AGREEMENT AND (C) THE ASSUMED LIABILITIES
REQUIRED TO BE TRANSFERRED PURSUANT TO SECTION 6.3(E).  IF THE PARTIES ARE
UNABLE, DESPITE GOOD FAITH NEGOTIATIONS, TO AGREE ON SUCH ALLOCATION WITHIN
TWENTY (20) DAYS AFTER DELIVERY OF THE FINAL ALLOCATION STATEMENT, THEN THE
INDEPENDENT ACCOUNTING FIRM WILL BE RETAINED TO DETERMINE SUCH ALLOCATION (THE
FEES AND EXPENSES OF WHICH SHALL BE SHARED EQUALLY BY PURCHASER AND SELLER) AND
SHALL BE INSTRUCTED TO PROVIDE ITS DETERMINATION TO PURCHASER AND SELLER, WHICH
DETERMINATION SHALL BE FINAL AND BINDING UPON PURCHASER AND SELLER.  THE PARTIES
AGREE THAT SUCH ALLOCATION PURSUANT TO THE FINAL ALLOCATION STATEMENT SHALL BE
USED IN FILING IRS FORM 8594, ASSET ACQUISITION STATEMENT UNDER SECTION 1060 OF
THE CODE (“FORM 8594”), AND ALL TAX RETURNS (EXCEPT TO THE EXTENT SUCH FILINGS
ARE REQUIRED TO BE MADE BY SELLER PRIOR TO RECEIPT OF THE FINAL ALLOCATION
STATEMENT, IN WHICH CASE THE PARTIES SHALL AGREE ON THE APPROPRIATE ALLOCATION
FOR SUCH FILINGS).  SUBJECT TO THE REQUIREMENTS OF APPLICABLE TAX LAWS OR PRIOR
TAX ELECTIONS, NEITHER SELLER NOR PURCHASER WILL TAKE ANY POSITION INCONSISTENT
WITH SUCH ALLOCATIONS IN ANY TAX RETURN OR IN ANY EXAMINATION OF ANY TAX RETURN,
IN ANY REFUND CLAIM OR IN ANY TAX LITIGATION.  FOR AVOIDANCE OF DOUBT, SELLER
SHALL HAVE NO LIABILITY FOR INCONSISTENT TAX RETURNS OR OTHER FILINGS MADE PRIOR
TO SELLER’S RECEIPT OF THE FINAL ALLOCATION STATEMENT IF MADE IN A MANNER
CONSISTENT WITH THE PROCEDURES PROVIDED ABOVE IF AFTER RECEIPT OF THE FINAL
ALLOCATION STATEMENT SELLER TAKES SUCH STEPS AS ARE REASONABLY AVAILABLE UNDER
APPLICABLE LAW TO AMEND SUCH INCONSISTENT TAX RETURNS TO BE CONSISTENT WITH THE
FINAL ALLOCATION STATEMENT.

 


2.7                                 CLOSING.  THE CONSUMMATION OF THE PURCHASE
AND SALE OF THE PURCHASED ASSETS IN ACCORDANCE WITH THIS AGREEMENT (THE
“CLOSING”) SHALL TAKE PLACE AT 10:00 A.M., LOCAL TIME, AT THE OFFICES OF
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP, FOUR EMBARCADERO CENTER, SAN
FRANCISCO, CALIFORNIA 94111, ON THE SECOND BUSINESS DAY AFTER ALL OF THE
CONDITIONS PRECEDENT TO CLOSING HEREUNDER SHALL HAVE BEEN SATISFIED OR WAIVED,
OR AT SUCH OTHER TIME AND PLACE AS THE PARTIES SHALL AGREE IN WRITING.  UNLESS
THE PARTIES OTHERWISE AGREE IN WRITING, THE CLOSING WITH RESPECT TO THE REAL
PROPERTY SHALL BE CONDUCTED THROUGH A CUSTOMARY ESCROW ARRANGEMENT WITH THE
TITLE COMPANY.  THE DATE OF THE CLOSING IS REFERRED TO AS THE “CLOSING DATE.” 
THE PARTIES SHALL DELIVER AT THE CLOSING SUCH DOCUMENTS, CERTIFICATES OF
OFFICERS AND OTHER INSTRUMENTS AS ARE SET FORTH IN ARTICLE VI HEREOF AND AS MAY
REASONABLY BE REQUIRED TO EFFECT THE TRANSFER BY SELLER OF THE PURCHASED ASSETS
PURSUANT TO AND AS CONTEMPLATED BY THIS AGREEMENT AND TO CONSUMMATE THE
ACQUISITION.  ALL EVENTS OCCURRING AT THE CLOSING SHALL BE DEEMED TO OCCUR
SIMULTANEOUSLY (WITH THE CONCURRENT DELIVERY OF THE DOCUMENTS REQUIRED TO BE
DELIVERED PURSUANT TO ARTICLE VI, DELIVERY OF THE TITLE POLICIES AND PAYMENT OF
THE PURCHASE PRICE).

 

16

--------------------------------------------------------------------------------


 


2.8                                 ASSIGNMENT OF CONTRACTS.  SELLER SHALL USE
ITS BEST EFFORTS (SUBJECT TO THE LIMITATIONS BELOW) TO OBTAIN THE WRITTEN
CONSENT OF ANY THIRD PARTY REQUIRED IN CONNECTION WITH THE TRANSFER OF ANY
ASSIGNED CONTRACT TO PURCHASER ON OR BEFORE THE CLOSING DATE (INCLUDING, FOR THE
AVOIDANCE OF DOUBT, LEAVING IN PLACE ANY GUARANTEES REQUESTED BY ANY SUCH THIRD
PARTY AS SET FORTH UNDER SECTION 5.11). NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, TO THE EXTENT THAT ANY ASSIGNED CONTRACT IS NOT
ASSIGNABLE WITHOUT THE CONSENT OF ANOTHER PARTY WHOSE CONSENT HAS NOT BEEN
OBTAINED, THIS AGREEMENT SHALL NOT CONSTITUTE AN ASSIGNMENT OR ATTEMPTED
ASSIGNMENT OF SUCH ASSIGNED CONTRACT IF THE ASSIGNMENT OR ATTEMPTED ASSIGNMENT
WOULD CONSTITUTE A BREACH THEREOF OR MATERIALLY DETRACT FROM THE RIGHTS
TRANSFERRED TO PURCHASER.  IF SUCH CONSENT IS NOT OBTAINED, THEN (A) SELLER
SHALL USE ITS BEST EFFORTS TO ENTER INTO ANY ARRANGEMENT REQUESTED BY PURCHASER
THAT IS DESIGNED TO GIVE PURCHASER THE FULL BENEFIT OF SUCH ASSIGNED CONTRACT
ACCRUING ON OR AFTER THE CLOSING AND THAT DOES NOT VIOLATE ANY APPLICABLE LAW OR
PRESENTLY EXISTING AGREEMENT TO WHICH SELLER IS A PARTY, AND (B) PURCHASER SHALL
USE ITS BEST EFFORTS TO COOPERATE WITH SELLER TO CONSUMMATE SUCH ARRANGEMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 2.8, (I) SELLER SHALL
NOT BE REQUIRED TO MAKE OUT-OF-POCKET PAYMENTS TO THIRD PARTIES (EXCLUDING
PAYMENTS TO SELLER’S OR PARENT’S EMPLOYEES OR OTHER INTERNAL COSTS OF SELLER OR
PARENT) IN EXCESS OF * IN CONNECTION WITH ITS OBLIGATIONS UNDER THIS SECTION 2.8
AND (II) NEITHER OF PURCHASER AND KERR SHALL BE REQUIRED TO MAKE ANY PAYMENT TO
ANY THIRD PARTY IN CONNECTION WITH ITS OBLIGATIONS UNDER THIS SECTION 2.8. 
SELLER SHALL PROVIDE PURCHASER WITH A REASONABLE OPPORTUNITY TO PARTICIPATE IN
ANY DISCUSSIONS OR NEGOTIATIONS, WRITTEN OR ORAL, WITH EACH LESSOR UNDER EACH
LEASE IN CONNECTION WITH OBTAINING CONSENT THEREUNDER.

 


2.9                                 NATURAL HAZARD DISCLOSURE STATEMENT. 
PROMPTLY FOLLOWING EXECUTION OF THIS AGREEMENT, SELLER SHALL DELIVER TO
PURCHASER A NATURAL HAZARD DISCLOSURE STATEMENT EXECUTED BY SELLER AS AND TO THE
EXTENT PRESCRIBED BY CALIFORNIA LAW, IN THE FORM ATTACHED AS EXHIBIT B (THE
“NHDS”), APPLICABLE TO THE REAL PROPERTY.  WITHIN SEVEN (7) BUSINESS DAYS AFTER
PURCHASER’S RECEIPT OF THE NHDS, PURCHASER SHALL EXECUTE AND DELIVER TO SELLER
ONE COUNTERPART ORIGINAL OF THE NHDS.  PURCHASER’S SIGNATURE ON THE NHDS SHALL,
AMONG OTHER THINGS, SERVE TO ACKNOWLEDGE PURCHASER’S RECEIPT FROM SELLER OF THE
NHDS AND PURCHASER’S UNDERSTANDING AND ACCEPTANCE THEREOF.

 


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER


 

As an inducement to Kerr and Purchaser to enter into this Agreement and to
consummate the Acquisition, Seller represents and warrants to Kerr and Purchaser
as follows:

 


3.1                                 ORGANIZATION AND QUALIFICATION.  SELLER IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF CALIFORNIA AND HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY
TO OWN, LEASE AND OPERATE ITS ASSETS AND PROPERTIES AND TO CARRY ON THE BUSINESS
AS IT IS NOW BEING CONDUCTED.  SELLER IS DULY QUALIFIED OR LICENSED TO DO
BUSINESS, AND IS IN GOOD STANDING, IN EACH JURISDICTION WHERE THE CHARACTER OF
THE ASSETS AND PROPERTIES OWNED, LEASED OR OPERATED BY IT OR THE NATURE OF THE
BUSINESS MAKES SUCH QUALIFICATION OR LICENSING NECESSARY, EXCEPT FOR FAILURES TO
BE SO QUALIFIED OR LICENSED AND IN GOOD STANDING THAT DO NOT HAVE A MATERIAL
ADVERSE EFFECT.  EXCEPT AS SET FORTH ON SCHEDULE 3.1, SELLER HAS NO
SUBSIDIARIES.

 

--------------------------------------------------------------------------------


*  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT PURSUANT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT SENT TO THE SEC. 
SUCH PORTIONS ARE OMITTED FROM THIS FILING AND FILED SEPARATELY WITH THE SEC.


 

17

--------------------------------------------------------------------------------


 


3.2                                 AUTHORITY RELATIVE TO THIS AGREEMENT. 
SELLER HAS ALL NECESSARY CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY, TO
PERFORM ITS OBLIGATIONS HEREUNDER AND TO CONSUMMATE THE ACQUISITION.  THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND SUCH OTHER TRANSACTION DOCUMENTS BY
SELLER AND THE CONSUMMATION BY SELLER OF THE ACQUISITION HAVE BEEN DULY AND
VALIDLY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF SELLER, AND
NO OTHER CORPORATE PROCEEDINGS ON THE PART OF SELLER ARE NECESSARY TO AUTHORIZE
THIS AGREEMENT OR TO CONSUMMATE THE ACQUISITION.  THIS AGREEMENT AND SUCH OTHER
TRANSACTION DOCUMENTS HAVE BEEN OR WILL BE DULY EXECUTED AND DELIVERED BY SELLER
AND, ASSUMING THE DUE AUTHORIZATION, EXECUTION AND DELIVERY BY PURCHASER, EACH
SUCH AGREEMENT CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF SELLER,
ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE EFFECT
OF ANY APPLICABLE BANKRUPTCY, MORATORIUM, INSOLVENCY, FRAUDULENT CONVEYANCE,
REORGANIZATION OR OTHER SIMILAR LAW AFFECTING THE ENFORCEABILITY OF CREDITORS’
RIGHTS GENERALLY AND TO THE EFFECT OF GENERAL PRINCIPLES OF EQUITY WHICH MAY
LIMIT THE AVAILABILITY OF REMEDIES (WHETHER IN A PROCEEDING AT LAW OR IN
EQUITY).

 


3.3                                 NO CONFLICT.  EXCEPT AS SET FORTH ON
SCHEDULE 3.3, THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SELLER DO NOT, AND
THE PERFORMANCE BY SELLER OF ITS OBLIGATIONS HEREUNDER AND THE CONSUMMATION OF
THE ACQUISITION WILL NOT:  (A) CONFLICT WITH OR VIOLATE ANY PROVISION OF THE
ARTICLES OF INCORPORATION OR BY-LAWS OF SELLER; (B) ASSUMING THAT ALL FILINGS
AND NOTIFICATIONS DESCRIBED IN SECTION 3.4 HAVE BEEN MADE, CONFLICT WITH OR
VIOLATE ANY LAW OR ORDER APPLICABLE TO SELLER OR BY WHICH ANY OF THE PURCHASED
ASSETS OR SELLER IS BOUND OR AFFECTED; OR (C) RESULT IN ANY MATERIAL BREACH OF
OR CONSTITUTE A MATERIAL DEFAULT UNDER, OR REQUIRE NOTICE OR CONSENT UNDER, ANY
MORTGAGE, INDENTURE, DEED OF TRUST, LEASE, CONTRACT, AGREEMENT, LICENSE OR OTHER
INSTRUMENT TO WHICH SELLER IS A PARTY OR BY WHICH ANY OF THE PURCHASED ASSETS IS
BOUND OR AFFECTED, OR RESULT IN THE CREATION OF A MATERIAL LIEN ON ANY OF THE
PURCHASED ASSETS, EXCEPT IN THE CASE OF CLAUSES (B) AND (C), FOR ANY CONFLICT,
VIOLATION, BREACH OR DEFAULT THAT WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 


3.4                                 REQUIRED FILINGS AND CONSENTS.  THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY SELLER DO NOT, AND THE PERFORMANCE
BY SELLER OF ITS OBLIGATIONS HEREUNDER AND THE CONSUMMATION OF THE ACQUISITION
WILL NOT, REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION OR PERMIT OF, OR FILING
BY SELLER WITH OR NOTIFICATION BY SELLER TO, ANY GOVERNMENTAL AUTHORITY, EXCEPT
FOR:  (A) THE CONSENTS, APPROVALS, AUTHORIZATIONS, DECLARATIONS OR RULINGS SET
FORTH ON SCHEDULE 3.4; (B) THE FILING OF A NOTIFICATION AND REPORT FORM PURSUANT
TO THE HSR ACT AND THE EXPIRATION OR EARLIER TERMINATION OF THE APPLICABLE
WAITING PERIOD THEREUNDER WITH RESPECT TO THE ACQUISITION; AND (C) SUCH
CONSENTS, APPROVALS, AUTHORIZATIONS, PERMITS AND FILINGS THE FAILURE OF WHICH TO
OBTAIN WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


3.5                                 FINANCIAL STATEMENTS.  SET FORTH ON
SCHEDULE 3.5 ARE TRUE AND COMPLETE COPIES OF (A) SELLER’S BALANCE SHEETS AT
NOVEMBER 30, 2001 AND 2002, AND ITS INCOME STATEMENTS AND STATEMENTS OF CASH
FLOWS FOR THE THREE (3) YEARS ENDED NOVEMBER 30, 2002, TOGETHER WITH THE NOTES
THERETO AND THE REPORT THEREON OF ERNST & YOUNG LLP (THE “AUDITED FINANCIALS”),
AND (B) SELLER’S UNAUDITED BALANCE SHEET AT MAY 31, 2003 AND THE RELATED
UNAUDITED CONSOLIDATED INCOME STATEMENTS AND A STATEMENT OF CAPITAL EXPENDITURES
FOR THE SIX MONTH PERIOD ENDED AT SUCH DATE (THE “INTERIM FINANCIALS”) AND (C)
THE PRO FORMA PRESENTATION OF SELLER’S REVENUES FOR (I) THE YEAR ENDED
NOVEMBER 30, 2002, AND (II) THE SIX MONTHS ENDED MAY 31, 2003, WHICH PRO FORMA
PRESENTATIONS ARE BASED ON THE AUDITED FINANCIALS OR THE INTERIM FINANCIALS, AS
APPLICABLE, AND


 


18

--------------------------------------------------------------------------------



 


HAVE BEEN ADJUSTED SOLELY TO REFLECT THE PRICING REFERRED TO IN SUBCLAUSES (X)
AND (Y) BELOW (THE “PRO FORMA REVENUES”).  THE AUDITED FINANCIALS AND, SUBJECT
TO NORMAL AND RECURRING QUARTER-END, YEAR-END AND AUDIT ADJUSTMENTS, THE INTERIM
FINANCIALS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP, APPLIED ON A CONSISTENT
BASIS THROUGHOUT THE PERIODS COVERED (EXCEPT AS MAY BE INDICATED IN THE NOTES TO
THE AUDITED FINANCIALS AND EXCEPT FOR THE ABSENCE OF NOTES TO THE INTERIM
FINANCIALS), AND PRESENT FAIRLY THE FINANCIAL POSITION OF SELLER AS OF THE
APPLICABLE DATE AND SELLER’S RESULTS OF OPERATIONS AND CASH FLOWS FOR THE
PERIODS THEN ENDED.  PARENT AND SELLER AGREE THAT THE PRO FORMA REVENUES
REPRESENT IN ALL MATERIAL RESPECTS THE REVENUES OF SELLER FOR THE PERIODS SET
FORTH THEREIN AS IF SALES BY SELLER TO PARENT (X) DURING THE YEAR ENDED
NOVEMBER 30, 2002 HAD OCCURRED AT PRICES SET FORTH ON SCHEDULE 3.5 HERETO AND
(Y) DURING THE SIX MONTHS ENDED MAY 31, 2003 HAD OCCURRED AT PRICES SET FORTH ON
SCHEDULES 3.1(A) AND 3.1(B) TO THE SUPPLY AGREEMENT.  PARENT AND SELLER AGREE
THAT SELLER’S AGGREGATE GROSS MARGIN ON SALES TO PARENT AND THE OTHER PERSONS
IDENTIFIED ON SCHEDULE 1.1(A) FOR THE SIX MONTHS ENDED MAY 31, 2003 WOULD NOT
HAVE BEEN MATERIALLY LESS THAN THE AGGREGATE GROSS MARGIN SET FORTH ON
SCHEDULE 3.5 IF THE PRICING ON SCHEDULES 3.1(A) AND 3.1(B) TO THE SUPPLY
AGREEMENT HAD BEEN IN EFFECT DURING SUCH PERIOD AND SUCH AGGREGATE GROSS MARGINS
HAD OTHERWISE BEEN CALCULATED IN ACCORDANCE WITH THE PRACTICES, PROCEDURES AND
METHODS USED BY SELLER IN PREPARING THE INTERIM FINANCIALS.  PARENT AND SELLER
ACKNOWLEDGE THAT KERR AND PURCHASER’S ACCEPTANCE OF THE PRICES SET FORTH ON
SCHEDULES 3.1(A) AND 3.1(B) TO THE SUPPLY AGREEMENTS IS MADE SOLELY IN RELIANCE
ON THIS REPRESENTATION.

 


3.6                                 ABSENCE OF UNDISCLOSED LIABILITIES.  AS OF
THE DATE HEREOF, SELLER DOES NOT HAVE ANY LIABILITIES (ABSOLUTE, CONTINGENT,
ACCRUED OR OTHERWISE) IN RESPECT OF THE BUSINESS OTHER THAN:  (A) LIABILITIES
REFLECTED IN THE BALANCE SHEET OF SELLER AT MAY 31, 2003 INCLUDED IN THE INTERIM
FINANCIALS (THE “LATEST BALANCE SHEET”); (B) LIABILITIES INCURRED SINCE THE DATE
OF THE LATEST BALANCE SHEET (THE “LATEST BALANCE SHEET DATE”) IN THE ORDINARY
COURSE OF BUSINESS; (C) OBLIGATIONS OF CONTINUED PERFORMANCE UNDER CONTRACTS AND
OTHER COMMITMENTS AND ARRANGEMENTS ENTERED INTO IN THE ORDINARY COURSE OF THE
BUSINESS TO THE EXTENT PERMITTED UNDER SECTION 5.1; (D) THE LIABILITIES
DESCRIBED ON SCHEDULE 3.6; AND (E) LIABILITIES UNDER THIS AGREEMENT.

 


3.7                                 ABSENCE OF CERTAIN CHANGES OR EVENTS.  FROM
THE LATEST BALANCE SHEET DATE TO THE DATE HEREOF, EXCEPT AS CONTEMPLATED BY THIS
AGREEMENT OR DISCLOSED ON SCHEDULE 3.7, SELLER HAS CONDUCTED THE BUSINESS IN THE
ORDINARY COURSE OF BUSINESS AND:

 


(A)                                  THERE HAS NOT BEEN ANY MATERIAL DAMAGE TO
OR DESTRUCTION OR LOSS OF ANY ASSET, PROPERTY, RIGHT OR INTEREST OF SELLER USED
IN THE BUSINESS, WHETHER OR NOT COVERED BY INSURANCE, THAT HAS HAD OR WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(B)                                 SELLER HAS NOT SOLD OR TRANSFERRED ANY
MATERIAL AMOUNT OF ITS ASSETS, PROPERTIES, RIGHTS OR INTERESTS USED IN THE
BUSINESS, OTHER THAN SALES OF INVENTORY AND DISPOSAL OF OBSOLETE, DAMAGED OR
DEFECTIVE INVENTORY OR OTHER ASSETS IN THE ORDINARY COURSE OF BUSINESS;


 


(C)                                  SELLER HAS NOT INCREASED THE SALARY, BONUS
OR OTHER COMPENSATION PAYABLE TO ANY OFFICER OR EMPLOYEE OF SELLER OTHER THAN IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;


 


(D)                                 SELLER HAS NOT ENTERED INTO, MODIFIED OR
TERMINATED ANY CONTRACT OR TRANSACTION INVOLVING A TOTAL REMAINING COMMITMENT OF
AT LEAST $250,000 OTHER THAN IN THE

 

19

--------------------------------------------------------------------------------


 


ORDINARY COURSE OF BUSINESS, OR RECEIVED WRITTEN NOTICE OF TERMINATION OF ANY
MATERIAL CONTRACT OR TRANSACTION;


 


(E)                                  SELLER HAS NOT ENTERED INTO ANY AGREEMENT
TO TAKE ANY OF THE ACTIONS SET FORTH IN SUBSECTIONS (B) THROUGH (D) OF THIS
SECTION 3.7; AND


 


(F)                                    SELLER HAS NOT TAKEN OR FAILED TO TAKE
ANY OTHER ACTION WHICH ACTION OR FAILURE WOULD VIOLATE SECTION 5.1 IF SUCH
ACTION OR FAILURE WERE TO OCCUR AFTER THE DATE HEREOF.


 


3.8                                 SUFFICIENCY AND TITLE TO ASSETS.  EXCEPT AS
SET FORTH ON SCHEDULE 3.8:

 


(A)                                  NO PROCEEDING IS PENDING OR, TO THE
KNOWLEDGE OF SELLER, THREATENED FOR THE TAKING OR CONDEMNATION OF ALL OR ANY
PORTION OF THE REAL PROPERTY.  THE REAL PROPERTY IS ALL OF THE REAL PROPERTY
OWNED BY SELLER.  SELLER HAS NOT ENTERED INTO ANY AGREEMENTS GIVING ANY PERSON
ANY RIGHT TO LEASE, SUBLEASE OR OTHERWISE OCCUPY ANY PORTION OF THE REAL
PROPERTY.  TO THE KNOWLEDGE OF SELLER, TRUE AND COMPLETE COPIES OF ALL SURVEYS
OF THE REAL PROPERTY IN SELLER’S POSSESSION HAVE HERETOFORE BEEN FURNISHED TO
PURCHASER.  THERE ARE NO ONGOING PROCEEDINGS (JUDICIAL OR, TO THE KNOWLEDGE OF
SELLER, LEGISLATIVE), CLAIMS OR DISPUTES OF WHICH SELLER HAS NOTICE AFFECTING
ANY REAL PROPERTY THAT MIGHT CURTAIL OR INTERFERE WITH THE USE OF SUCH
PROPERTY.  TO THE KNOWLEDGE OF SELLER, EACH REAL PROPERTY IS IN MATERIAL
COMPLIANCE WITH ALL LAWS, INCLUDING (I) THE AMERICANS WITH DISABILITIES ACT, 42
U.S.C. § 12102, ET SEQ., TOGETHER WITH ALL RULES, REGULATIONS AND OFFICIAL
INTERPRETATIONS PROMULGATED PURSUANT THERETO, AND (II) ALL LAWS WITH RESPECT TO
ZONING, BUILDING, FIRE, LIFE SAFETY, HEALTH CODES AND SANITATION.  SELLER HAS
NOT, SINCE JUNE 1, 2001, RECEIVED ANY NOTICES OF EXISTING VIOLATIONS OF ANY LAWS
APPLICABLE TO ANY REAL PROPERTY.  SINCE JANUARY 1, 2001, SELLER HAS NOT RECEIVED
ANY NOTICE OF, OR OTHER WRITING REFERRING TO, ANY REQUIREMENTS OR
RECOMMENDATIONS BY ANY INSURANCE COMPANY THAT HAS ISSUED A POLICY COVERING ANY
PART OF THE REAL PROPERTY OR BY ANY BOARD OF FIRE UNDERWRITERS OR OTHER BODY
EXERCISING SIMILAR FUNCTIONS, REQUIRING OR RECOMMENDING ANY REPAIRS OR WORK TO
BE DONE ON ANY PART OF THE REAL PROPERTY, WHICH REPAIR OR WORK HAS NOT BEEN
COMPLETED.  TO THE KNOWLEDGE OF SELLER, SELLER HAS OBTAINED ALL APPROPRIATE
CERTIFICATES OF OCCUPANCY REQUIRED TO USE AND OPERATE THE REAL PROPERTY LOCATED
IN THE STATE OF CALIFORNIA IN THE MANNER IN WHICH SUCH REAL PROPERTY IS
CURRENTLY BEING USED AND OPERATED.  TRUE AND COMPLETE COPIES OF ALL SUCH
CERTIFICATES HAVE HERETOFORE BEEN FURNISHED TO PURCHASER.


 


(B)                                 THE REAL PROPERTY LEASES ARE THE ONLY
LEASEHOLD ESTATES UNDER WHICH SELLER IS A LESSEE (OR SUBLESSEE) OF ANY REAL
PROPERTY OR INTEREST THEREIN.  TO THE KNOWLEDGE OF SELLER, NO PROCEEDING IS
PENDING (AND SELLER HAS NOT RECEIVED NOTICE OF ANY PENDING PROCEEDING) AND, TO
THE KNOWLEDGE OF SELLER, NO PROCEEDING IS THREATENED FOR THE TAKING OR
CONDEMNATION OF ALL OR ANY PORTION OF THE PROPERTY DEMISED UNDER THE REAL
PROPERTY LEASES.  A TRUE AND COMPLETE COPY OF EACH REAL PROPERTY LEASE HAS
HERETOFORE BEEN DELIVERED TO PURCHASER.  EACH REAL PROPERTY LEASE IS VALID,
BINDING AND ENFORCEABLE AGAINST SELLER AND, TO THE KNOWLEDGE OF SELLER (WITHOUT
INQUIRY), AGAINST THE LANDLORD THEREUNDER IN ACCORDANCE WITH ITS TERMS AND IS IN
FULL FORCE AND EFFECT WITH RESPECT TO SELLER AND, TO THE KNOWLEDGE OF SELLER
(WITHOUT INQUIRY) THE LANDLORD THEREUNDER.  SELLER HAS NOT ENCUMBERED THE
LEASEHOLD ESTATE CREATED BY EACH REAL PROPERTY LEASE WITH ANY LEASEHOLD
MORTGAGES OR ANY OTHER LIENS.  SELLER HAS NOT RECEIVED NOTICE OF ANY EXISTING
DEFAULTS BY SELLER UNDER ANY OF THE REAL PROPERTY LEASES AND, TO THE KNOWLEDGE
OF SELLER, THERE ARE NO EXISTING DEFAULTS BY SELLER UNDER ANY OF THE REAL
PROPERTY LEASES.  TO THE KNOWLEDGE OF

 

20

--------------------------------------------------------------------------------


 


SELLER, NO EVENT HAS OCCURRED THAT (WHETHER WITH OR WITHOUT NOTICE, LAPSE OF
TIME OR THE HAPPENING OR OCCURRENCE OF ANY OTHER EVENT) WOULD CONSTITUTE A
DEFAULT UNDER ANY REAL PROPERTY LEASE.  TO THE KNOWLEDGE OF SELLER, SELLER HAS
OBTAINED ALL APPROPRIATE CERTIFICATES OF OCCUPANCY REQUIRED TO USE AND OPERATE
EACH REAL PROPERTY LEASE IN THE MANNER IN WHICH SUCH REAL PROPERTY LEASE IS
CURRENTLY BEING USED AND OPERATED IN CALIFORNIA TO THE EXTENT THAT SELLER IS
OBLIGATED TO OBTAIN SUCH CERTIFICATE OF OCCUPANCY PURSUANT TO APPLICABLE LAWS
AND THE TERMS OF THE REAL PROPERTY LEASES.  TRUE AND COMPLETE COPIES OF ALL SUCH
CERTIFICATES HAVE HERETOFORE BEEN FURNISHED TO PURCHASER.


 


(C)                                  THE REAL PROPERTY, THE PREMISES DEMISED
UNDER THE REAL PROPERTY LEASES, THE OTHER ASSETS COMPRISING THE PURCHASED ASSETS
AND THE AFFILIATE MARKS ARE, TAKEN TOGETHER, ALL OF THE ASSETS USED, HELD FOR
USE OR PLANNED TO BE USED IN CONNECTION WITH PRODUCTS CURRENTLY UNDER ACTIVE
DEVELOPMENT, IN EACH CASE, IN THE BUSINESS, AND ARE ADEQUATE AND SUFFICIENT FOR
THE OPERATION OF THE BUSINESS AS CURRENTLY CONDUCTED.


 


(D)                                 TO THE KNOWLEDGE OF SELLER, EXCEPT AS
DISCLOSED IN THE ENGINEERING REPORTS PREVIOUSLY MADE AVAILABLE TO PURCHASER AND
LISTED ON SCHEDULE 3.8, EACH OF THE BUILDINGS, IMPROVEMENTS, AND EQUIPMENT
OWNED, LEASED OR USED BY SELLER ARE STRUCTURALLY SOUND WITH NO KNOWN DEFECTS AND
ARE IN GOOD OPERATING CONDITION AND REPAIR AND ARE ADEQUATE FOR THE USES TO
WHICH THEY ARE BEING PUT.  SELLER IS NOT IN POSSESSION OF ANY ENGINEERING
REPORTS DATED JUNE 1, 1993 OR LATER REGARDING THE STRUCTURAL SUFFICIENCY OF THE
BUILDINGS, IMPROVEMENTS, AND/OR EQUIPMENT OWNED, LEASED OR USED BY SELLER EXCEPT
AS SET FORTH IN SCHEDULE 3.8.  TO THE KNOWLEDGE OF SELLER, EXCEPT AS DISCLOSED
IN THE ENGINEERING REPORTS PREVIOUSLY MADE AVAILABLE TO PURCHASER AND LISTED ON
SCHEDULE 3.8, NONE OF SUCH BUILDINGS, IMPROVEMENTS, OR EQUIPMENT IS IN NEED OF
MAINTENANCE OR REPAIRS EXCEPT FOR ORDINARY, ROUTINE MAINTENANCE AND REPAIRS
WHICH ARE NOT MATERIAL IN NATURE OR COST.  THE ROOF OF EACH SUCH STRUCTURE IS IN
GOOD REPAIR AND CONDITION.


 


(E)                                  SELLER HAS GOOD AND VALID TITLE TO THE
TANGIBLE PERSONAL PROPERTY, FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED
LIENS.


 


3.9                                 INTELLECTUAL PROPERTY.


 


(A)                                  SCHEDULE 3.9(A) IS A COMPLETE LIST OF THE
LISTED INTELLECTUAL PROPERTY THAT IS THE SUBJECT OF ANY APPLICATION FILED WITH,
OR ANY REGISTRATION ISSUED BY, ANY GOVERNMENT AGENCY (COLLECTIVELY, “REGISTERED
INTELLECTUAL PROPERTY RIGHTS”).  ALL REGISTERED INTELLECTUAL PROPERTY RIGHTS AND
THE AFFILIATE MARKS ARE, TO THE KNOWLEDGE OF SELLER, ENFORCEABLE, AND ALL
MATERIAL FEES, PAYMENTS AND FILINGS DUE IN RESPECT OF SUCH REGISTERED
INTELLECTUAL PROPERTY RIGHTS AND THE AFFILIATE MARKS AS OF THE DATE HEREOF HAVE
BEEN MADE.  EACH MATERIAL ITEM OF INTELLECTUAL PROPERTY IS:  (I) OWNED BY
SELLER, FREE AND CLEAR OF ALL LIENS, RESTRICTIONS OR ENCUMBRANCES ON SELLER’S
RIGHT TO TRANSFER TO PURCHASER THE LISTED INTELLECTUAL PROPERTY AND OTHER
INTELLECTUAL PROPERTY (OR IN THE CASE OF THE AFFILIATE MARKS, OWNED BY AN
AFFILIATE OF SELLER), OR (II) RIGHTFULLY USED BY SELLER PURSUANT TO A VALID
LICENSE, SUBLICENSE, CONSENT OR OTHER SIMILAR AGREEMENT IDENTIFIED AS SUCH IN
SCHEDULE 3.9(A); AND THE INTELLECTUAL PROPERTY (TOGETHER WITH ANY INTELLECTUAL
PROPERTY INCLUDED IN THE EXCLUDED ASSETS) CONSTITUTES ALL OF THE INTELLECTUAL
PROPERTY THAT IS NECESSARY TO CONDUCT THE BUSINESS AS CURRENTLY CONDUCTED AND IN
CONNECTION WITH PRODUCTS CURRENTLY UNDER ACTIVE DEVELOPMENT.


 


21

--------------------------------------------------------------------------------



 


(B)                                 EACH MATERIAL ITEM OF INTELLECTUAL PROPERTY
TRANSFERRED TO PURCHASER PURSUANT TO THE ACQUISITION SHALL BE OWNED, AVAILABLE
FOR USE OR ENFORCEABLE, AS THE CASE MAY BE, BY PURCHASER IMMEDIATELY FOLLOWING
THE CLOSING ON SUBSTANTIALLY IDENTICAL TERMS AND CONDITIONS AS IT WAS OWNED BY,
AVAILABLE TO OR ENFORCEABLE BY, AS THE CASE MAY BE, SELLER IMMEDIATELY PRIOR TO
THE CLOSING.


 


(C)                                  THE CONSUMMATION OF THE ACQUISITION WILL
NOT RESULT IN KERR OR PURCHASER BEING BOUND BY ANY NON-COMPETE OR OTHER
RESTRICTION ON THE OPERATION OF THE BUSINESS THAT WAS PREVIOUSLY BINDING ON
SELLER OR THE GRANTING BY KERR OR PURCHASER OF ANY RIGHTS OR LICENSES TO ANY
INTELLECTUAL PROPERTY RIGHTS OF KERR OR PURCHASER TO A THIRD PARTY (INCLUDING A
COVENANT NOT TO SUE) THAT WAS PREVIOUSLY BINDING ON SELLER.


 


(D)                                 EXCEPT AS DISCLOSED ON SCHEDULE 3.9(D),
SELLER IS NOT AWARE OF ANY FACTS WHICH WOULD LEAD IT TO REASONABLY BELIEVE THAT
THE OPERATION OF THE BUSINESS AS CURRENTLY CONDUCTED INFRINGES OR WILL INFRINGE
ON ANY INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON.


 


(E)                                  EXCEPT AS DISCLOSED ON SCHEDULE 3.9(E), NO
CLAIMS HAVE BEEN ASSERTED NOR, TO THE KNOWLEDGE OF SELLER, ARE THREATENED BY ANY
PERSON AGAINST SELLER THAT:  (I) CHALLENGE THE VALIDITY, ENFORCEABILITY,
REGISTRABILITY OR OWNERSHIP BY SELLER OF ANY OF THE INTELLECTUAL PROPERTY OR
(II) CLAIM THAT THE OPERATION OF THE BUSINESS AS CURRENTLY CONDUCTED INFRINGES
OR WILL INFRINGE ANY INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON.  TO THE
KNOWLEDGE OF SELLER, NO THIRD PARTY IS ENGAGED IN UNAUTHORIZED USE, INFRINGEMENT
OR MISAPPROPRIATION OF ANY INTELLECTUAL PROPERTY.


 


(F)                                    THERE ARE NO SETTLEMENTS, FORBEARANCES TO
SUE, CONSENTS, JUDGMENTS, OR ORDERS OR SIMILAR OBLIGATIONS (OTHER THAN LICENSE
AGREEMENTS IN THE ORDINARY COURSE OF BUSINESS) WHICH (I) RESTRICT SELLER’S
RIGHTS TO USE ANY INTELLECTUAL PROPERTY; (II) RESTRICT SELLER’S BUSINESS IN
ORDER TO ACCOMMODATE A THIRD PARTY’S INTELLECTUAL PROPERTY RIGHTS; OR
(III) PERMIT THIRD PARTIES TO USE ANY INTELLECTUAL PROPERTY OWNED BY SELLER.


 


(G)                                 SCHEDULE 3.9(G) LISTS ALL COMPUTER SOFTWARE
OWNED OR LICENSED BY, OR OTHERWISE USED IN THE BUSINESS, OTHER THAN THIRD PARTY
SOFTWARE APPLICATIONS THAT ARE GENERALLY AVAILABLE AND HAVE AN INDIVIDUAL
ACQUISITION COST OF $5,000 OR LESS, AND IDENTIFIES WHETHER EACH OF THE FOREGOING
ITEMS OF COMPUTER SOFTWARE ARE OWNED, LICENSED OR OTHERWISE USED, AS THE CASE
MAY BE.


 


(H)                                 SCHEDULE 3.9(H) LISTS ALL DOMAIN NAMES THAT
ARE THE SUBJECT OF ANY APPLICATION FILED BY SELLER WITH, OR ANY REGISTRATION
ISSUED TO SELLER BY, A RECOGNIZED REGISTRATION AUTHORITY.


 


3.10                           CONTRACTS.


 


(A)                                  SCHEDULE 3.10 SETS FORTH A LIST OF THE
FOLLOWING CONTRACTS, AGREEMENTS AND INSTRUMENTS PERTAINING TO THE BUSINESS TO
WHICH SELLER IS A PARTY OR IS BOUND AS OF THE DATE HEREOF (COLLECTIVELY, THE
“MATERIAL CONTRACTS”):


 

(I)                                     ANY CONTRACT INVOLVING MORE THAN
$100,000 OVER THE LIFE OF THE CONTRACT;

 

22

--------------------------------------------------------------------------------


 

(II)                                  ANY CONTRACT THAT EXPIRES MORE THAN ONE
(1) YEAR AFTER THE DATE OF THIS AGREEMENT OR THAT MAY BE RENEWED AT THE OPTION
OF ANY PERSON OTHER THAN SELLER SO AS TO EXPIRE MORE THAN ONE (1) YEAR AFTER THE
DATE OF THIS AGREEMENT;

 

(III)                               ANY TRUST INDENTURE, MORTGAGE, PROMISSORY
NOTE, LOAN AGREEMENT OR OTHER CONTRACT FOR BORROWED MONEY (OTHER THAN TRADE
PAYABLES INCURRED IN THE ORDINARY COURSE OF BUSINESS NOT EXCEEDING $100,000
INDIVIDUALLY OR $200,000 IN THE AGGREGATE);

 

(IV)                              ANY CONTRACT FOR CAPITAL EXPENDITURES IN
EXCESS OF $200,000 IN THE AGGREGATE EXCEPT AS SET FORTH ON SCHEDULE 5.1(M);

 

(V)                                 ANY CONTRACT LIMITING THE FREEDOM OF SELLER
TO ENGAGE IN ANY LINE OF BUSINESS OR TO COMPETE WITH ANY OTHER PERSON, OR ANY
CONFIDENTIALITY, SECRECY OR NON-DISCLOSURE CONTRACT OR ANY CONTRACT THAT MAY BE
TERMINABLE AS A RESULT OF SELLER’S STATUS AS A COMPETITOR OF ANY PARTY TO SUCH
CONTRACT;

 

(VI)                              ANY AGREEMENT OF GUARANTEE, SUPPORT,
INDEMNIFICATION, ASSUMPTION OR ENDORSEMENT OF, OR ANY SIMILAR COMMITMENT WITH
RESPECT TO, THE LIABILITIES OF ANY OTHER PERSON OTHER THAN CUSTOMER AGREEMENTS
MADE IN THE ORDINARY COURSE OF THE BUSINESS (“GUARANTEE OBLIGATIONS”);

 

(VII)                           ANY EMPLOYMENT CONTRACT, ARRANGEMENT OR POLICY
(INCLUDING ANY COLLECTIVE BARGAINING CONTRACT OR UNION AGREEMENT) WHICH MAY NOT
BE IMMEDIATELY TERMINATED WITHOUT NOTIFICATION OR PENALTY (INCLUDING ANY
AUGMENTATION OR ACCELERATION OF BENEFITS);

 

(VIII)                        ANY CONTRACT PROVIDING FOR A JOINT VENTURE,
PARTNERSHIP OR SIMILAR LEGAL RELATIONSHIP WITH ANY OTHER PERSON;

 

(IX)                                ANY CONTRACT GRANTING TO ANY PERSON, ON A
CONDITIONAL BASIS OR OTHERWISE, ANY OWNERSHIP INTEREST IN, OR LICENSE TO
MANUFACTURE OR PREPARE, ANY PRODUCT DEVELOPED, MANUFACTURED OR SOLD BY THE
BUSINESS (EACH, A “PRODUCT”) UTILIZING ANY PROPRIETARY RECIPE OR FORMULATION;

 

(X)                                   ANY SALES AGENCY, DISTRIBUTION OR SIMILAR
AGREEMENTS WITH RESPECT TO PRODUCTS OR FOR THE DISTRIBUTION BY SELLER OF
PRODUCTS OF ANOTHER PARTY INVOLVING CONSIDERATION IN EXCESS OF $100,000;

 

(XI)                                ANY AGREEMENT PROVIDING FOR A REBATE,
DISCOUNT, BONUS OR COMMISSION IN EXCESS OF $100,000 WITH RESPECT TO THE SALE OF
ANY PRODUCT;

 

(XII)                             ANY AGREEMENT REQUIRING SELLER TO ADVANCE OR
LOAN ANY AMOUNT IN EXCESS OF $100,000 TO OR ON BEHALF OF ANY OF ITS DIRECTORS,
EMPLOYEES, SHAREHOLDERS, AFFILIATES OR ASSOCIATES (OR THEIR RESPECTIVE
AFFILIATES OR ASSOCIATES);

 

(XIII)                          ANY AGREEMENT PROVIDING FOR THE ACQUISITION
AFTER JANUARY 1, 2001 BY SELLER (OR ANY PREDECESSOR IN INTEREST) OF ANY REAL
PROPERTY, OPERATING BUSINESS OR THE SHARES OR OTHER EQUITY INTERESTS OF ANY
PERSON FOR CONSIDERATION IN EXCESS OF $100,000;

 

23

--------------------------------------------------------------------------------


 

(XIV)                         ANY EMPLOYMENT, SEVERANCE, CONSULTING OR OTHER
AGREEMENT OF ANY NATURE WITH ANY CURRENT OR FORMER SHAREHOLDER, DIRECTOR,
OFFICER OR ANY AFFILIATE THEREOF INVOLVING CONSIDERATION IN EXCESS OF $100,000
PER YEAR INDIVIDUALLY OR $100,000 PER YEAR IN THE AGGREGATE;

 

(XV)                            ANY AGREEMENT RESTRICTING THE ABILITY OF SELLER
TO INCUR INDEBTEDNESS;

 

(XVI)                         ANY AGREEMENT RELATING TO INDEBTEDNESS, INTEREST
RATE SWAP OR HEDGING AGREEMENTS, SALE AND LEASEBACK TRANSACTIONS AND OTHER
SIMILAR FINANCING TRANSACTIONS;

 

(XVII)                      ANY CONTRACT EXISTING BETWEEN SELLER AND ANY
GOVERNMENTAL AUTHORITY;

 

(XVIII)                   ANY AGREEMENT PROVIDING FOR THE PROVISION BY SELLER TO
ANY THIRD PARTY OF ANY CONFIDENTIAL INFORMATION OR RESTRICTING SELLER FROM
PROVIDING SUCH INFORMATION TO THIRD PARTIES;

 

(XIX)                           ANY AGREEMENT RESTRICTING SELLER’S OWNERSHIP,
OPERATION, SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION OF ANY OF THE PURCHASED
ASSETS;

 

(XX)                              ANY REAL PROPERTY LEASE;

 

(XXI)                           ANY AGREEMENT PROVIDING FOR PRODUCTION BY SELLER
OF ANY PRODUCT ON AN EXCLUSIVE OR REQUIREMENTS BASIS;

 

(XXII)                        ANY AGREEMENT WITH A CONSULTANT OR SUBCONTRACTOR
INVOLVING PAYMENT OF CONSIDERATION OVER THE TERM OF SUCH AGREEMENT IN EXCESS OF
$100,000; OR

 

(XXIII)                     ANY CONTRACT, AGREEMENT OR INSTRUMENT WITHIN THE
KNOWLEDGE OF SELLER WHICH IS OTHERWISE MATERIAL TO THE CONDUCT OR OPERATION OF
THE BUSINESS.

 


(B)                                 SELLER HAS PERFORMED IN ALL MATERIAL
RESPECTS THE OBLIGATIONS REQUIRED TO BE PERFORMED BY IT UNDER THE MATERIAL
CONTRACTS, AND, TO THE KNOWLEDGE OF SELLER, EACH OF THE MATERIAL CONTRACTS IS
VALID AND BINDING AND IN FULL FORCE AND EFFECT.  TRUE, CORRECT AND COMPLETE
COPIES OF ALL MATERIAL CONTRACTS HAVE BEEN MADE AVAILABLE TO PURCHASER.  SELLER
HAS NOT MADE OR RECEIVED ANY CLAIM OF ANY MATERIAL DEFAULT UNDER ANY MATERIAL
CONTRACT, AND AS OF THE DATE HEREOF, TO THE KNOWLEDGE OF SELLER, THERE IS NO
MATERIAL BREACH OR ANTICIPATED BREACH BY ANY OTHER PARTY TO ANY MATERIAL
CONTRACT.


 


3.11                           PERMITS.  THE LISTED PERMITS ARE ALL MATERIAL
PERMITS, LICENSES, APPROVALS, FRANCHISES, CERTIFICATES, CONSENTS AND OTHER
AUTHORIZATIONS OF ANY GOVERNMENTAL AUTHORITY THAT ARE REQUIRED IN ORDER FOR
SELLER TO CONDUCT THE BUSINESS AS IT IS NOW BEING CONDUCTED.  EACH OF THE LISTED
PERMITS IS IN FULL FORCE AND EFFECT, EXCEPT FOR IMMATERIAL FAILURES.  TO THE
KNOWLEDGE OF SELLER, SELLER IS NOT IN CONFLICT IN ANY MATERIAL RESPECT WITH OR
IN MATERIAL DEFAULT OR VIOLATION OF ANY LISTED PERMIT.

 


3.12                           COMPLIANCE WITH LAWS.  SELLER IS NOT IN MATERIAL
CONFLICT WITH OR IN MATERIAL DEFAULT OR VIOLATION OF ANY LAW APPLICABLE TO THE
PURCHASED ASSETS OR THE BUSINESS.

 

24

--------------------------------------------------------------------------------


 


3.13                           LITIGATION.  EXCEPT AS SET FORTH ON
SCHEDULE 3.13, AS OF THE DATE HEREOF, THERE ARE NO MATERIAL CLAIMS, ACTIONS,
SUITS, INVESTIGATIONS, ARBITRATIONS, INQUIRIES OR PROCEEDINGS PENDING OR, TO THE
KNOWLEDGE OF SELLER, THREATENED, AGAINST SELLER BEFORE ANY GOVERNMENTAL
AUTHORITY.

 


3.14                           BOOKS AND RECORDS.  ALL BOOKS OF ACCOUNT AND
OTHER FINANCIAL BOOKS AND RECORDS OF SELLER DIRECTLY RELATING TO THE BUSINESS
ARE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS.

 

3.15                           Employment Matters.


 

(a)                                  Schedule 3.15 sets forth a list of all
Persons who were employed by Seller, on a full time or a part time basis, as of
February 1, 2003, including all such Persons who at such date were on military
leave, disability leave or any other leave approved by the Company or mandated
by applicable Law and a description of all compensation and benefits provided by
Seller to each such Person, which list is true and complete in all material
respects.  Except as otherwise required by Law or as set forth on Schedule 3.15,
the employment of all such employees is terminable by Seller at will.

 


(B)                                 EXCEPT AS SET FORTH ON SCHEDULE 3.15: 
(I) SELLER IS NOT A PARTY TO ANY CONTRACT WITH ANY LABOR ORGANIZATION OR OTHER
BARGAINING REPRESENTATIVE OF ITS EMPLOYEES; (II) THERE IS NO UNFAIR LABOR
PRACTICE CHARGE OR COMPLAINT PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED
AGAINST SELLER; (III) SELLER HAS NOT EXPERIENCED ANY LABOR STRIKE, SLOWDOWN,
WORK STOPPAGE OR SIMILAR LABOR CONTROVERSY WITHIN THE PAST THREE (3) YEARS;
(IV) SELLER HAS PAID IN FULL TO ALL OF ITS EMPLOYEES ALL COMPENSATION AND
BENEFITS DUE AND PAYABLE TO SUCH EMPLOYEES; AND (V) SELLER IS IN MATERIAL
COMPLIANCE WITH ALL APPLICABLE LAWS RESPECTING EMPLOYMENT AND EMPLOYMENT
PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT, WAGES AND HOURS AND OCCUPATIONAL
SAFETY AND HEALTH AND SELLER HAS NOT RECEIVED WRITTEN NOTICE OF ANY
INVESTIGATION, CHARGE OR COMPLAINT AGAINST SELLER RELATING TO THE BUSINESS
PENDING BEFORE THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR ANY OTHER FEDERAL,
STATE OR LOCAL GOVERNMENT AGENCY OR COURT OR OTHER TRIBUNAL REGARDING AN
UNLAWFUL EMPLOYMENT PRACTICE.


 


(C)                                  SINCE JANUARY 1, 2003, (I) SELLER HAS NOT
EFFECTUATED A “PLANT CLOSING” (AS DEFINED IN THE WARN ACT) AFFECTING ANY SITE OF
EMPLOYMENT OR ONE OR MORE FACILITIES OR OPERATING UNITS WITHIN ANY SITE OF
EMPLOYMENT OR FACILITY; (II) THERE HAS NOT OCCURRED A “MASS LAYOFF” (AS DEFINED
IN THE WARN ACT) AFFECTING ANY SITE OF EMPLOYMENT OR FACILITY OF THE SELLER; AND
(III) SELLER HAS NOT ENGAGED IN LAYOFFS OR EMPLOYMENT TERMINATIONS SUFFICIENT IN
NUMBER TO TRIGGER APPLICATION OF THE WARN ACT OR ANY SIMILAR STATE, LOCAL OR
FOREIGN LAW OR REGULATION.  EXCEPT AS SET FORTH ON SCHEDULE 3.15(C), NO EMPLOYEE
OF SELLER HAS SUFFERED AN “EMPLOYMENT LOSS” (AS DEFINED IN THE WARN ACT) DURING
THE SIX-MONTH PERIOD PRIOR TO THE DATE OF THIS AGREEMENT.


 


3.16                           EMPLOYEE BENEFITS.  SCHEDULE 3.16 SETS FORTH A
COMPLETE AND ACCURATE LIST AS OF THE DATE HEREOF OF EACH EMPLOYMENT, CONSULTING,
BONUS, DEFERRED COMPENSATION, INCENTIVE COMPENSATION, STOCK PURCHASE, STOCK
OPTION, STOCK APPRECIATION RIGHT OR OTHER EQUITY-BASED INCENTIVE, SEVERANCE OR
TERMINATION PAY, CHANGE IN CONTROL, HOSPITALIZATION OR OTHER MEDICAL, LIFE,
DISABILITY OR OTHER INSURANCE, SUPPLEMENTAL UNEMPLOYMENT BENEFITS, SAVINGS,
PROFIT-SHARING, PENSION OR RETIREMENT PLAN, PROGRAM, POLICY, AGREEMENT OR
ARRANGEMENT, AND EACH OTHER EMPLOYEE OR FRINGE BENEFIT PLAN, PROGRAM, POLICY
AGREEMENT OR ARRANGEMENT, SPONSORED, MAINTAINED OR

 

25

--------------------------------------------------------------------------------


 


CONTRIBUTED TO OR REQUIRED TO BE CONTRIBUTED TO BY SELLER FOR THE BENEFIT OF
SELLER’S EMPLOYEES, WHETHER FORMAL OR INFORMAL AND WHETHER LEGALLY BINDING OR
NOT (EACH, A “PLAN;” COLLECTIVELY, THE “PLANS”).  NO EVENT HAS OCCURRED IN
CONNECTION WITH ANY PLAN THAT HAS, WILL OR MAY RESULT IN ANY FINE, PENALTY,
ASSESSMENT OR OTHER LIABILITY FOR WHICH ANY TRANSFEREE OF ASSETS OF SELLER MAY
BE RESPONSIBLE, WHETHER BY OPERATION OF LAW OR BY CONTRACT.  THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, WILL NOT, EITHER ALONE OR IN COMBINATION WITH
ANY OTHER EVENT OR EVENTS, CAUSE KERR OR PURCHASER TO INCUR ANY LIABILITIES WITH
RESPECT TO ANY PLAN, INCLUDING (A) ANY LIABILITY UNDER SECTION 4980B OF THE CODE
OR (B) ANY LIABILITY WITH RESPECT TO ANY EMPLOYEE OF SELLER THAT WAS INCURRED OR
AROSE ON OR PRIOR TO THE CLOSING DATE.

 


3.17                           NO FINDER.  SELLER HAS NOT INCURRED ANY LIABILITY
TO ANY BROKER, FINDER, INVESTMENT BANKER OR ANY OTHER PERSON FOR ANY BROKERAGE,
FINDER’S OR OTHER FEE OR COMMISSION IN CONNECTION WITH THIS AGREEMENT OR THE
ACQUISITION.

 

3.18                           Environmental Matters.

 

(a)           Except as set forth on Schedule 3.18, (i) the Business is in
material compliance with all applicable Environmental Laws, which compliance
includes, but is not limited to, the possession by Seller and its Subsidiaries
of all permits and other governmental authorizations required under
Environmental Laws for the Business, and compliance with the terms and
conditions thereof; (ii) neither Seller nor any of its Subsidiaries has received
any written or, to the Knowledge of Seller, oral communication, whether from a
Governmental Authority or any other Person, that alleges that the Business is
not in compliance with any Environmental Laws, and, to the Knowledge of Seller,
there are no circumstances that would be reasonably expected to prevent or
interfere with such compliance in the future.  For purposes of this
Section 3.18, “Knowledge of Seller” includes the actual knowledge of each plant
manager and environmental manager for each facility or property in the Business
named in Schedule 3.18.


 


(B)                                 EXCEPT AS SET FORTH ON SCHEDULE 3.18, THERE
IS NO ENVIRONMENTAL CLAIM PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED
AGAINST SELLER AND ANY OF ITS SUBSIDIARIES RELATING TO THE BUSINESS OR, TO THE
KNOWLEDGE OF SELLER, AGAINST ANY PERSON WHOSE LIABILITY FOR ANY ENVIRONMENTAL
CLAIM RELATING TO THE BUSINESS SELLER OR ANY OF ITS SUBSIDIARIES HAS RETAINED OR
ASSUMED EITHER CONTRACTUALLY OR BY OPERATION OF LAW.


 


(C)                                  EXCEPT AS SET FORTH ON SCHEDULE 3.18, TO
THE KNOWLEDGE OF SELLER, THERE HAS BEEN NO RELEASE, EMISSION, DISCHARGE,
PRESENCE OR DISPOSAL OF ANY MATERIAL OF ENVIRONMENTAL CONCERN, AND THERE ARE NO
ACTIONS, ACTIVITIES, CIRCUMSTANCES, CONDITIONS, EVENTS OR INCIDENTS THAT PRESENT
A MATERIAL THREAT OF RELEASE, EMISSION, DISCHARGE, PRESENCE OR DISPOSAL OF ANY
MATERIAL OF ENVIRONMENTAL CONCERN, THAT WOULD REASONABLY BE EXPECTED TO FORM THE
BASIS OF ANY MATERIAL ENVIRONMENTAL CLAIM AGAINST SELLER OR ANY SUBSIDIARY
RELATING TO THE BUSINESS, OR, TO THE KNOWLEDGE OF SELLER, AGAINST ANY PERSON
WHOSE LIABILITY FOR ANY ENVIRONMENTAL CLAIM RELATING TO THE BUSINESS SELLER OR
ANY OF ITS SUBSIDIARIES HAS RETAINED OR ASSUMED EITHER CONTRACTUALLY OR BY
OPERATION OF LAW.


 


(D)                                 EXCEPT AS SET FORTH ON SCHEDULE 3.18: 
(I) NEITHER SELLER NOR ANY SUBSIDIARY IS THE SUBJECT, EITHER DIRECTLY OR
INDIRECTLY, OF ANY ENVIRONMENTAL CLAIM WITH RESPECT TO ANY ON-SITE OR OFF-SITE
LOCATIONS WHERE SELLER OR ANY SUBSIDIARY HAS STORED, DISPOSED OR ARRANGED FOR
THE DISPOSAL OF MATERIALS OF ENVIRONMENTAL CONCERN FOR, FROM OR WITH RESPECT TO
THE BUSINESS, (II)

 

26

--------------------------------------------------------------------------------


 

there are no underground storage tanks located on property owned or controlled
by Seller or any Subsidiary for the Business, and, to the Knowledge of Seller,
there are no underground storage tanks located on property otherwise used for
the Business, (iii) there is no damaged asbestos contained in or forming part of
any building, building component, structure or office space owned, leased or
otherwise used for the Business, (iv) to the Knowledge of the Seller, there is
no other asbestos contained in or forming part of any building, building
component, structure or office space owned, leased or otherwise used for the
Business, and (v) to the Knowledge of Seller, no polychlorinated biphenyls
(PCBs) or PCB-containing items are used or stored at any property owned, used or
leased for the Business.


 


(E)           EXCEPT AS SET FORTH ON SCHEDULE 3.18, SELLER HAS PROVIDED TO
PURCHASER ALL WRITTEN ASSESSMENTS, REPORTS, DATA, RESULTS OF INVESTIGATIONS OR
AUDITS AND SIMILAR DOCUMENTS THAT ARE IN THE POSSESSION OF OR REASONABLY
AVAILABLE TO SELLER OR ANY SUBSIDIARY REGARDING THE ENVIRONMENTAL CONDITION OF
THE PROPERTY OWNED, USED OR LEASED FOR THE BUSINESS, OR THE COMPLIANCE (OR
NONCOMPLIANCE) BY SELLER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAWS RELATING
TO THE BUSINESS.


 


(F)            EXCEPT AS SET FORTH IN SECTION 5.10 OR ON SCHEDULE 3.18, SELLER
IS NOT REQUIRED BY VIRTUE OF THE TRANSACTIONS SET FORTH HEREIN AND CONTEMPLATED
HEREBY, OR AS A CONDITION TO THE EFFECTIVENESS OF ANY TRANSACTIONS CONTEMPLATED
HEREBY, (I) TO PERFORM A SITE ASSESSMENT FOR MATERIALS OF ENVIRONMENTAL CONCERN,
(II) TO REMOVE OR REMEDIATE MATERIALS OF ENVIRONMENTAL CONCERN, (III) TO GIVE
NOTICE TO OR RECEIVE APPROVAL FROM ANY GOVERNMENTAL AUTHORITY, OR (IV) TO RECORD
OR DELIVER TO ANY PERSON OR ENTITY ANY DISCLOSURE DOCUMENT OR STATEMENT
PERTAINING TO ENVIRONMENTAL MATTERS.


 


(G)           WITH RESPECT TO THE MATTERS DISCLOSED IN THE REPORTS LISTED IN
SCHEDULE 3.18(G) HERETO, THERE IS NO INDIVIDUAL ITEM OR SERIES OF RELATED ITEMS
THAT WOULD REASONABLY BE EXPECTED TO CAUSE LOSSES GREATER THAN $200,000, OR
THAT, TAKEN IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


3.19         TAXES AND TAX RETURNS.  EXCEPT AS SET FORTH ON SCHEDULE 3.19:

 


(A)           SELLER HAS TIMELY FILED OR WILL HAVE TIMELY FILED ON ITS BEHALF
(TAKING INTO ACCOUNT EXTENSIONS TO FILE) THOSE TAX RETURNS WHICH ARE CURRENTLY
DUE OR, IF NOT YET DUE, WILL TIMELY FILE, OR WILL HAVE TIMELY FILED ON ITS
BEHALF (TAKING INTO ACCOUNT EXTENSIONS TO FILE) ALL TAX RETURNS REQUIRED TO BE
FILED BY IT OR ON ITS BEHALF FOR ALL TAXABLE PERIODS ENDING ON OR BEFORE THE
CLOSING DATE, AND ALL SUCH TAX RETURNS ARE, OR WILL BE WHEN FILED, TRUE, CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS;


 


(B)           SELLER HAS PAID, OR HAD PAID ON ITS BEHALF, TO THE APPROPRIATE
GOVERNMENTAL AUTHORITY, OR, IF PAYMENT IS NOT YET DUE, WILL PAY, OR WILL HAVE
PAID, TO THE APPROPRIATE GOVERNMENTAL AUTHORITY, ALL TAXES DUE AND PAYABLE FOR
ALL TAXABLE PERIODS BEGINNING ON OR BEFORE THE CLOSING DATE;


 


(C)           EXCEPT IN THE CASE OF A LIEN FOR AD VALOREM PROPERTY TAXES OR
INCOME TAXES NOT YET DUE AND PAYABLE OR OTHERWISE DISCLOSED ON SCHEDULE 3.19,
THERE IS NO UNPAID TAX WHICH CONSTITUTES A LIEN UPON ANY OF THE PURCHASED
ASSETS;


 


27

--------------------------------------------------------------------------------



 


(D)           SELLER IS NOT A PARTY TO ANY TAX ALLOCATION OR TAX SHARING
AGREEMENT OR HAS ANY LIABILITY OR OBLIGATION TO ANY PERSON AS A RESULT OF, OR
PURSUANT TO, ANY SUCH ALLOCATION OR AGREEMENT, EXCEPT AS SET FORTH IN THE NOTES
TO THE AUDITED FINANCIALS; AND


 


(E)           SELLER IS NOT A PERSON OTHER THAN A “UNITED STATES PERSON” WITHIN
THE MEANING OF THE CODE.


 


3.20         CUSTOMERS AND SUPPLIERS.


 


(A)           SCHEDULE 3.20 LISTS THE TEN CUSTOMERS OF SELLER WHO, DURING THE
PERIOD DECEMBER 1, 2001 TO NOVEMBER 30, 2002, PURCHASED THE LARGEST AMOUNT OF
PRODUCTS FROM SELLER, BASED ON NET SALES.  SINCE DECEMBER 1, 2002, EXCEPT AS SET
FORTH ON SCHEDULE 3.20, THERE HAS NOT BEEN ANY MATERIAL ADVERSE CHANGE IN THE
BUSINESS RELATIONSHIP OF SELLER WITH ANY SUCH CUSTOMER OR CUSTOMERS.  EXCEPT AS
SET FORTH ON SCHEDULE 3.20, NO SUCH CUSTOMER HAS MATERIALLY REDUCED ITS
PURCHASES SINCE DECEMBER 1, 2002, OR, TO THE KNOWLEDGE OF SELLER OR TO THE
ACTUAL KNOWLEDGE OF THE SALESPERSON RESPONSIBLE FOR THE ACCOUNT OF SUCH
CUSTOMER, HAS ADVISED SELLER THAT IT IS (I) TERMINATING, CONSIDERING
TERMINATING, OR PLANNING TO TERMINATE ITS BUSINESS RELATIONSHIP WITH SELLER, OR
(II) CONSIDERING REDUCING OR PLANNING TO REDUCE (OTHER THAN ORAL STATEMENTS MADE
IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH CONTRACT RENEWAL
NEGOTIATIONS) ITS FUTURE PURCHASES FROM SELLER BY 10% OR MORE.


 


(B)           SINCE DECEMBER 1, 2002, NO PERSON WHO SUPPLIES RESIN TO SELLER HAS
REDUCED THE SUPPLY OF RESIN AVAILABLE TO SELLER OR, TO THE KNOWLEDGE OF SELLER
OR TO THE ACTUAL KNOWLEDGE OF THE PURCHASER RESPONSIBLE FOR THE ACCOUNT OF SUCH
SUPPLIER, ADVISED SELLER THAT IT IS (I) TERMINATING OR INTENDS TO TERMINATE ITS
BUSINESS RELATIONSHIP WITH SELLER OR (II) REDUCING OR INTENDS TO REDUCE THE
SUPPLY OF RESIN AVAILABLE TO SELLER BY 10% OR MORE.  SELLER CURRENTLY MAINTAINS
SUFFICIENT RESIN INVENTORY TO CONDUCT THE BUSINESS AS IT IS CONDUCTED.  SELLER
HAS ACCESS TO SUFFICIENT AMOUNTS OF RESIN SUPPLY, PURCHASABLE AT THEN PREVAILING
MARKET PRICES, NECESSARY TO CONDUCT THE BUSINESS AS IT IS CONDUCTED.


 


3.21         INVENTORY.  THE INVENTORY REFLECTED IN THE LATEST BALANCE SHEET IS
GOOD AND MERCHANTABLE MATERIAL, OF A QUALITY AND QUANTITY SALEABLE IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH SELLER’S PAST PRACTICE AND WAS
ACQUIRED BY SELLER IN THE ORDINARY COURSE OF BUSINESS OF THE BUSINESS CONSISTENT
WITH SELLER’S PAST PRACTICE AND IS CARRIED ON THE BOOKS AND RECORDS OF SELLER IN
ACCORDANCE WITH GAAP.

 


3.22         INSURANCE.  SET FORTH IN SCHEDULE 3.22 IS A COMPLETE AND ACCURATE
LIST AS OF THE DATE HEREOF OF ALL INSURANCE POLICIES CARRIED BY SELLER (AS A
PARTY, NAMED INSURED OR OTHERWISE THE BENEFICIARY OF COVERAGE).  ALL SUCH
INSURANCE POLICIES ARE IN FULL FORCE AND EFFECT AND SHALL REMAIN IN FULL FORCE
AND EFFECT THROUGH THE CLOSING DATE.  SUCH POLICIES ARE SUFFICIENT FOR
COMPLIANCE WITH ALL REQUIREMENTS OF LAW AND OF ALL AGREEMENTS TO WHICH SELLER IS
A PARTY, ARE VALID, OUTSTANDING AND ENFORCEABLE POLICIES, INSURE AGAINST RISKS
OF THE KIND CUSTOMARILY INSURED AGAINST AND IN AMOUNTS CUSTOMARILY CARRIED BY
COMPANIES SIMILARLY SITUATED AND BY COMPANIES ENGAGED IN SIMILAR BUSINESSES AND
OWNING SIMILAR PROPERTIES.  NEITHER SELLER NOR, TO THE KNOWLEDGE OF SELLER, ANY
OTHER INSURED PARTY TO ANY INSURANCE POLICY, IS IN BREACH OR DEFAULT (INCLUDING
ANY BREACH OR DEFAULT WITH RESPECT TO THE PAYMENT OF PREMIUMS OR THE GIVING OF
NOTICES) AND NO EVENT HAS OCCURRED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH,
WOULD CONSTITUTE SUCH A BREACH OR DEFAULT


 


28

--------------------------------------------------------------------------------



 

or permit termination or modification of any such policy.  The Seller has not
been denied coverage since January 1, 2000.  Seller does not currently owe any
deficiency amounts or Taxes for industrial insurance obligations arising under
applicable state law.

 


3.23         AFFILIATE TRANSACTIONS.  SCHEDULE 3.23 LISTS ALL AGREEMENTS AND
ARRANGEMENTS AND CONTAINS A SUMMARY OF ALL TRANSACTIONS SINCE JANUARY 1, 2000
AND ALL CURRENTLY PROPOSED AGREEMENTS, ARRANGEMENTS AND TRANSACTIONS RELATED TO
THE BUSINESS AND THAT ARE BETWEEN SELLER, ON THE ONE HAND, AND ANY CURRENT OR
FORMER DIRECTOR, OFFICER, SHAREHOLDER OR OTHER AFFILIATE OR ASSOCIATE OF SELLER,
OR ANY OF THEIR RESPECTIVE AFFILIATES OR ASSOCIATES, OR ANY ENTITY IN WHICH ANY
SUCH PERSON HAS A DIRECT OR INDIRECT MATERIAL INTEREST, ON THE OTHER HAND.  ALL
INDEBTEDNESS THAT IS RELATED TO THE BUSINESS AND THAT IS OWED BY ANY OF THE
CURRENT OR FORMER OFFICERS, DIRECTORS, SHAREHOLDERS OR OTHER AFFILIATE OR
ASSOCIATE OF SELLER, OR ANY OF THEIR RESPECTIVE AFFILIATES OR ASSOCIATES, ARE
REFLECTED IN THE LATEST BALANCE SHEET.

 


3.24         QUESTIONABLE PAYMENTS.  NEITHER SELLER NOR ANY EMPLOYEE, OFFICER,
DIRECTOR, AFFILIATE OR ASSOCIATE OF SELLER OR OTHER PERSON ACTING ON BEHALF OF
SELLER, HAS (A) USED ANY CORPORATE OR COMPANY FUNDS FOR UNLAWFUL CONTRIBUTIONS,
GIFTS, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATING TO POLITICAL ACTIVITY;
(B) MADE ANY DIRECT OR INDIRECT UNLAWFUL PAYMENTS TO GOVERNMENT OFFICIALS OR
EMPLOYEES FROM CORPORATE FUNDS; (C) ESTABLISHED OR MAINTAINED ANY UNLAWFUL OR
UNRECORDED FUND OF CORPORATE MONIES OR OTHER ASSETS; (D) MADE ANY FALSE OR
FICTITIOUS ENTRIES ON THE BOOKS OR RECORDS OF ANY OF SUCH CORPORATIONS; (E) MADE
ANY BRIBE, PAYOFF, KICKBACK OR OTHER UNLAWFUL PAYMENT; OR (F) MADE ANY MATERIAL
FAVOR OR GIFT WHICH IS NOT, IN GOOD FAITH, BELIEVED BY SELLER TO BE FULLY
DEDUCTIBLE BY SELLER OR SELLER’S CONSOLIDATED GROUP FOR ANY INCOME TAX PURPOSES
AND WHICH WAS, IN FACT, SO DEDUCTED.

 


3.25         PRODUCTS LIABILITY.  EXCEPT AS SET FORTH ON SCHEDULE 3.13, THERE
ARE NO MATERIAL CLAIMS PRESENTLY PENDING OR, TO THE KNOWLEDGE OF SELLER,
THREATENED AGAINST SELLER THAT ARE (A) FOR PRODUCTS LIABILITY ON ACCOUNT OF ANY
EXPRESS OR IMPLIED WARRANTY, LAW, REGULATION OR OTHER THEORY OR (B) FOR PERSONAL
INJURY.

 


3.26         NO POWERS OF ATTORNEY.  SELLER HAS NOT GRANTED ANY GENERAL OR
SPECIAL POWERS OF ATTORNEY OR ANY OTHER AUTHORIZATIONS OF THIRD PARTIES TO ACT
AS AGENTS FOR SELLER EXCEPT FOR POWERS OF ATTORNEY GRANTED IN CONNECTION WITH
SELLER’S TAXES AND TAX RETURNS.

 


3.27         FULL DISCLOSURE.  NO REPRESENTATION OR WARRANTY BY SELLER IN THIS
AGREEMENT OR STATEMENT IN ANY SCHEDULE CONTAINS ANY UNTRUE STATEMENTS OF A
MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY, IN ORDER TO MAKE
THE STATEMENTS MADE HEREIN OR THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING.

 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF KERR AND PURCHASER


 

As an inducement to Seller to enter into this Agreement and to consummate the
Acquisition, each of Kerr and Purchaser jointly and severally represents and
warrants to Seller as follows:

 

29

--------------------------------------------------------------------------------


 


4.1           ORGANIZATION AND QUALIFICATION.  KERR IS A CORPORATION AND
PURCHASER IS A LIMITED LIABILITY COMPANY, EACH DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.  EACH OF KERR AND
PURCHASER IS DULY QUALIFIED OR LICENSED TO DO BUSINESS, AND IS IN GOOD STANDING,
IN EACH JURISDICTION WHERE THE CHARACTER OF THE PROPERTIES OWNED, LEASED OR
OPERATED BY IT OR THE NATURE OF ITS BUSINESS MAKES SUCH QUALIFICATION OR
LICENSING NECESSARY, EXCEPT FOR FAILURES TO BE SO QUALIFIED OR LICENSED AND IN
GOOD STANDING THAT DO NOT HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF KERR
AND PURCHASER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.

 


4.2           AUTHORITY RELATIVE TO THIS AGREEMENT.  EACH OF KERR AND PURCHASER
HAS ALL NECESSARY CORPORATE OR LIMITED LIABILITY COMPANY POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH
IT IS A PARTY, TO PERFORM ITS OBLIGATIONS HEREUNDER AND TO CONSUMMATE THE
ACQUISITION.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY BY EACH OF KERR AND PURCHASER AND
THE CONSUMMATION BY PURCHASER OF THE ACQUISITION HAVE BEEN DULY AND VALIDLY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF EACH OF KERR AND
PURCHASER, AND NO OTHER CORPORATE PROCEEDINGS ON THE PART OF KERR OR PURCHASER
ARE NECESSARY TO AUTHORIZE THIS AGREEMENT OR TO CONSUMMATE THE ACQUISITION.
 THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY HAVE
BEEN OR WILL BE DULY EXECUTED AND DELIVERED BY EACH OF KERR AND PURCHASER AND,
ASSUMING THE DUE AUTHORIZATION, EXECUTION AND DELIVERY BY SELLER, EACH SUCH
AGREEMENT CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF EACH OF KERR AND
PURCHASER, ENFORCEABLE AGAINST EACH OF KERR AND PURCHASER IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO THE EFFECT OF ANY APPLICABLE BANKRUPTCY, MORATORIUM,
INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION OR OTHER SIMILAR LAW AFFECTING
THE ENFORCEABILITY OF CREDITORS’ RIGHTS GENERALLY AND TO THE EFFECT OF GENERAL
PRINCIPLES OF EQUITY WHICH MAY LIMIT THE AVAILABILITY OF REMEDIES (WHETHER IN A
PROCEEDING AT LAW OR IN EQUITY).

 


4.3           NO CONFLICT.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY EACH
OF KERR AND PURCHASER DO NOT, AND THE PERFORMANCE BY EACH OF KERR AND PURCHASER
OF ITS OBLIGATIONS HEREUNDER AND THE CONSUMMATION OF THE ACQUISITION WILL NOT: 
(A) CONFLICT WITH OR VIOLATE ANY PROVISION OF THE CERTIFICATE OF INCORPORATION
OR BY-LAWS OF KERR OR THE CERTIFICATE OF FORMATION OR LIMITED LIABILITY COMPANY
OPERATING AGREEMENT OF PURCHASER; (B) TO THE KNOWLEDGE OF KERR AND PURCHASER,
ASSUMING THAT ALL FILINGS AND NOTIFICATIONS DESCRIBED IN SECTION 4.4 HAVE BEEN
MADE, CONFLICT WITH OR VIOLATE ANY LAW OR ORDER APPLICABLE TO KERR OR PURCHASER
OR BY WHICH KERR OR PURCHASER OR ANY OF THEIR ASSETS OR PROPERTIES IS BOUND OR
AFFECTED; OR (C) TO THE KNOWLEDGE OF KERR AND PURCHASER, RESULT IN ANY MATERIAL
BREACH OF OR CONSTITUTE A MATERIAL DEFAULT UNDER, OR REQUIRE NOTICE OR CONSENT
UNDER, ANY MORTGAGE, INDENTURE, DEED OF TRUST, LEASE, CONTRACT, AGREEMENT,
LICENSE OR OTHER INSTRUMENT TO WHICH KERR OR PURCHASER IS A PARTY OR BY WHICH
KERR’S OR PURCHASER’S ASSETS OR PROPERTIES ARE BOUND, OR RESULT IN THE CREATION
OF A MATERIAL LIEN ON ANY ASSET OR PROPERTY OF KERR OR PURCHASER, EXCEPT IN THE
CASE OF CLAUSES (B) AND (C), FOR ANY CONFLICT, VIOLATION, BREACH OR DEFAULT THAT
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
ABILITY OF KERR OR PURCHASER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.

 


4.4           REQUIRED FILINGS AND CONSENTS.  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY EACH OF KERR AND PURCHASER DO NOT, AND THE PERFORMANCE BY KERR OR
PURCHASER OF ITS OBLIGATIONS HEREUNDER AND THE CONSUMMATION OF THE ACQUISITION
WILL NOT, REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION OR PERMIT OF, OR FILING
BY KERR OR PURCHASER WITH OR NOTIFICATION BY KERR


 


30

--------------------------------------------------------------------------------



 

or Purchaser to, any Governmental Authority, except for:  (a) the filing of a
Notification and Report Form pursuant to the HSR Act and the expiration or
earlier termination of the applicable waiting period thereunder with respect to
the Acquisition and (b) such consents, approvals, authorizations, permits and
filings the failure of which to obtain would not reasonably be expected to have
a material adverse effect on the ability of Kerr or Purchaser to consummate the
transactions contemplated hereby.

 


4.5           NO FINDER.  OTHER THAN AN AGGREGATE FEE OF $1,687,500 PAYABLE TO
FREMONT PARTNERS, L.L.C. AND FREMONT PARTNERS III, L.L.C., WHICH FEE SHALL BE
THE SOLE RESPONSIBILITY OF KERR AND/OR PURCHASER, NEITHER KERR NOR PURCHASER HAS
AGREED TO PAY TO ANY BROKER, FINDER, INVESTMENT BANKER OR ANY OTHER PERSON A
BROKERAGE, FINDER’S OR OTHER FEE OR COMMISSION IN CONNECTION WITH THIS AGREEMENT
OR THE ACQUISITION.

 


4.6           NO LITIGATION.  THERE IS NO CLAIM, ACTION, SUIT OR PROCEEDING
PENDING OR, TO THE KNOWLEDGE OF KERR AND PURCHASER, THREATENED, BEFORE ANY
GOVERNMENTAL AUTHORITY THAT PROHIBITS OR RESTRICTS, OR SEEKS TO PROHIBIT OR
RESTRICT, THE CONSUMMATION OF THE ACQUISITION.

 


4.7           COMMITMENT LETTERS.  KERR HAS PROVIDED TO SELLER A TRUE AND
COMPLETE COPY OF THE COMMITMENT LETTER RECEIVED BY KERR FROM WELLS FARGO BANK.

 


ARTICLE V
ADDITIONAL COVENANTS


 


5.1           CONDUCT OF BUSINESS.  FROM THE DATE HEREOF THROUGH THE CLOSING
DATE, EXCEPT AS CONTEMPLATED BY THIS AGREEMENT OR DESCRIBED ON SCHEDULE 5.1,
SELLER AGREES TO CONDUCT SELLER’S OPERATIONS IN THE ORDINARY COURSE, CONSISTENT
WITH PAST PRACTICE, AND AGREES TO:

 


(A)           USE ITS COMMERCIALLY REASONABLE EFFORTS TO (I) PRESERVE FOR THE
BENEFIT OF PURCHASER THE GOODWILL AND THE EXISTING RELATIONSHIPS OF SELLER WITH
ITS CUSTOMERS, SUPPLIERS AND OTHERS WITH WHOM SELLER DEALS; (II) RETAIN THE
SERVICES OF ITS KEY EMPLOYEES; (III) PERFORM ITS OBLIGATIONS UNDER THE MATERIAL
CONTRACTS; (IV) MAINTAIN, KEEP AND PRESERVE THE BUSINESS AND THE PURCHASED
ASSETS IN THE SAME CONDITION AS THE DATE HEREOF, EXCEPT THAT IN THE CASE OF ANY
PURCHASED ASSETS CONSTITUTING TANGIBLE PERSONAL PROPERTY, ORDINARY WEAR AND TEAR
AND CASUALTY IS PERMITTED; (V) PRESERVE INTACT THE BUSINESS AND ITS
ORGANIZATION; (VI) MAINTAIN BOOKS AND RECORDS IN ACCORDANCE WITH PAST PRACTICE;
AND (VII) MAINTAIN IN EFFECT THE INSURANCE COVERAGE PROVIDED UNDER THE POLICIES
SET FORTH IN SCHEDULE 3.22;


 


(B)           NOT WAIVE, RELEASE OR CANCEL ANY MATERIAL CLAIMS AGAINST THIRD
PARTIES OR MATERIAL DEBTS OWING TO SELLER, OTHER THAN CUSTOMER BILLING
REDUCTIONS AND WRITE-DOWNS MADE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE AND OTHER THAN IN RESPECT OF CLAIMS OR DEBTS THAT WOULD BE
EXCLUDED ASSETS;


 


(C)           NOT (I) GRANT ANY GENERAL INCREASE IN THE COMPENSATION OF OFFICERS
OR EMPLOYEES, EXCEPT IN ACCORDANCE WITH PRE-EXISTING CONTRACTS OR CONSISTENT
WITH PAST PRACTICE; (II) ENTER INTO ANY CONTRACT WITH ANY EMPLOYEE, OFFICER,
DIRECTOR, AFFILIATE OR ASSOCIATE OF SELLER OR ANY AFFILIATE OR ASSOCIATE OF ANY
SUCH PERSON, PROVIDED, HOWEVER, THAT THIS SHALL NOT PREVENT SELLER FROM HIRING
EMPLOYEES ON AN AT-WILL BASIS TO FILL AN OPENING VACATED BY A DEPARTING OR


 


31

--------------------------------------------------------------------------------



 

transferring employee in the ordinary course of business, provided that the
compensation being offered to the individual is consistent with other personnel
in the same or a similar position; (iii) enter into any collective bargaining
agreement or similar contract; (iv) enter into any agreement that requires
Seller to pay any severance or termination pay (or that requires that the Seller
provide a certain period of notice to an employee in advance of the effective
date of termination or pay in lieu of such advance notice) to any employee,
director, officer or consultant of Seller, provided that this shall not serve to
prohibit Seller from paying any severance or termination pay (or pay in lieu of
advance notice) which Seller was obligated to pay pursuant to any agreement,
policy or practice entered into prior to the execution of this Agreement, even
if the event triggering the actual obligation to pay such amounts occurs after
the execution of this Agreement; (v) adopt or materially amend any employee or
fringe benefit plans, agreements or arrangements, except as required pursuant to
applicable Law; or (vi) engage in any work force reduction or restructuring
resulting in employee layoffs triggering the notification requirements under the
Worker Adjustment and Retraining Notification Act or similar applicable state or
municipal statute or ordinance;


 


(D)           NOT MAKE ANY CHANGE IN ANY ACCOUNTING PRINCIPLE, METHOD, ESTIMATE
OR PRACTICE, EXCEPT FOR ANY SUCH CHANGE REQUIRED BY REASON OF A CONCURRENT
CHANGE IN GAAP;


 


(E)           NOT (I) ENTER INTO ANY CONTRACT, AGREEMENT, COMMITMENT OR BINDING
UNDERSTANDING OR ARRANGEMENT REQUIRING PERFORMANCE DURING OR FOLLOWING A PERIOD
IN EXCESS OF ONE YEAR OR OUTSIDE OF THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE; OR (II) WITHOUT PRIOR CONSULTATION WITH PURCHASER, RENEW,
FAIL TO RENEW, OR PERMIT OR NOT PERMIT TO BE AUTOMATICALLY RENEWED ANY MATERIAL
AGREEMENT, INCLUDING ANY MATERIAL CUSTOMER, SUPPLIER, DISTRIBUTOR, LICENSING,
EMPLOYMENT OR OTHER MATERIAL CONTRACTS, TO WHICH SELLER IS A PARTY (OTHER THAN
AMENDMENTS OR TERMINATIONS OF AGREEMENTS PURSUANT TO OR CONTEMPLATED BY THIS
AGREEMENT);


 


(F)            NOT (I) CANCEL, MATERIALLY MODIFY OR MATERIALLY AMEND ANY REAL
PROPERTY LEASE OR MATERIAL CONTRACT; (II) CONTRACT FOR OR INCUR ANY EXPENSE IN
CONNECTION WITH OPENING ANY ADDITIONAL BUSINESS FACILITY; (III) CANCEL ANY OF
THE LISTED PERMITS OR ALLOW ANY LISTED PERMIT TO EXPIRE OR NOT BE RENEWED; (IV)
REVALUE ANY OF ITS MATERIAL ASSETS OR ANY MATERIAL AMOUNT OF ITS PROPERTIES,
OTHER THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE; OR
(V) SELL OR DISPOSE OF ANY OF THE PURCHASED ASSETS (EXCEPT FOR THE SALE OF
INVENTORY AND THE DISPOSITION OF DAMAGED OR DEFECTIVE INVENTORY, EQUIPMENT OR
OTHER MATERIAL IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE), OR PERMIT THE CREATION OF ANY LIEN, EXCEPT FOR PERMITTED LIENS;


 


(G)           NOT ENTER INTO OR AMEND ANY AGREEMENTS PURSUANT TO WHICH ANY OTHER
PARTY IS GRANTED EXCLUSIVE MARKETING, MANUFACTURING OR OTHER EXCLUSIVE RIGHTS OF
ANY TYPE OR SCOPE WITH RESPECT TO ANY OF ITS PRODUCTS OR PROPRIETARY TECHNOLOGY,
OTHER THAN EXCLUSIVE RIGHTS OF SELLER’S CUSTOMERS IN MOLDS, TOOLING AND OTHER
DESIGN MATERIALS OF SUCH CUSTOMERS;


 


(H)           NOT AMEND THE CERTIFICATE OF INCORPORATION, BYLAWS OR SIMILAR
ORGANIZATIONAL DOCUMENTS OF SELLER;


 


(I)            NOT MERGE OR CONSOLIDATE WITH ANY OTHER PERSON OR ACQUIRE A
MATERIAL AMOUNT OF ASSETS OR EQUITY OR DEBT SECURITIES FROM ANY OTHER PERSON,
EXCEPT FOR PURCHASES OF


 


32

--------------------------------------------------------------------------------



 

supplies and capital expenditures in the ordinary course of business consistent
with past practice or otherwise in accordance with Seller’s projections;


 


(J)            NOT COMMENCE A LAWSUIT, CLAIM, ACTION, ARBITRATION OR OTHER
ADMINISTRATIVE OR JUDICIAL PROCEEDING OTHER THAN (I) FOR THE ROUTINE COLLECTION
OF BILLS, (II) IN SUCH CASES WHERE SELLER IN GOOD FAITH DETERMINES THAT FAILURE
TO COMMENCE SUIT WOULD RESULT IN A MATERIAL IMPAIRMENT OF A VALUABLE ASPECT OF
SELLER’S BUSINESS, PROVIDED SELLER CONSULTS WITH PURCHASER PRIOR TO FILING SUCH
SUIT, OR (III) FOR A BREACH OF THIS AGREEMENT;


 


(K)           NOT (I) PAY, DISCHARGE, OR SATISFY ANY MATERIAL CLAIM, LIABILITIES
OR OBLIGATIONS (ABSOLUTE, ACCRUED, ASSERTED OR UNASSERTED, CONTINGENT OR
OTHERWISE), OTHER THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE; OR (II) FAIL TO PAY OR OTHERWISE SATISFY (EXCEPT IF BEING CONTESTED IN
GOOD FAITH) ANY MATERIAL ACCOUNTS PAYABLE, LIABILITIES OR OBLIGATIONS WHEN DUE
AND PAYABLE;


 


(L)            NOT TAKE OR FAIL TO TAKE ANY ACTION THAT WOULD CAUSE ANY OF THE
REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT TO BE
UNTRUE IN ANY MATERIAL RESPECT AS OF THE CLOSING DATE (DISREGARDING FOR THESE
PURPOSES ANY MATERIALITY OR MATERIAL ADVERSE EFFECT QUALIFIER CONTAINED
THEREIN);


 


(M)          NOT MAKE ANY CAPITAL EXPENDITURE EXCEEDING $200,000 INDIVIDUALLY OR
IN THE AGGREGATE OTHER THAN THOSE SET FORTH ON SCHEDULE 5.1(M) WITHOUT THE PRIOR
WRITTEN CONSENT OF KERR;


 


(N)           NOT PERFORM OR TAKE, OR FAIL TO PERFORM OR TAKE, ANY ACTION THAT
HAS OR IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT; OR


 


(O)           NOT AGREE OR COMMIT TO DO ANY OF THE FOREGOING PROVIDED IN
SUBSECTIONS (B) THROUGH (N).


 

Notwithstanding any of the foregoing, nothing herein shall be construed to
prohibit or restrict any activities or transactions undertaken with respect to
any of the Excluded Assets, the Retained Liabilities, or the business of Seller
other than the Business, so long as, in each case, such activities or
transactions will not have a negative effect on the Purchased Assets or the
Business.

 


5.2           INTENTIONALLY OMITTED


 


5.3           CONSENTS, FILINGS AND AUTHORIZATIONS; EFFORTS TO CONSUMMATE.  AS
PROMPTLY AS PRACTICABLE AFTER THE DATE HEREOF, PURCHASER AND SELLER SHALL MAKE
ALL FILINGS AND SUBMISSIONS UNDER SUCH LAWS AS ARE APPLICABLE TO THEM OR TO
THEIR RESPECTIVE AFFILIATES, INCLUDING THE FILING OF A NOTIFICATION AND REPORT
FORM PURSUANT TO THE HSR ACT, AND AS MAY BE REQUIRED FOR THE CONSUMMATION OF THE
ACQUISITION IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  PURCHASER AND
SELLER SHALL CONSULT WITH EACH OTHER PRIOR TO ANY SUCH FILING, AND NEITHER
SELLER NOR PURCHASER SHALL MAKE ANY SUCH FILING OR SUBMISSION TO WHICH THE OTHER
OF THEM REASONABLY OBJECTS IN WRITING.  ALL SUCH FILINGS SHALL COMPLY IN FORM
AND CONTENT IN ALL MATERIAL RESPECTS WITH APPLICABLE LAWS.  SUBJECT TO THE TERMS
AND CONDITIONS HEREIN, EACH OF SELLER AND PURCHASER, WITHOUT PAYMENT OR


 


33

--------------------------------------------------------------------------------



 

further consideration, shall use its commercially reasonable efforts to take or
cause to be taken all actions and to do or cause to be done all things
necessary, proper or advisable:  (a) to cause the conditions to the obligations
of the other Party to consummate the Acquisition to be satisfied as soon as
reasonably practicable (including, in the case of Seller, the removal of all
Liens on the Purchased Assets other than Permitted Liens) and (b) under
applicable Laws, permits and orders, to consummate and make effective the
Acquisition as soon as reasonably practicable, including obtaining all consents
required in connection with such Party’s consummation of the Acquisition. 
Seller and Parent (but only to the extent that Parent shall make available its
Representatives who are substantially involved in the Business) shall provide
Kerr and Purchaser with reasonable assistance to obtain the debt financing
needed by Purchaser for the consummation of the transactions contemplated by
this Agreement, subject to reimbursement by Kerr and Purchaser for any
reasonable documented out-of-pocket expenses incurred by Seller or Parent in
connection with the providing of such assistance.  Such assistance shall
include, to the extent it is commercially reasonable for Seller and Parent to do
so, making appropriate Representative of Parent and Seller available to
participate in informational meetings, assisting with the preparation of an
information package in connection with such financing, including the syndication
of any loans to be funded in connection with the transactions contemplated by
this Agreement, cooperating with respect to matters relating to bank collateral
to take effect as of the Closing in connection with such financing (including
the pledge of the Purchased Assets by Purchaser and the obtaining of
authorizations, consents and approvals required under any Real Property Lease in
order to subject the leasehold interest represented thereby to Liens in favor of
any lenders providing such financing), using its commercially reasonable efforts
to obtain customary “comfort” letters and legal opinions and executing and
delivering such documents, certificates, agreements and other writings as shall
take effect as of the Closing and as are reasonably requested in connection
therewith.  Without limiting the generality of the foregoing, Purchaser shall
use its commercially reasonable efforts to obtain such debt financing.  Nothing
herein shall require any Party to take any action that would reasonably be
expected to have a material adverse effect on such Party.

 


5.4           NOTICES OF CERTAIN EVENTS.  PRIOR TO THE CLOSING DATE, EACH OF
SELLER AND PURCHASER SHALL PROMPTLY NOTIFY THE OTHER OF:

 


(A)           ANY NOTICE OR OTHER COMMUNICATION FROM ANY PERSON ALLEGING THAT
THE CONSENT OF SUCH PERSON IS OR MAY BE REQUIRED IN CONNECTION WITH THE
ACQUISITION;


 


(B)           ANY MATERIAL NOTICE OR OTHER MATERIAL ORAL OR WRITTEN
COMMUNICATION FROM ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE
ACQUISITION;


 


(C)           ANY CHANGE THAT HAS A MATERIAL ADVERSE EFFECT, OR COULD DELAY OR
IMPEDE THE ABILITY OF EITHER SELLER OR PURCHASER TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT AND TO CONSUMMATE THE ACQUISITION;


 


(D)           THE OCCURRENCE OR NON-OCCURRENCE OF ANY EVENT THE OCCURRENCE OR
NON-OCCURRENCE OF WHICH WOULD CAUSE ANY REPRESENTATION OR WARRANTY CONTAINED IN
THIS AGREEMENT TO BE UNTRUE OR INACCURATE IN ANY MATERIAL RESPECT AT OR PRIOR TO
THE CLOSING DATE; AND


 


34

--------------------------------------------------------------------------------



 


(E)           ANY MATERIAL FAILURE OF ANY PARTY TO COMPLY WITH OR SATISFY ANY
COVENANT, CONDITION OR AGREEMENT TO BE COMPLIED WITH OR SATISFIED HEREUNDER.


 


5.5           PUBLIC ANNOUNCEMENTS.  FROM AND AFTER THE DATE OF THIS AGREEMENT
UNTIL THE CLOSING DATE, KERR AND PURCHASER, ON THE ONE HAND, AND SELLER, ON THE
OTHER HAND, AGREE NOT TO MAKE ANY PUBLIC ANNOUNCEMENT OR OTHER DISCLOSURE
CONCERNING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN WITHOUT
OBTAINING THE PRIOR CONSENT OF THE OTHER PARTY AS TO FORM, CONTENT AND TIMING
(SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD); PROVIDED, HOWEVER, THAT THE
FOREGOING SHALL NOT RESTRICT (A) ANY PARTY (OR PARENT) FROM MAKING ANY PUBLIC
ANNOUNCEMENT OR DISCLOSURE AS MAY BE REQUIRED BY APPLICABLE LAW (INCLUDING THE
RULES OF ANY STOCK EXCHANGE OR OTHER SELF-REGULATED BODY) ON ADVICE OF A
NATIONALLY RECOGNIZED SECURITIES LAW FIRM THAT SUCH PARTY IS REASONABLY OBLIGED
TO MAKE PUBLIC ANNOUNCEMENTS OR DISCLOSURE OR (B) SELLER FROM INFORMING ITS
EMPLOYEES AND AGENTS ABOUT THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY, PROVIDED THAT KERR AND PURCHASER SHALL BE PERMITTED REASONABLE
OPPORTUNITY TO COMMENT UPON THE INITIAL PROPOSED COMMUNICATION TO SELLER’S
EMPLOYEES AND AGENTS BEFORE RELEASE.

 


5.6           ACCESS TO INFORMATION; CONFIDENTIALITY.


 


(A)           FROM AND AFTER THE DATE OF THIS AGREEMENT UNTIL THE CLOSING DATE,
UPON REASONABLE NOTICE AND SUBJECT TO APPLICABLE LAW RELATING TO THE EXCHANGE OF
INFORMATION AND TO CONFIDENTIALITY OBLIGATIONS OF SELLER ENTERED INTO PRIOR TO
THE DATE HEREOF, SELLER SHALL AFFORD TO PURCHASER’S REPRESENTATIVES ACCESS
DURING NORMAL BUSINESS HOURS TO THE EMPLOYEES OF SELLER AND TO SUCH PROPERTIES,
BOOKS, COMPUTER SYSTEMS, RECORDS, CONTRACTS, COMMITMENTS AND OTHER INFORMATION
OF SELLER RELATING TO THE BUSINESS AS PURCHASER MAY REASONABLY REQUEST, BUT
EXCLUDING BOOKS, COMPUTER SYSTEMS, RECORDS, CONTRACTS, COMMITMENTS AND
INFORMATION PRIMARILY RELATED TO THE SALE OF THE BUSINESS, THE EXCLUDED ASSETS
OR THE RETAINED LIABILITIES.  IN THE EVENT THAT PURCHASER’S DUE DILIGENCE
REVEALS ANY CONDITION OF THE REAL PROPERTY OR THE PREMISES DEMISED UNDER THE
REAL PROPERTY LEASES THAT IN PURCHASER’S JUDGMENT REQUIRES DISCLOSURE TO ANY
GOVERNMENTAL AUTHORITY, PURCHASER SHALL IMMEDIATELY NOTIFY SELLER THEREOF.  IN
SUCH EVENT, SELLER, AND NOT PURCHASER OR ANY PERSON ACTING ON PURCHASER’S
BEHALF, SHALL MAKE SUCH DISCLOSURES TO THE EXTENT SELLER REASONABLY DEEMS
APPROPRIATE.  NOTWITHSTANDING THE FOREGOING, PURCHASER MAY DISCLOSE MATTERS
CONCERNING THE REAL PROPERTY TO A GOVERNMENTAL AUTHORITY ON WRITTEN ADVICE OF A
NATIONALLY-RECOGNIZED LAW FIRM THAT PURCHASER IS REASONABLY OBLIGED TO MAKE SUCH
DISCLOSURE IF PURCHASER GIVES SELLER NOT LESS THAN TEN (10) DAYS PRIOR WRITTEN
NOTICE OF THE PROPOSED DISCLOSURE, TOGETHER WITH A COPY OF SUCH WRITTEN ADVICE.


 


(B)           PURCHASER ACKNOWLEDGES THAT THE INFORMATION PROVIDED TO PURCHASER
AND ITS REPRESENTATIVES IN CONNECTION WITH THE ACQUISITION AND THIS AGREEMENT IS
SUBJECT TO, AND PURCHASER SHALL, AND SHALL CAUSE ITS REPRESENTATIVES TO, FULLY
COMPLY WITH THE PROVISIONS OF, THAT CERTAIN CONFIDENTIALITY AGREEMENT, DATED AS
OF FEBRUARY 6, 2003, BETWEEN PURCHASER AND SELLER (THE “CONFIDENTIALITY
AGREEMENT”), THE TERMS OF WHICH ARE INCORPORATED HEREIN BY THIS REFERENCE. 
NOTWITHSTANDING THE FOREGOING, FOLLOWING THE CLOSING DATE, ANY INFORMATION WITH
RESPECT TO THE BUSINESS THAT IS INCLUDED IN THE PURCHASED ASSETS SHALL NOT BE
SUBJECT TO THE CONFIDENTIALITY AGREEMENT.


 


35

--------------------------------------------------------------------------------



 


(C)           FROM AND AFTER THE CLOSING DATE, PARENT, SELLER AND ANY
REPRESENTATIVES OF PARENT OR SELLER SHALL MAINTAIN IN CONFIDENCE AND NOT USE OR
DISCLOSE TO ANY THIRD PARTY ANY CONFIDENTIAL OR PROPRIETARY INFORMATION
REGARDING THE BUSINESS OPERATIONS, PRODUCT FORMULATIONS, INGREDIENTS OR
PROCESSES, TECHNICAL KNOW-HOW OR DATA, SPECIFICATIONS, FINANCES OR OTHER
BUSINESS MATTERS OF SELLER WHICH INFORMATION CONSTITUTES ANY PART OF THE
PURCHASED ASSETS; PROVIDED, THAT NOTHING IN THIS SECTION 5.6(D) SHALL APPLY TO
INFORMATION THAT (I) IS IN THE PUBLIC DOMAIN, (II) IS INDEPENDENTLY DEVELOPED BY
SUCH PERSON AFTER THE CLOSING, OR (III) IS DISCLOSED TO THE RECIPIENT BY A THIRD
PARTY WHICH HAS NO DUTY OF CONFIDENTIALITY TO PURCHASER OR ITS AFFILIATES.  UPON
DISCOVERY BY PARENT, SELLER OR ANY OF THEIR RESPECTIVE REPRESENTATIVES THAT SUCH
PERSON IS IN POSSESSION OF ANY SUCH CONFIDENTIAL OR PROPRIETARY INFORMATION,
SUCH PERSON SHALL PROMPTLY RETURN ALL SUCH INFORMATION TO PURCHASER, WITHOUT
RETAINING ANY COPIES THEREOF EXCEPT FOR COPIES THAT SUCH PERSON IS REQUIRED TO
RETAIN BY APPLICABLE LAW.  PARENT AND SELLER SHALL BE RESPONSIBLE FOR ENSURING
THE COMPLIANCE OF THEIR RESPECTIVE REPRESENTATIVES WITH THE OBLIGATIONS IN THIS
SECTION 5.6(D).  IF PARENT, SELLER OR THEIR RESPECTIVE REPRESENTATIVES RECEIVE A
REQUEST OR ARE REQUIRED (BY DEPOSITION, INTERROGATORY, REQUEST FOR DOCUMENTS,
SUBPOENA, CIVIL INVESTIGATIVE DEMAND OR SIMILAR PROCESS) TO DISCLOSE ALL OR ANY
PART OF SUCH CONFIDENTIAL OR PROPRIETARY INFORMATION, PARENT AND SELLER, AS THE
CASE MAY BE, AGREE TO, OR WILL ENSURE THAT THEIR RESPECTIVE REPRESENTATIVES,
PROMPTLY NOTIFY PURCHASER OF THE EXISTENCE, TERMS AND CIRCUMSTANCES SURROUNDING
SUCH REQUEST SO THAT PURCHASER MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE
REMEDY.


 


(D)           NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, EACH PARTY
AND EACH OF THE RESPECTIVE EMPLOYEES, REPRESENTATIVES AND AGENTS OF EACH PARTY
ARE HEREBY EXPRESSLY AUTHORIZED TO DISCLOSE TO ANY AND ALL PERSONS, WITHOUT
LIMITATION OF ANY KIND, THE TAX TREATMENT AND ANY FACTS THAT MAY BE RELEVANT TO
THE TAX STRUCTURE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS, PROVIDED THAT THE CONFIDENTIALITY PROVISIONS OF THIS
AGREEMENT SHALL CONTINUE TO APPLY TO THE EXTENT THAT ANY INFORMATION (E.G.,
NAMES OF THE PARTIES) IS NOT RELEVANT TO UNDERSTANDING THE TAX TREATMENT OR TAX
STRUCTURE OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


5.7           EXPENSES.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS
AGREEMENT, EACH PARTY SHALL BEAR ITS OWN EXPENSES INCURRED IN CONNECTION WITH
THE PREPARATION, EXECUTION AND PERFORMANCE OF THIS AGREEMENT AND THE
ACQUISITION, INCLUDING ALL FEES AND EXPENSES OF SUCH PARTY’S REPRESENTATIVES,
PROVIDED THAT:

 


(A)           PURCHASER SHALL PAY ALL FEES REQUIRED IN CONNECTION WITH THE
FILING OF THE NOTIFICATION AND REPORT FORM UNDER THE HSR ACT; AND


 


(B)           SELLER SHALL PAY ALL RECORDING FEES, SALES TAXES, TRANSFER TAXES
AND SIMILAR TAXES IMPOSED UPON TRANSFER OF THE PURCHASED ASSETS PURSUANT TO THIS
AGREEMENT.


 


5.8           TITLE AND SURVEY MATTERS.


 


(A)           SELLER HAS DELIVERED TO PURCHASER, AND PURCHASER HAS REVIEWED AND
APPROVED THE FOLLOWING:  (I) THE OWNER’S TITLE COMMITMENTS IDENTIFIED ON
SCHEDULE 5.8, AS THE SAME HAVE BEEN SUPPLEMENTED OR UPDATED PRIOR TO THE DATED
HEREOF (COLLECTIVELY, THE “COMMITMENTS”) FOR THE REAL PROPERTY PREPARED BY FIRST
AMERICAN TITLE INSURANCE COMPANY (THE “TITLE COMPANY”); (II) COPIES OF ALL
DOCUMENTS SUPPORTING EXCEPTIONS (“EXCEPTIONS”) SET


 


36

--------------------------------------------------------------------------------



 

forth in the Commitments; and (iii) a copy of the existing surveys for the Real
Property identified on Schedule 2.1(a)(i) (collectively, the “Surveys”) (such
Commitments, Exceptions, and Surveys collectively, the “Title Documents”).  The
following matters are hereby approved by Purchaser (collectively, the “Permitted
Exceptions”):  (A) all exceptions to title shown on the Commitments and all
matters shown on the Surveys; (B) all of the contracts, leases and other
agreements listed as Items 1 through 2 on Schedule 2.1(e); (C) the Lien of
non-delinquent Taxes (it being agreed by Purchaser and Seller that if any Tax is
levied or assessed with respect to the Real Property for public improvements
that will benefit the Real Property subsequent to the date of this Agreement and
Seller has the election to pay such Tax either immediately or under a payment
plan with interest, Seller may elect to pay under a payment plan, which election
shall be binding on Purchaser); (D) all printed exceptions and exclusions
contained in the form of the Title Policies to be issued at Closing; and (E) any
matters caused or created by, or otherwise approved or consented to in writing
by, Purchaser.


 


(B)           PURCHASER SHALL HAVE THE RIGHT TO OBJECT IN WRITING TO ANY TITLE
MATTER THAT IS NOT A PERMITTED EXCEPTION (OTHER THAN ANY MATTER FALLING WITHIN
SUBSECTION (E) OF THE DEFINITION OF PERMITTED EXCEPTIONS) WHICH MAY APPEAR ON
SUPPLEMENTAL TITLE COMMITMENTS OR UPDATES TO THE COMMITMENTS ISSUED AFTER THE
DATE OF THE RESPECTIVE COMMITMENTS (COLLECTIVELY, “OTHER LIENS”) WITHIN FIVE (5)
DAYS AFTER RECEIPT THEREOF (TOGETHER WITH A COPY OF SUCH NEW EXCEPTION) BY
PURCHASER.  UNLESS PURCHASER SHALL TIMELY OBJECT TO SUCH OTHER LIENS, ALL SUCH
OTHER LIENS WHICH ARE SET FORTH IN ANY SUCH SUPPLEMENTAL COMMITMENTS OR UPDATES
SHALL BE DEEMED TO CONSTITUTE ADDITIONAL PERMITTED EXCEPTIONS.  ANY EXCEPTIONS
WHICH ARE TIMELY OBJECTED TO BY PURCHASER SHALL BE HEREIN COLLECTIVELY CALLED
THE “TITLE OBJECTIONS.”  SELLER MAY ELECT (BUT SHALL NOT BE OBLIGATED) TO
REMOVE, OR CAUSE TO BE REMOVED AT ITS EXPENSE, ANY TITLE OBJECTIONS, AND SHALL
BE ENTITLED TO A REASONABLE ADJOURNMENT OF THE CLOSING (NOT TO EXCEED A PERIOD
OF THIRTY (30) DAYS) FOR THE PURPOSE OF SUCH REMOVAL, WHICH REMOVAL WILL BE
DEEMED EFFECTED BY THE ISSUANCE OF TITLE INSURANCE ELIMINATING THE TITLE
OBJECTIONS OR INSURING AGAINST THE EFFECT OF THE TITLE OBJECTIONS; PROVIDED,
HOWEVER, SELLER SHALL BE OBLIGATED TO REMOVE OR BOND OVER ANY AND ALL LIENS FOR
BORROWED MONEY, MECHANICS’ AND MATERIALMEN’S LIENS, TAX LIENS AND ANY LIENS
RESULTING FROM THE FAILURE TO SATISFY AN OBLIGATION WHEN DUE, IN EACH CASE
AFFECTING ANY REAL PROPERTY, ON OR BEFORE THE CLOSING DATE.  SELLER SHALL NOTIFY
PURCHASER IN WRITING WITHIN FIVE (5) DAYS AFTER RECEIPT OF PURCHASER’S NOTICE OF
TITLE OBJECTIONS WHETHER SELLER ELECTS TO REMOVE THE SAME.  IF SELLER FAILS TO
REMOVE ANY TITLE OBJECTIONS PRIOR TO THE CLOSING, PURCHASER MAY ELECT EITHER
TO:  (I) TERMINATE THIS AGREEMENT OR (II) WAIVE SUCH TITLE OBJECTIONS, IN WHICH
EVENT SUCH TITLE OBJECTIONS SHALL BE DEEMED ADDITIONAL “PERMITTED EXCEPTIONS”
AND THE CLOSING SHALL OCCUR AS HEREIN PROVIDED (A) WITH A REDUCTION OF OR CREDIT
AGAINST THE PURCHASE PRICE AS THE PARTIES MAY AGREE OR (B) SUBJECT TO
PURCHASER’S RIGHT TO INDEMNIFICATION PURSUANT TO SECTION 9.2.


 


(C)           IF ON THE CLOSING DATE THERE ARE ANY TITLE OBJECTIONS WHICH SELLER
HAS ELECTED TO REMOVE, SELLER MAY USE ANY PORTION OF THE PURCHASE PRICE TO
SATISFY THE SAME; PROVIDED SELLER SHALL EITHER DELIVER TO PURCHASER AT CLOSING
INSTRUMENTS SUFFICIENT TO CAUSE SUCH TITLE OBJECTIONS TO BE RELEASED OF RECORD,
TOGETHER WITH THE COST OF RECORDING OR FILING SUCH INSTRUMENTS, OR CAUSE THE
TITLE COMPANY TO OMIT AS AN EXCEPTION, THE SAME, WITHOUT ANY ADDITIONAL COST TO
PURCHASER, WHETHER SUCH INSURANCE IS MADE AVAILABLE IN CONSIDERATION OF PAYMENT,
BONDING, INDEMNITY OF SELLER OR OTHERWISE.


 


37

--------------------------------------------------------------------------------


 


5.9           NO RECORDING.  THE PROVISIONS OF THIS AGREEMENT SHALL NOT
CONSTITUTE A LIEN ON THE REAL PROPERTY.  NEITHER PURCHASER NOR ANY OF ITS
REPRESENTATIVES SHALL RECORD OR FILE THIS AGREEMENT OR ANY NOTICE OR MEMORANDUM
HEREOF IN ANY PUBLIC RECORDS.  IF PURCHASER BREACHES THE FOREGOING PROVISION,
THIS AGREEMENT SHALL, AT SELLER’S ELECTION, TERMINATE.

 


5.10         PRICE DECREASE NOTIFICATION.  SELLER SHALL NOTIFY PURCHASER WITHIN
THREE BUSINESS DAYS AFTER OFFERING ANY PRICE DECREASE IN EXCESS OF 1% TO ANY
CUSTOMER, WHICH NOTICE SHALL INCLUDE THE NAME OF THE CUSTOMER, THE PRODUCTS FOR
WHICH THE DECREASE WAS MADE AND THE AMOUNT OF THE DECREASE.

 


ARTICLE VI
CONDITIONS TO CLOSING


 


6.1           CONDITIONS TO THE OBLIGATIONS OF SELLER AND PURCHASER.  THE
OBLIGATIONS OF SELLER AND PURCHASER TO CONSUMMATE THE ACQUISITION ARE SUBJECT TO
THE SATISFACTION OR, IF PERMITTED BY APPLICABLE LAW, WAIVER OF THE FOLLOWING
CONDITIONS ON OR PRIOR TO THE CLOSING DATE:

 


(A)           NO INJUNCTION.  NO PROVISION OF ANY APPLICABLE LAW SHALL BE IN
EFFECT AND NO INTERLOCUTORY, APPEALABLE OR FINAL ORDER SHALL HAVE BEEN ISSUED
THAT PROHIBITS OR RESTRICTS THE CONSUMMATION OF THE ACQUISITION.


 


(B)           HSR.  ALL WAITING PERIODS APPLICABLE TO THE CONSUMMATION OF THE
ACQUISITION UNDER THE HSR ACT SHALL HAVE EXPIRED OR BEEN TERMINATED, AND NO
ACTION SHALL HAVE BEEN INSTITUTED BY THE DEPARTMENT OF JUSTICE OR THE FEDERAL
TRADE COMMISSION CHALLENGING OR SEEKING TO ENJOIN THE CONSUMMATION OF THE
ACQUISITION, WHICH ACTION SHALL NOT HAVE BEEN WITHDRAWN OR TERMINATED.


 


6.2           CONDITIONS TO OBLIGATION OF SELLER.  THE OBLIGATION OF SELLER TO
CONSUMMATE THE ACQUISITION IS SUBJECT TO THE FULFILLMENT AT OR PRIOR TO THE
CLOSING OF THE FOLLOWING CONDITIONS, ANY ONE OR MORE OF WHICH MAY BE WAIVED IN
WHOLE OR IN PART BY SELLER:

 


(A)           ACCURACY OF REPRESENTATIONS AND WARRANTIES.  EACH OF THE
REPRESENTATIONS AND WARRANTIES OF PURCHASER CONTAINED IN THIS AGREEMENT SHALL
HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS (OTHER THAN REPRESENTATIONS
AND WARRANTIES SUBJECT TO “MATERIALITY” QUALIFIERS, WHICH SHALL BE TRUE AND
CORRECT AS STATED) WHEN MADE AND ON AND AS OF THE CLOSING AS IF MADE AT AND AS
OF THE CLOSING; PROVIDED, THAT REPRESENTATIONS AND WARRANTIES WHICH ADDRESS
MATTERS ONLY AS OF A CERTAIN DATE SHALL HAVE BEEN TRUE AND CORRECT IN ALL
MATERIAL RESPECTS (OTHER THAN REPRESENTATIONS AND WARRANTIES SUBJECT TO
“MATERIALITY” QUALIFIERS, WHICH SHALL BE TRUE AND CORRECT AS STATED) AS OF SUCH
CERTAIN DATE.


 


(B)           PERFORMANCE.  PURCHASER SHALL HAVE PERFORMED AND COMPLIED IN ALL
MATERIAL RESPECTS WITH ALL AGREEMENTS, OBLIGATIONS AND COVENANTS REQUIRED TO BE
PERFORMED OR COMPLIED WITH BY IT ON OR PRIOR TO THE CLOSING DATE.


 


(C)           DELIVERIES TO SELLER.  PURCHASER SHALL HAVE DELIVERED TO SELLER
THE FOLLOWING:


 


38

--------------------------------------------------------------------------------



 

(I)            A CERTIFICATE, DATED THE CLOSING DATE, OF AN EXECUTIVE OFFICER OF
PURCHASER CONFIRMING THE MATTERS SET FORTH IN SECTION 6.2(A) AND (B);

 

(II)           A CERTIFICATE, DATED THE CLOSING DATE, OF THE SECRETARY OR
ASSISTANT SECRETARY OF PURCHASER CERTIFYING, THAT ATTACHED OR APPENDED TO SUCH
CERTIFICATE:  (A) IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF FORMATION OF
PURCHASER, AND ALL AMENDMENTS THERETO; (B) IS A TRUE COPY OF ALL LIMITED
LIABILITY COMPANY ACTIONS TAKEN BY IT, INCLUDING ACTIONS OF ITS SOLE MEMBER,
AUTHORIZING THE CONSUMMATION OF THE ACQUISITION AND THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND EACH OF THE TRANSACTION DOCUMENTS TO BE
DELIVERED BY PURCHASER PURSUANT HERETO; AND (C) ARE THE NAMES AND SIGNATURES OF
ITS DULY ELECTED OR APPOINTED OFFICERS WHO ARE AUTHORIZED TO EXECUTE AND DELIVER
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH PURCHASER IS A
PARTY;

 

(III)          A COUNTERPART OF THE ASSIGNMENT AND ASSUMPTION AGREEMENT DULY
EXECUTED BY PURCHASER;

 

(IV)          A CERTIFICATE OF GOOD STANDING FROM THE APPROPRIATE STATE AGENCY,
DATED AS OF A RECENT DATE, CERTIFYING THAT PURCHASER IS IN GOOD STANDING IN THE
STATE OF DELAWARE;

 

(V)           A COUNTERPART OF A TRANSITION SERVICES AGREEMENT, IN THE FORM
ATTACHED AS EXHIBIT D (THE “TRANSITION SERVICES AGREEMENT”), DULY EXECUTED BY
PURCHASER;

 

(VI)          A COUNTERPART OF A SUPPLY AGREEMENT, IN THE FORM ATTACHED AS
EXHIBIT E (THE “SUPPLY AGREEMENT”), DULY EXECUTED BY KERR; AND

 

(VII)         A CERTIFICATE SETTING FORTH THE “BASE PURCHASE PRICE” (THE “BASE
PURCHASE PRICE”).

 


(D)           REAL PROPERTY DELIVERIES.  PURCHASER SHALL HAVE DELIVERED TO
SELLER THE FOLLOWING:


 

(I)            A COUNTERPART OF AN ASSIGNMENT AND ASSUMPTION OF EACH OF THE REAL
PROPERTY LEASES IN THE FORM ATTACHED AS EXHIBIT F OR IN THE FORM REQUIRED BY THE
APPLICABLE REAL PROPERTY LEASE (EACH, AN “ASSIGNMENT OF LEASE”); AND

 

(II)           IF APPLICABLE, DULY COMPLETED AND EXECUTED REAL ESTATE TRANSFER
TAX DECLARATIONS.

 


(E)           WITHHOLDING TAX ESTIMATE.  AT LEAST THREE BUSINESS DAYS BEFORE THE
CLOSING DATE, PURCHASER SHALL HAVE DELIVERED TO SELLER A GOOD FAITH ESTIMATE OF
THE WITHHOLDING TAXES.


 


(F)            CONSENTS.  SELLER SHALL HAVE OBTAINED THE THIRD PARTY CONSENTS TO
THE ASSIGNMENT OF THE CONTRACTS LISTED ON SCHEDULE 6.2(F).


 


6.3           CONDITIONS TO OBLIGATION OF PURCHASER.  THE OBLIGATION OF KERR AND
PURCHASER TO CONSUMMATE THE ACQUISITION IS SUBJECT TO THE FULFILLMENT AT OR
PRIOR TO THE CLOSING OF THE


 


39

--------------------------------------------------------------------------------



 

following conditions, any one or more of which may be waived in whole or in part
by Kerr and Purchaser:

 


(A)           ACCURACY OF REPRESENTATIONS AND WARRANTIES.  EACH OF THE
REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT SHALL HAVE
BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS (OTHER THAN REPRESENTATIONS AND
WARRANTIES SUBJECT TO “MATERIALITY” QUALIFIERS, WHICH SHALL BE TRUE AND CORRECT
AS STATED) WHEN MADE AND ON AND AS OF THE CLOSING AS IF MADE AT AND AS OF THE
CLOSING; PROVIDED, THAT REPRESENTATIONS AND WARRANTIES WHICH ADDRESS MATTERS
ONLY AS OF A CERTAIN DATE SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL
RESPECTS (OTHER THAN REPRESENTATIONS AND WARRANTIES SUBJECT TO “MATERIALITY”
QUALIFIERS, WHICH SHALL BE TRUE AND CORRECT AS STATED) AS OF SUCH CERTAIN DATE.


 


(B)           PERFORMANCE.  SELLER SHALL HAVE PERFORMED AND COMPLIED IN ALL
MATERIAL RESPECTS WITH ALL AGREEMENTS, OBLIGATIONS AND COVENANTS REQUIRED TO BE
PERFORMED OR COMPLIED WITH BY IT ON OR PRIOR TO THE CLOSING DATE.


 


(C)           NO MATERIAL ADVERSE EFFECT.  DURING THE PERIOD FROM THE DATE
HEREOF TO THE CLOSING DATE, THERE SHALL NOT HAVE OCCURRED AND BE CONTINUING ANY
MATERIAL ADVERSE EFFECT.


 


(D)           DELIVERIES BY SELLER.  SELLER SHALL HAVE DELIVERED TO PURCHASER
THE FOLLOWING:


 

(I)            A CERTIFICATE, DATED THE CLOSING DATE, OF AN EXECUTIVE OFFICER OF
SELLER CONFIRMING THE MATTERS SET FORTH IN SECTION 6.3(A), (B) AND (C);

 

(II)           A CERTIFICATE, DATED THE CLOSING DATE, OF THE SECRETARY OR
ASSISTANT SECRETARY OF SELLER CERTIFYING, AMONG OTHER THINGS, THAT ATTACHED OR
APPENDED TO SUCH CERTIFICATE:  (A) IS A TRUE AND CORRECT COPY OF THE CHARTER AND
BY-LAWS OF SELLER, AND ALL AMENDMENTS THERETO; (B) IS A TRUE COPY OF ALL
CORPORATE ACTIONS TAKEN BY IT, INCLUDING RESOLUTIONS OF ITS BOARD OF DIRECTORS
AND SOLE STOCKHOLDER, AUTHORIZING THE CONSUMMATION OF THE ACQUISITION AND THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND EACH OF THE
TRANSACTION DOCUMENTS TO BE DELIVERED BY SELLER PURSUANT HERETO; AND (C) ARE THE
NAMES AND SIGNATURES OF ITS DULY ELECTED OR APPOINTED OFFICERS WHO ARE
AUTHORIZED TO EXECUTE AND DELIVER THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS TO WHICH SELLER IS A PARTY;

 

(III)          A COUNTERPART OF THE ASSIGNMENT AND ASSUMPTION AGREEMENT DULY
EXECUTED BY SELLER;

 

(IV)          CERTIFICATES OF GOOD STANDING FROM THE APPROPRIATE STATE AGENCIES,
DATED AS OF A RECENT DATE, CERTIFYING THAT SELLER IS IN GOOD STANDING IN THE
STATE OF CALIFORNIA AND IN EACH JURISDICTION IN WHICH SELLER IS QUALIFIED TO DO
BUSINESS AS A FOREIGN CORPORATION;

 

(V)           AN AFFIDAVIT CERTIFYING, UNDER PENALTIES OF PERJURY, SELLER’S
UNITED STATES TAXPAYER IDENTIFICATION NUMBER AND THAT SELLER IS NOT A “FOREIGN
PERSON” WITHIN THE MEANING OF SECTION 1445(B)(2) OF THE CODE AND SECTION 18662
OF THE CALIFORNIA REVENUE AND TAXATION CODE;

 

40

--------------------------------------------------------------------------------


 

(VI)          ANY CERTIFICATES, AFFIDAVITS OR FORMS NECESSARY TO COMPLY WITH OR
TO REDUCE STATE WITHHOLDING TAXES.

 

(VII)         A COUNTERPART OF THE TRANSITION SERVICES AGREEMENT, DULY EXECUTED
BY SELLER;

 

(VIII)        A COUNTERPART OF THE SUPPLY AGREEMENT, DULY EXECUTED BY SELLER;

 

(IX)           A BILL OF SALE FOR THE TANGIBLE PERSONAL PROPERTY, IN THE FORM
ATTACHED AS EXHIBIT G, DULY EXECUTED BY SELLER;

 

(X)            ORIGINAL CERTIFICATES OF TITLE TO ALL VEHICLES INCLUDED IN THE
PURCHASED ASSETS, EXECUTED BY SELLER TO THE EXTENT NECESSARY TO REFLECT THE
ASSIGNMENT BY SELLER TO PURCHASER OF SUCH ASSETS; AND

 

(XI)           VALID AND EFFECTIVE ASSIGNMENT DOCUMENTATION, IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO PURCHASER, OF ANY RIGHTS TO THE INTELLECTUAL
PROPERTY THAT ARE INCLUDED IN THE PURCHASED ASSETS.

 


(E)           [INTENTIONALLY OMITTED]


 


(F)            REAL PROPERTY DELIVERIES.  SELLER SHALL HAVE DELIVERED TO
PURCHASER THE FOLLOWING:


 

(I)            SPECIAL WARRANTY DEEDS, GRANT DEEDS OR QUITCLAIM DEEDS, IN THE
FORM ATTACHED AS EXHIBIT H, DULY EXECUTED BY SELLER, IN FAVOR OF PURCHASER, IN
RECORDABLE FORM, TRANSFERRING GOOD AND VALID FEE SIMPLE TITLE TO THE REAL
PROPERTY TO BE CONVEYED BY SELLER TO PURCHASER HEREUNDER, SUBJECT ONLY TO
PERMITTED EXCEPTIONS, AND SUCH AFFIDAVITS OR OTHER CUSTOMARY INSTRUMENTS AS THE
TITLE COMPANY OR PURCHASER MAY REASONABLY REQUEST;

 

(II)           A COUNTERPART OF EACH ASSIGNMENT OF LEASE DULY EXECUTED BY
SELLER; AND

 

(III)          IF APPLICABLE, DULY COMPLETED AND EXECUTED REAL ESTATE TAX
DECLARATIONS.

 


(G)           TITLE COMPANY DELIVERIES.  THE TITLE COMPANY SHALL HAVE DELIVERED
TO PURCHASER (AND IF APPLICABLE, PURCHASER’S LENDERS) AN OWNER’S (OR LENDER’S)
FORM OF TITLE INSURANCE POLICY (OR A MARK-UP COMMITMENT THEREFOR) IN THE FORM OF
THE TITLE COMMITMENTS (EACH, A “TITLE POLICY”), IN THE AMOUNT OF THE PURCHASE
PRICE APPLICABLE TO THE REAL PROPERTY INSURED BY SUCH TITLE POLICY, INSURING
THAT FEE SIMPLE TITLE TO THE REAL PROPERTY IS VESTED IN PURCHASER OR ITS NOMINEE
SUBJECT ONLY TO THE PERMITTED EXCEPTIONS.


 


(H)           CONSENTS.  SELLER SHALL HAVE OBTAINED THE THIRD PARTY CONSENTS TO
THE ASSIGNMENT OF THE CONTRACTS LISTED ON SCHEDULE 6.3(H) AND THE PLEDGES OF
LEASEHOLD INTERESTS AS REASONABLY REQUESTED BY KERR AND PURCHASER PURSUANT TO
SECTION 5.3.


 


41

--------------------------------------------------------------------------------



 


(I)            FINANCING.  KERR AND PURCHASER SHALL HAVE RECEIVED THE FINANCING
CONTEMPLATED BY EITHER OR BOTH OF THE COMMITMENT LETTERS REFERRED TO IN
SECTION 4.7.


 


(J)            LIENS.  SELLER SHALL HAVE REMOVED ALL LIENS ON THE PURCHASED
ASSETS OTHER THAN PERMITTED LIENS.


 


ARTICLE VII
TERMINATION; EFFECT OF TERMINATION


 


7.1           TERMINATION OF AGREEMENT.  THIS AGREEMENT MAY BE TERMINATED AND
THE ACQUISITION MAY BE ABANDONED AT ANY TIME PRIOR TO THE CLOSING:

 


(A)           BY MUTUAL WRITTEN CONSENT OF SELLER AND PURCHASER;


 


(B)           AFTER SEPTEMBER 15, 2003, BY EITHER SELLER OR PURCHASER, IF THE
CLOSING HAS NOT OCCURRED BY THAT DATE; PROVIDED, HOWEVER, THAT SELLER SHALL HAVE
THE RIGHT TO EXTEND SUCH DATE IN ACCORDANCE WITH SECTION 5.8(B); PROVIDED,
FURTHER, THAT SUCH DATE SHALL BE EXTENDED TO 120 DAYS AFTER A SECOND REQUEST, IF
ANY, BY THE DEPARTMENT OF JUSTICE OR THE FEDERAL TRADE COMMISSION IN CONNECTION
WITH THE FILING OF A NOTIFICATION AND REPORT FORM PURSUANT TO THE HSR ACT; AND
PROVIDED, FURTHER, THAT THE RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO THIS
SECTION 7.1(B) SHALL NOT BE AVAILABLE TO A PARTY WHOSE ACTION OR FAILURE TO ACT
HAS BEEN A PRINCIPAL CAUSE OF OR RESULTED IN THE FAILURE OF THE ACQUISITION TO
OCCUR ON OR BEFORE SUCH DATE AND SUCH ACTION OR FAILURE TO ACT CONSTITUTES A
BREACH OF THIS AGREEMENT;


 


(C)           BY SELLER, UPON WRITTEN NOTICE, IF ANY REPRESENTATION OR WARRANTY
OF PURCHASER SHALL HAVE BECOME UNTRUE SUCH THAT THE CONDITION SET FORTH IN
SECTION 6.2(A) WOULD NOT BE SATISFIED OR IF PURCHASER SHALL HAVE MATERIALLY
BREACHED ANY AGREEMENT, OBLIGATION OR COVENANT SUCH THAT THE CONDITION SET FORTH
IN SECTION 6.2(B) WOULD NOT BE SATISFIED; PROVIDED THAT IF THE INACCURACY IN
PURCHASER’S REPRESENTATIONS AND WARRANTIES OR THE BREACH OF PURCHASER’S
AGREEMENT, OBLIGATION OR COVENANT IS CURABLE THROUGH THE EXERCISE OF PURCHASER’S
COMMERCIALLY REASONABLE EFFORTS, THEN SELLER MAY NOT TERMINATE THIS AGREEMENT
FOR THIRTY (30) DAYS AFTER SELLER SHALL HAVE GIVEN WRITTEN NOTICE OF SUCH
INACCURACY OR BREACH TO PURCHASER (SO LONG AS PURCHASER CONTINUES TO USE
COMMERCIALLY REASONABLE EFFORTS TO CURE THE INACCURACY OR BREACH DURING SUCH
PERIOD), IT BEING UNDERSTOOD THAT SELLER MAY NOT TERMINATE THIS AGREEMENT IF
PURCHASER CURES SUCH INACCURACY OR BREACH WITHIN SUCH THIRTY (30) DAY PERIOD;


 


(D)           BY PURCHASER, UPON WRITTEN NOTICE IF ANY REPRESENTATION OR
WARRANTY OF SELLER SHALL HAVE BECOME UNTRUE SUCH THAT THE CONDITION SET FORTH IN
SECTION 6.3(A) WOULD NOT BE SATISFIED OR IF SELLER SHALL HAVE MATERIALLY
BREACHED ANY AGREEMENT, OBLIGATION OR COVENANT SUCH THAT THE CONDITION SET FORTH
IN SECTION 6.3(B) WOULD NOT BE SATISFIED; PROVIDED THAT IF THE INACCURACY IN
SELLER’S REPRESENTATIONS AND WARRANTIES OR THE BREACH OF SELLER’S AGREEMENT,
OBLIGATION OR COVENANT IS CURABLE THROUGH THE EXERCISE OF SELLER’S COMMERCIALLY
REASONABLE EFFORTS, THEN PURCHASER MAY NOT TERMINATE THIS AGREEMENT FOR THIRTY
(30) DAYS AFTER PURCHASER SHALL HAVE GIVEN WRITTEN NOTICE OF SUCH INACCURACY OR
BREACH TO SELLER (SO LONG AS SELLER CONTINUES TO USE COMMERCIALLY REASONABLE
EFFORTS TO CURE SUCH INACCURACY OR BREACH DURING SUCH PERIOD), IT BEING
UNDERSTOOD THAT PURCHASER MAY NOT TERMINATE THIS AGREEMENT IF SELLER CURES SUCH
INACCURACY OR BREACH WITHIN SUCH THIRTY (30) DAY PERIOD;


 


42

--------------------------------------------------------------------------------



 


(E)           BY PURCHASER OR SELLER IF THERE SHALL BE ANY LAW THAT MAKES
CONSUMMATION OF THE ACQUISITION ILLEGAL OR OTHERWISE PROHIBITED, OR IF ANY ORDER
OF ANY GOVERNMENTAL AUTHORITY ENJOINING PURCHASER OR SELLER FROM CONSUMMATING
THE ACQUISITION IS ENTERED AND SUCH ORDER SHALL HAVE BECOME FINAL AND
NONAPPEALABLE; OR


 


(F)            BY PURCHASER, TO THE EXTENT PERMITTED BY SECTION 5.8(B) IF SELLER
FAILS TO REMOVE ANY TITLE OBJECTIONS.


 


7.2           EFFECT OF TERMINATION; RIGHT TO PROCEED.


 


(A)           IN THE EVENT THAT SELLER CAN DEMONSTRATE BY A PREPONDERANCE OF THE
EVIDENCE THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT BY THE PARTIES, RICHARD
HOFMANN, LAWRENCE CALDWELL, ROBERT RATHSAM, TIMOTHY GUHL, KATHY KRUSE OR MEGAN
PETRY HAD ACTUAL KNOWLEDGE OF ANY FACTS AND CIRCUMSTANCES THAT WOULD CONSTITUTE
A BREACH OF OR INACCURACY IN ANY REPRESENTATION OR WARRANTY OF SELLER CONTAINED
IN ARTICLE III HEREOF, AND SUCH FACTS AND CIRCUMSTANCES WERE NOT WITHIN THE
KNOWLEDGE OF SELLER AS OF THE EXECUTION OF THIS AGREEMENT BY THE PARTIES, THEN
PURCHASER SHALL NOT BE ENTITLED TO SEEK INDEMNIFICATION FOR SUCH BREACH OR
INACCURACY PURSUANT TO SECTION 9.2(A).


 


(B)           IN THE EVENT THAT THIS AGREEMENT IS TERMINATED PURSUANT TO
SECTION 7.1(A), (B), (E) OR (F), ALL FURTHER OBLIGATIONS OF THE PARTIES SHALL
TERMINATE WITHOUT FURTHER LIABILITY OF EITHER PARTY (EXCEPT FOR OBLIGATIONS
UNDER THIS SECTION 7.2, SECTIONS 5.5, 5.6 AND 5.7 AND ARTICLES I, IX AND X);
PROVIDED THAT TERMINATION SHALL NOT RELIEVE ANY PARTY OF LIABILITY FOR ANY
BREACH OF THIS AGREEMENT OCCURRING BEFORE SUCH TERMINATION.


 


(C)           SUBJECT TO SECTION 7.2(A), UPON TERMINATION OF THIS AGREEMENT FOR
BREACH PURSUANT TO SECTION 7.1(C) OR (D):  (I) THE BREACHING PARTY SHALL BE
LIABLE TO THE NON-BREACHING PARTY FOR ANY BREACH OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT OF SUCH BREACHING PARTY EXISTING AT THE TIME OF
TERMINATION AND (II) THE NON-BREACHING PARTY MAY SEEK SUCH REMEDIES, INCLUDING
DAMAGES AGAINST THE BREACHING PARTY, WITH RESPECT TO ANY SUCH BREACH AS ARE
PROVIDED IN THIS AGREEMENT OR AS ARE OTHERWISE AVAILABLE AT LAW OR IN EQUITY. 
THE AGREEMENTS CONTAINED IN SECTIONS 3.17, 4.5, 5.5, 5.6, 5.7, 10.5 AND 10.6 AND
ARTICLES I, IX AND X SHALL SURVIVE THE TERMINATION HEREOF.


 


(D)           IN THE EVENT THAT A CONDITION PRECEDENT TO A PARTY’S OBLIGATION IS
NOT MET, NOTHING CONTAINED HEREIN SHALL BE DEEMED TO REQUIRE ANY PARTY TO
TERMINATE THIS AGREEMENT, RATHER THAN TO WAIVE SUCH CONDITION PRECEDENT AND
PROCEED WITH THE ACQUISITION.

 


ARTICLE VIII
POST-CLOSING COVENANTS


 


8.1           CERTAIN TRANSITIONAL MATTERS.  FROM AND AFTER THE CLOSING DATE:

 


(A)           PURCHASER SHALL HAVE THE RIGHT AND AUTHORITY TO COLLECT FOR
PURCHASER’S OWN ACCOUNT ALL ACCOUNTS OR NOTES RECEIVABLE WHICH ARE INCLUDED IN
THE PURCHASED ASSETS;


 


43

--------------------------------------------------------------------------------



 


(B)           PURCHASER SHALL HAVE THE RIGHT AND AUTHORITY TO RETAIN AND ENDORSE
WITHOUT RECOURSE THE NAME OF SELLER ON ANY CHECK OR ANY OTHER EVIDENCE OF
INDEBTEDNESS RECEIVED BY PURCHASER ON ACCOUNT OF ANY ACCOUNTS RECEIVABLE WHICH
ARE INCLUDED IN THE PURCHASED ASSETS;


 


(C)           SELLER SHALL PROMPTLY TRANSFER AND DELIVER TO PURCHASER ANY CASH
OR OTHER PROPERTY, IF ANY, THAT SELLER MAY RECEIVE WHICH CONSTITUTES PURCHASED
ASSETS; AND


 


(D)           PURCHASER SHALL PROMPTLY TRANSFER AND DELIVER TO SELLER ANY CASH
OR OTHER PROPERTY, IF ANY, THAT PURCHASER MAY RECEIVE WHICH CONSTITUTES EXCLUDED
ASSETS.


 


8.2           TRANSFER AND RETENTION OF TRANSFERRED EMPLOYEES; EMPLOYEE
BENEFITS.  ON THE CLOSING DATE, SELLER SHALL TERMINATE ALL PERSONS WHO ARE
EMPLOYED BY SELLER AS OF SUCH DATE, EXCLUDING ONLY THOSE PERSONS WHO ARE ON
SHORT- OR LONG-TERM DISABILITY LEAVE AS OF SUCH DATE (THE “TERMINATED
EMPLOYEES”).  PURCHASER SHALL OFFER EMPLOYMENT, FROM AND AFTER THE CLOSING DATE,
ON AN AT-WILL BASIS (BUT SHALL NOT BE RESTRICTED FROM ENTERING INTO EMPLOYMENT
AGREEMENTS WITH ANY TERMINATED EMPLOYEE) TO ALL TERMINATED EMPLOYEES. IN
ADDITION, IF ANY PERSON WHO WAS ON SHORT- OR LONG-TERM DISABILITY LEAVE FROM
SELLER RETURNS TO WORK FOR SELLER ON A DATE THAT IS WITHIN SIX MONTHS OF THE
CLOSING DATE, AND PROVIDES THE PROPER MEDICAL AUTHORIZATION TO RESUME WORK,
PURCHASER SHALL OFFER EMPLOYMENT TO SUCH PERSON AS OF THE DATE OF SUCH PERSON’S
RETURN TO WORK; PROVIDED THAT PURCHASER SHALL NOT BE OBLIGATED TO OFFER
EMPLOYMENT TO MORE THAN 20 SUCH EMPLOYEES, TAKING INTO ACCOUNT ALL SUCH
EMPLOYEES HIRED BY PURCHASER FROM SELLER OR ANY AFFILIATE OF SELLER.  EMPLOYEES
OF SELLER WHO ARE NOT OFFERED EMPLOYMENT WITH PURCHASER AS OF THE CLOSING DATE
SHALL CONTINUE AS EMPLOYEES OF SELLER AND TO BE COVERED UNDER SELLER’S EMPLOYEE
BENEFIT PLANS AND PROGRAMS IN ACCORDANCE WITH THE TERMS OF SUCH PLANS AND
PROGRAMS.  SELLER SHALL CASH-OUT EACH TERMINATED EMPLOYEE WITH RESPECT TO SUCH
TERMINATED EMPLOYEE’S ACCRUED AND UNUSED VACATION AS OF THE CLOSING DATE.  ON
AND AFTER THE CLOSING DATE, PURCHASER SHALL ARRANGE FOR EACH EMPLOYEE OF SELLER
WHO BECOMES AN EMPLOYEE OF PURCHASER OR ANY AFFILIATE OF PURCHASER (EACH, A
“TRANSFERRED EMPLOYEE”) TO PARTICIPATE IN SUCH ACTIVE COUNTERPART EMPLOYEE
BENEFIT PLANS, PROGRAMS, AND ARRANGEMENTS IN WHICH SIMILARLY SITUATED EMPLOYEES
OF PURCHASER AND ITS AFFILIATES PARTICIPATE FROM TIME TO TIME (THE “COUNTERPART
PLANS”), IN ACCORDANCE WITH THE ELIGIBILITY CRITERIA THEREOF, PROVIDED THAT SUCH
TRANSFERRED EMPLOYEES SHALL: (A) RECEIVE FULL CREDIT FOR YEARS OF SERVICE PRIOR
TO THE CLOSING DATE FOR ALL PURPOSES FOR WHICH SUCH SERVICE WAS RECOGNIZED UNDER
THE PLANS, PROVIDED THAT SUCH CREDITING OF SERVICE SHALL NOT RESULT IN THE
DUPLICATION OF BENEFITS (SUCH AS PENSION BENEFITS, ACCRUED VACATION, ETC.), AND
(B) TO THE EXTENT COUNTERPART PLANS ARE MAINTAINED BY PURCHASER OR ITS
AFFILIATES, PARTICIPATE IN SUCH PLANS ON TERMS NO LESS FAVORABLE, IN THE
AGGREGATE, THAN THOSE OFFERED TO SIMILARLY-SITUATED EMPLOYEES OF THE PURCHASER
AND ITS AFFILIATES.  PURCHASER OR ITS AFFILIATES SHALL GIVE CREDIT UNDER THOSE
OF ITS COUNTERPART PLANS THAT ARE WELFARE BENEFIT PLANS FOR ALL CO-PAYMENTS,
DEDUCTIBLES AND OUT-OF-POCKET MAXIMUMS SATISFIED BY TRANSFERRED EMPLOYEES (AND
THEIR ELIGIBLE DEPENDENTS) IN RESPECT OF THE CALENDAR YEAR IN WHICH THE CLOSING
OCCURS.  PURCHASE OR ITS AFFILIATES SHALL WAIVE ALL PRE-EXISTING CONDITIONS (TO
THE EXTENT WAIVED UNDER THE APPLICABLE PLANS OF THE SELLER) THAT WOULD OTHERWISE
BE APPLICABLE TO TRANSFERRED EMPLOYEES UNDER THE COUNTERPART PLANS IN WHICH
TRANSFERRED EMPLOYEES OF THE SELLER OR AFFILIATES BECOME ELIGIBLE TO PARTICIPATE
ON OR FOLLOWING THE CLOSING DATE.  PURCHASER WILL RETAIN THE TRANSFERRED
EMPLOYEES FOR SUCH PERIOD AS MAY BE NECESSARY, WHEN CONSIDERED TOGETHER WITH ANY
EMPLOYEES DISCHARGED BY SELLER PRIOR TO CLOSING, TO AVOID, WITH RESPECT TO ANY
FACILITY OPERATED BY SELLER IN THE BUSINESS:  (A) A “PLANT CLOSING,” “MASS
LAYOFF,” “LAYOFF,” “RELOCATION” OR “TERMINATION” OF “EMPLOYEES” (AS THOSE TERMS
ARE DEFINED


 


44

--------------------------------------------------------------------------------



 

in the Worker Adjustment and Retraining Notification Act of 1988 or California
Labor Code Section 1400, et seq., effective January 1, 2003); or (b) any
liability to Seller under any Law which would reasonably be expected to arise
from any actual or anticipated termination of employees by Purchaser after
Closing, provided Seller has provided Purchaser (i) by July 1, 2003 with an
accurate list of employees terminated by Seller within 180 days prior to and
including such date and (ii) on the Closing Date with an accurate list of
employees terminated by Seller within 180 days prior to and including the
Closing Date.  No assets, liabilities or reserves relating to any Seller Plan
will be transferred in connection with this Agreement from Seller or its
Affiliates or any Seller Plan to Purchaser or its Affiliates or any employee
benefit plan of Purchaser or its Affiliates; provided, however, that the plan
administrator of an applicable Counterpart Plan shall accept rollover
contributions from an appropriate Plan to the extent such rollover contributions
comply with the terms of such Counterpart Plan and the plan administrator of
such Counterpart Plan reasonably concludes that the contribution is a valid
rollover contribution.

 


8.3           NON-COMPETITION COVENANT.  SELLER AND PARENT SHALL NOT, DIRECTLY
OR INDIRECTLY, WITHIN NORTH AMERICA, SOUTH AMERICA AND EUROPE, FOR A PERIOD OF
FIVE (5) YEARS AFTER THE CLOSING DATE, ENGAGE IN THE BUSINESS OF MANUFACTURING,
MARKETING OR DISTRIBUTING TO THIRD PARTIES MOLDED CLOSURES AND FLEXIBLE PLASTIC
PACKAGING FOR THE HEALTHCARE, PERSONAL CARE, HEALTH AND BEAUTY, PHARMACEUTICAL,
HOUSEHOLD CHEMICAL, AUTOMOTIVE, INDUSTRIAL AND DENTIFRICE INDUSTRIES; PROVIDED,
HOWEVER, THAT THE FOREGOING SHALL NOT RESTRICT (A) SELLER’S AND PARENT’S
OWNERSHIP, OPERATION OR CONTROL OF ANY ENTITY ACQUIRED BY SELLER OR PARENT AFTER
THE CLOSING DATE (AN “ACQUIRED ENTITY”) IF THE GROSS REVENUES OF SUCH ENTITY
ATTRIBUTABLE TO PRODUCTS, THE PRODUCTION, MARKETING OR SALE OF WHICH WOULD
OTHERWISE VIOLATE THE TERMS OF THIS SECTION 8.3, (I) DO NOT EXCEED FIVE PERCENT
(5%) OF THE NET REVENUES OF THE ACQUIRED ENTITY FOR THE TWELVE (12) MONTH PERIOD
ENDING ON THE LAST DAY OF THE LAST FISCAL QUARTER PRECEDING THE DATE OF THE
DEFINITIVE AGREEMENT PROVIDING FOR SUCH ACQUISITION FOR WHICH SUCH RESULTS OF
OPERATION ARE AVAILABLE AND (II) DO NOT EXCEED $25,000,000, OR (B) THE DIRECT OR
INDIRECT OWNERSHIP BY SELLER OF FIVE PERCENT (5%) OR LESS OF ANY ENTITY WHOSE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER THE
SECURITIES EXCHANGE ACT OF 1934 OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION.  FOR THE AVOIDANCE OF DOUBT, NOTHING IN THIS SECTION 8.3 SHALL
RESTRICT PARENT OR ANY AFFILIATE OF PARENT FROM DEVELOPING, PURCHASING,
MARKETING, DISTRIBUTING OR OTHERWISE DEALING IN ANY PRODUCTS TO BE SOLD TO THIRD
PARTIES BY PARENT OR SUCH AFFILIATE WHICH INCORPORATE SUCH PLASTIC MOLDED
CLOSURES OR FLEXIBLE PACKAGING FOR THE HEALTHCARE, PERSONAL CARE, HEALTH AND
BEAUTY, PHARMACEUTICAL, HOUSEHOLD CHEMICAL, AUTOMOTIVE, INDUSTRIAL AND
DENTIFRICE INDUSTRIES.  SELLER ACKNOWLEDGES THAT PURCHASER SHALL BE ENTITLED TO
SEEK EQUITABLE RELIEF FROM A COURT OF COMPETENT JURISDICTION RESTRAINING ANY
BREACH BY SELLER OF THIS SECTION 8.3.

 


8.4           TRADEMARKS, ETC.  AS PROMPTLY AS PRACTICABLE AFTER THE CLOSING,
PURCHASER SHALL REVISE TRADEMARKS AND PRODUCT LITERATURE, CHANGE SIGNAGE AND
STATIONERY AND OTHERWISE DISCONTINUE USE OF ALL INTELLECTUAL PROPERTY
CONSTITUTING EXCLUDED ASSETS AND ALL AFFILIATE MARKS (COLLECTIVELY, “EXCLUDED
INTELLECTUAL PROPERTY”); PROVIDED, HOWEVER, THAT FOR A PERIOD OF FORTY-FIVE (45)
DAYS FROM THE CLOSING DATE, PURCHASER MAY CONSUME STATIONERY AND SIMILAR
SUPPLIES AND MAY SELL INVENTORY ON HAND AS OF THE CLOSING DATE WHICH CONTAIN
SUCH EXCLUDED INTELLECTUAL PROPERTY SO LONG AS SUCH ITEMS ARE, AS PROMPTLY AS
PRACTICABLE AFTER THE CLOSING DATE, OVERSTAMPED OR OTHERWISE APPROPRIATELY
INDICATE THAT THE BUSINESS IS THEN OWNED BY PURCHASER.


 


45

--------------------------------------------------------------------------------



 

Without limiting the foregoing, Purchaser shall, and shall cause each of its
Affiliates to, (i) no later than the close of business on the business day
following the Closing Date, discontinue affixing in any manner whatsoever such
Excluded Intellectual Property to any Product and (ii) no later than the close
of business on the forty-fifth (45th) calendar day after the Closing Date,
discontinue selling, shipping and delivering any product having such Excluded
Intellectual Property affixed thereto in any manner whatsoever.

 


8.5           TAX COVENANTS.


 


(A)           FROM AND AFTER THE CLOSING, EACH OF SELLER AND PURCHASER SHALL
COOPERATE WITH THE OTHER IN CONNECTION WITH TAX MATTERS RELATING TO THE BUSINESS
AND THE PURCHASED ASSETS, INCLUDING:  (I) THE PREPARATION AND FILING OF TAX
RETURNS; (II) THE DETERMINATION OF A PARTY’S LIABILITY FOR TAXES AND THE AMOUNTS
OF ANY TAXES DUE OR OF A PARTY’S RIGHT TO A REFUND OF TAXES AND THE AMOUNT OF
ANY SUCH REFUND; (III) THE EXAMINATION OF TAX RETURNS; AND (IV) THE CONDUCT OF
ANY ADMINISTRATIVE OR JUDICIAL PROCEEDINGS IN RESPECT OF TAXES ASSESSED OR
PROPOSED TO BE ASSESSED.  SUBJECT TO SECTION 5.6(B), SUCH COOPERATION SHALL
INCLUDE EACH PARTY MAKING ALL INFORMATION AND DOCUMENTS IN ITS POSSESSION
RELATING TO THE BUSINESS AND PURCHASED ASSETS AVAILABLE TO THE OTHER PARTY.


 


(B)           THE PARTIES SHALL RETAIN ALL TAX RETURNS, SCHEDULES AND WORK
PAPERS, AND ALL MATERIAL RECORDS AND OTHER DOCUMENTS RELATING THERETO, UNTIL THE
EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS (INCLUDING, TO THE EXTENT
NOTIFIED BY ANY PARTY, ANY EXTENSION THEREOF) OF THE TAX PERIOD TO WHICH SUCH
TAX RETURNS AND OTHER DOCUMENTS AND INFORMATION RELATE.  EACH PARTY SHALL ALSO
MAKE AVAILABLE TO THE OTHER PARTY, AS REASONABLY REQUESTED AND AVAILABLE,
PERSONNEL (INCLUDING OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS) RESPONSIBLE FOR
PREPARING, MAINTAINING AND INTERPRETING INFORMATION AND DOCUMENTS RELEVANT TO
TAXES, AND PERSONNEL REASONABLY REQUIRED AS WITNESSES OR FOR PURPOSES OF
PROVIDING INFORMATION OR DOCUMENTS IN CONNECTION WITH ANY ADMINISTRATIVE OR
JUDICIAL PROCEEDINGS RELATING TO TAXES.  ANY INFORMATION OR DOCUMENTS PROVIDED
UNDER THIS SECTION 8.5(B) SHALL BE KEPT CONFIDENTIAL BY THE PARTY RECEIVING SUCH
INFORMATION OR DOCUMENTS, EXCEPT AS MAY OTHERWISE BE NECESSARY IN CONNECTION
WITH THE FILING OF TAX RETURNS OR IN CONNECTION WITH ADMINISTRATIVE OR JUDICIAL
PROCEEDINGS RELATING TO TAXES.


 


(C)           IN THE EVENT ANY GOVERNMENTAL AUTHORITY WITH RESPONSIBILITY FOR
TAXES INFORMS SELLER OR PURCHASER OF ANY NOTICE OF PROPOSED AUDIT, CLAIM,
ASSESSMENT OR OTHER DISPUTE CONCERNING AN AMOUNT OF TAXES WITH RESPECT TO WHICH
THE OTHER PARTY MAY INCUR LIABILITY HEREUNDER, THE PARTY SO INFORMED SHALL
PROMPTLY NOTIFY THE OTHER PARTY OF SUCH MATTER.  SUCH NOTICE SHALL CONTAIN
FACTUAL INFORMATION (TO THE EXTENT KNOWN) DESCRIBING ANY ASSERTED TAX LIABILITY
IN REASONABLE DETAIL AND SHALL BE ACCOMPANIED BY COPIES OF ANY NOTICE OR OTHER
DOCUMENTS RECEIVED FROM SUCH GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH
MATTER.  IF AN INDEMNIFIED PARTY HAS KNOWLEDGE OF AN ASSERTED TAX LIABILITY WITH
RESPECT TO A MATTER FOR WHICH IT IS TO BE INDEMNIFIED HEREUNDER AND SUCH PARTY
FAILS TO PROVIDE THE INDEMNIFYING PARTY PROMPT NOTICE OF SUCH ASSERTED TAX
LIABILITY, THEN (I) IF THE INDEMNIFYING PARTY IS PRECLUDED FROM CONTESTING THE
ASSERTED TAX LIABILITY IN ANY FORUM AS A RESULT OF THE FAILURE TO GIVE PROMPT
NOTICE, THE INDEMNIFYING PARTY SHALL HAVE NO OBLIGATION TO INDEMNIFY THE
INDEMNIFIED PARTY FOR TAXES ARISING OUT OF SUCH ASSERTED TAX LIABILITY, AND
(II) IF THE INDEMNIFYING PARTY IS NOT PRECLUDED FROM CONTESTING THE ASSERTED TAX
LIABILITY IN ANY FORUM, BUT SUCH FAILURE TO PROVIDE PROMPT NOTICE RESULTS IN A
MONETARY DETRIMENT TO THE INDEMNIFYING PARTY, THEN ANY AMOUNT WHICH THE


 


46

--------------------------------------------------------------------------------



 

Indemnifying Party is otherwise required to pay the Indemnified Party pursuant
to this Agreement shall be reduced by the amount of such detriment.


 


(D)           SELLER AND PURCHASER AGREE THAT PURCHASER HAS PURCHASED
SUBSTANTIALLY ALL THE PROPERTY USED IN SELLER’S TRADE OR BUSINESS, AND IN
CONNECTION THEREWITH, PURCHASER SHALL EMPLOY TRANSFERRED EMPLOYEES WHO
IMMEDIATELY BEFORE THE CLOSING DATE WERE EMPLOYED IN SUCH TRADE OR BUSINESS BY
SELLER.  ACCORDINGLY, SELLER SHALL PROVIDE PURCHASER WITH ALL NECESSARY AND
ACCURATE PAYROLL RECORDS FOR THE CALENDAR YEAR WHICH INCLUDES THE CLOSING DATE. 
FURTHERMORE, PURSUANT TO REV. PROC. 96-60, 1996-2 C.B. 399, IF PURCHASER ELECTS,
EACH PARTY SHALL COMPLY WITH THE REQUIREMENTS PROVIDED IN THE ALTERNATIVE
PROCEDURE UNDER REV. PROC. 96-60, PURSUANT TO WHICH PURCHASER SHALL FURNISH A
FORM W-2 TO EACH EMPLOYEE EMPLOYED BY PURCHASER WHO HAD BEEN EMPLOYED BY SELLER
DISCLOSING ALL WAGES AND OTHER COMPENSATION PAID FOR SUCH CALENDAR YEAR, AND
TAXES WITHHELD THEREFROM, AND SELLER SHALL BE RELIEVED OF THE RESPONSIBILITY TO
DO SO.  IF PURCHASER DOES NOT ELECT SUCH ALTERNATIVE PROCEDURE, EACH PARTY SHALL
COMPLY WITH THE REQUIREMENTS PROVIDED IN THE STANDARD PROCEDURE UNDER REV. PROC.
96-60.


 


8.6           RECORDS; RETENTION.  FOLLOWING THE CLOSING, EACH OF PURCHASER AND
SELLER SHALL AFFORD THE OTHER AND ITS REPRESENTATIVES REASONABLE ACCESS DURING
NORMAL BUSINESS HOURS TO, AND (IF PERMITTED BY LAW) THE RIGHT TO MAKE COPIES AND
EXTRACTS FROM, THE BOOKS, RECORDS AND OTHER DATA IN PURCHASER’S OR SELLER’S
POSSESSION RELATING TO THE BUSINESS, THE PURCHASED ASSETS, THE EXCLUDED ASSETS,
THE ASSUMED LIABILITIES AND THE RETAINED LIABILITIES WITH RESPECT TO PERIODS
PRIOR TO THE CLOSING DATE, AT THE REQUESTING PARTY’S EXPENSE, TO THE EXTENT THAT
SUCH ACCESS MAY BE REQUESTED BY PURCHASER OR SELLER FOR ANY BUSINESS PURPOSE,
INCLUDING TO FACILITATE THE INVESTIGATION, LITIGATION AND FINAL DISPOSITION OF
ANY CLAIMS WHICH MAY HAVE BEEN OR MAY BE MADE AGAINST PURCHASER, SELLER OR THEIR
RESPECTIVE AFFILIATES.  PURCHASER AND SELLER AGREE THAT FOR A PERIOD OF SEVEN
(7) YEARS FOLLOWING THE CLOSING DATE, SUCH PARTY SHALL NOT DESTROY OR OTHERWISE
DISPOSE OF ANY SUCH BOOKS, RECORDS OR DATA IN ITS POSSESSION WITHOUT (A) GIVING
THE OTHER AT LEAST SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE OF SUCH INTENDED
DISPOSITION AND (B) OFFERING TO DELIVER TO THE OTHER, AT THE OTHER’S EXPENSE,
CUSTODY OF ANY OR ALL OF THE BOOKS, RECORDS AND DATA THAT SUCH PARTY INTENDS TO
DESTROY.

 


8.7           DESIGNATED REPORTING PERSON.  IN ORDER TO ASSURE COMPLIANCE WITH
THE REQUIREMENTS OF SECTION 6045 OF THE CODE (AND ANY RELATED REPORTING
REQUIREMENTS) AND SECTION 18643 OF THE CALIFORNIA REVENUE AND TAXATION CODE (THE
“R&T CODE”), THE PARTIES AGREE AS FOLLOWS:

 


(A)           IF THE TITLE COMPANY EXECUTES A STATEMENT IN WRITING, IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE PARTIES, PURSUANT TO WHICH THE TITLE
COMPANY AGREES TO ASSUME ALL RESPONSIBILITIES FOR INFORMATION REPORTING REQUIRED
UNDER SECTION 6045(E) OF THE CODE AND SECTION 18643 OF THE R&T CODE, SELLER AND
PURCHASER SHALL DESIGNATE THE TITLE COMPANY AS THE PERSON TO BE RESPONSIBLE FOR
ALL INFORMATION REPORTING UNDER SECTION 6045(E) OF THE CODE (THE “REPORTING
PERSON”) AND SECTION 18643 OF THE R&T CODE.  IF THE TITLE COMPANY REFUSES TO
EXECUTE A STATEMENT PURSUANT TO WHICH IT AGREES TO BE THE REPORTING PERSON,
SELLER AND PURCHASER AGREE TO APPOINT ANOTHER THIRD PARTY MUTUALLY SATISFACTORY
TO THE PARTIES AS THE REPORTING PERSON.


 


(B)           SELLER AND PURCHASER HEREBY AGREE:


 


47

--------------------------------------------------------------------------------



 

(I)            TO PROVIDE TO THE REPORTING PERSON ALL INFORMATION AND
CERTIFICATIONS REGARDING SUCH PARTY, AS REASONABLY REQUESTED BY THE REPORTING
PERSON OR OTHERWISE REQUIRED TO BE PROVIDED BY A PARTY UNDER SECTION 6045 OF THE
CODE; AND

 

(II)           TO PROVIDE TO THE REPORTING PERSON SUCH PARTY’S TAXPAYER
IDENTIFICATION NUMBER AND A STATEMENT (ON IRS FORM W-9 OR AN ACCEPTABLE
SUBSTITUTE FORM, OR ON ANY OTHER FORM THE CODE MIGHT REQUIRE AND/OR ANY FORM
REQUESTED BY THE REPORTING PERSON), SIGNED UNDER PENALTIES OF PERJURY, STATING
THAT THE TAXPAYER IDENTIFICATION NUMBER SUPPLIED BY SUCH PARTY TO THE REPORTING
PERSON IS CORRECT.

 


(C)           EACH PARTY AGREES TO RETAIN A COPY OF THIS AGREEMENT FOR NOT LESS
THAN FOUR (4) YEARS FROM THE END OF THE CALENDAR YEAR IN WHICH THE CLOSING
OCCURS AND TO PRODUCE SUCH COPY TO THE IRS UPON A VALID REQUEST THEREFOR.


 


8.8           FURTHER ASSURANCES.  SELLER HEREBY AGREES, WITHOUT FURTHER
CONSIDERATION, TO EXECUTE AND DELIVER FOLLOWING THE CLOSING SUCH OTHER
INSTRUMENTS OF TRANSFER AND TAKE SUCH OTHER ACTION AS PURCHASER OR ITS COUNSEL
MAY REASONABLY REQUEST IN ORDER TO PUT PURCHASER IN POSSESSION OF, AND TO VEST
IN PURCHASER, GOOD AND VALID TITLE TO THE PURCHASED ASSETS IN ACCORDANCE WITH
THIS AGREEMENT AND TO CONSUMMATE THE ACQUISITION.  PURCHASER HEREBY AGREES,
WITHOUT FURTHER CONSIDERATION, TO TAKE SUCH OTHER ACTION FOLLOWING THE CLOSING
AND EXECUTE AND DELIVER SUCH OTHER DOCUMENTS AS SELLER OR ITS COUNSEL MAY
REASONABLY REQUEST IN ORDER TO CONSUMMATE THE ACQUISITION IN ACCORDANCE WITH
THIS AGREEMENT.

 


ARTICLE IX
SURVIVAL; INDEMNIFICATION


 


9.1           EXPIRATION OF REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS
AND WARRANTIES IN THIS AGREEMENT (OTHER THAN THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTIONS 3.1, 3.2, 3.3(A) AND (B), 3.8(E), 3.15(B) AND (C), 3.16,
3.17, 3.18, 3.19, 3.23, 3.24 AND 3.25) SHALL SURVIVE THE CLOSING UNTIL THE
SECOND ANNIVERSARY OF THE CLOSING DATE, AT WHICH TIME THEY SHALL TERMINATE;
PROVIDED THAT (I) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 3.1,
3.2, 3.3(A) AND (B), 3.8(E), 3.17 AND 3.23 SHALL SURVIVE THE CLOSING
INDEFINITELY AND (II) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SECTIONS 3.15(B) AND (C), 3.16, 3.18, 3.19, 3.24 AND 3.25 SHALL SURVIVE THE
CLOSING UNTIL NINETY (90) DAYS AFTER THE EXPIRATION OF THE RELEVANT STATUTE OF
LIMITATIONS.

 


9.2           INDEMNIFICATION BY SELLER.  SUBJECT TO THE LIMITATIONS SET FORTH
IN SECTION 7.2(A) AND THIS ARTICLE IX, SELLER SHALL INDEMNIFY, DEFEND, SAVE AND
HOLD KERR, PURCHASER, AND THEIR RESPECTIVE AFFILIATES AND THE REPRESENTATIVES OF
ANY OF THEM (COLLECTIVELY, “PURCHASER INDEMNITEES”) HARMLESS FROM AND AGAINST
ANY AND ALL LOSSES INCURRED BY ANY PURCHASER INDEMNITEE (EXCEPT TO THE EXTENT
INCLUDED IN THE ASSUMED LIABILITIES) ARISING OUT OF:

 


(A)           SELLER’S BREACH OR THE FAILURE OF ANY REPRESENTATION OR WARRANTY
CONTAINED IN THIS AGREEMENT (SUCH BREACH OR FAILURE TO BE DETERMINED WITHOUT
GIVING EFFECT TO ANY QUALIFICATIONS FOR “KNOWLEDGE,” “MATERIALITY” OR “MATERIAL
ADVERSE EFFECT” CONTAINED IN ANY REPRESENTATION OR WARRANTY) AND ANY ACTION,
SUIT OR PROCEEDING ARISING OUT OF SUCH BREACH OR FAILURE;


 


48

--------------------------------------------------------------------------------



 


(B)           SELLER’S BREACH OF ANY COVENANT OR AGREEMENT MADE BY SELLER IN OR
PURSUANT TO THIS AGREEMENT AND ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF
SUCH BREACH;


 


(C)           SELLER’S FAILURE TO PAY, PERFORM OR DISCHARGE WHEN DUE ANY OF THE
RETAINED LIABILITIES AND ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF SUCH
FAILURE;


 


(D)           SELLER’S OPERATION OF THE BUSINESS OR ANY EVENT RELATING TO OR
ARISING OUT OF SELLER’S ASSETS (INCLUDING THE PURCHASED ASSETS), IN EACH CASE
PRIOR TO THE CLOSING, EXCEPT WITH RESPECT TO THE ASSUMED LIABILITIES;


 


(E)           TAXES ASSESSED ON, OR EXPENSES ATTRIBUTABLE TO, ANY OF THE REAL
PROPERTY OR THE REAL PROPERTY LEASES AFTER THE CLOSING DATE FOR THE PERIOD PRIOR
TO THE CLOSING DATE (SUCH THAT SELLER SHALL HAVE BORNE ALL REAL PROPERTY TAXES
AND ALL EXPENSES ATTRIBUTABLE THERETO ALLOCABLE TO THE PERIOD PRIOR TO THE
CLOSING DATE), IN EACH CASE NET OF ANY AMOUNT PREVIOUSLY PAID UNDER
SECTION 2.5(C).  NOTWITHSTANDING THE FOREGOING, AN INCREASE IN A REAL PROPERTY
TAX ASSESSMENT AS A RESULT OF THE ACQUISITION, INCLUDING THE CALIFORNIA
SUPPLEMENTAL TAX BILL AND ANY SIMILAR TAXES, SHALL NOT BE PRORATED UNDER THIS
SECTION 9.2(E) OR SECTION 2.5(C) AND SHALL BE THE SOLE LIABILITY OF PURCHASER;


 


(F)            A THIRD PARTY CLAIM THAT THE CONDUCT OF THE BUSINESS AS IT IS
CURRENTLY CONDUCTED INFRINGES U.S. PATENT NO. *, OR ANY OTHER PATENT CLAIMING
PRIORITY OVER U.S. PATENT NO. *; OR


 


(G)           A THIRD-PARTY CLAIM BY * OR ANY OTHER PERSON ALLEGING THAT THE
CONDUCT OF THE BUSINESS AS IT IS CURRENTLY CONDUCTED WITH RESPECT TO THE ITEMS
AT ISSUE IN THIS LAWSUIT GIVES RISE TO LIABILITY UNDER THE THEORIES ALLEGED IN
*.


 

Without limiting the generality of the foregoing, Seller shall indemnify, defend
and hold harmless Purchaser Indemnitees from and against all Losses asserted
against, resulting to, imposed on, sustained, incurred or suffered by any of
Purchaser Indemnitees, directly or indirectly (except to the extent included in
the Assumed Liabilities), by reason of or resulting from (i) any claim, action,
suit, investigation, arbitration, inquiry, proceeding or litigation involving
the Business, Seller or any of Seller’s agents or assets (including the
Purchased Assets), in each case arising from events on or prior to the Closing
Date but excluding (A) all Assumed Liabilities and (B) Losses to the extent
arising from or related to any post-Closing breach or default by Purchaser of or
under any Assumed Contract, (ii) any liability of Purchaser Indemnitees arising
from the non-compliance with any applicable bulk transfer laws or Article 6 of
the Uniform Commercial Code, (iii) any Environmental Claim or pollution or
threat to human health or the environment that is related in any way to the
management, use, control, ownership or operation of the Business, including all
on-site and off-site activities involving Materials of Environmental Concern,
and that occurred, existed, arises out of conditions or circumstances that
occurred or existed, or was caused, in whole or in part, on or before the
Closing Date, whether or not the pollution or threat to human health or the
environment is described in Schedule 3.18, (iv) any and all obligations or
liabilities under covenants relating to employment, other than those obligations
and liabilities expressly undertaken or assumed by Purchaser hereunder, (v) any
and

 

--------------------------------------------------------------------------------

*  Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the SEC. 
Such portions are omitted from this filing and filed separately with the SEC.

 

49

--------------------------------------------------------------------------------


 

all Taxes of Seller for all taxable periods, whether before, on or after the
Closing Date (except to the extent allocated to Purchaser with respect to the
Real Property or the Real Property Leases pursuant to Sections 2.5(c) and 9.2(e)
of this Agreement), (vi) any and all employee benefits or employment related
liabilities relating to any employee benefit plan that is sponsored, maintained
or contributed to or required to be contributed to by Seller or any Affiliate of
Seller, (vii) arising from any conflict, violation, breach or default by Seller
described in Section 3.3(a) or 3.3(b) (without giving effect to any
qualifications described in the Schedules or for “Knowledge,” “materiality” or
“Material Adverse Effect” contained therein), (viii) Seller’s failing to obtain
any consents, approvals, authorizations, permits and filings pursuant to
Section 3.4(c) (without giving effect to any qualifications for “Knowledge,”
“materiality” or “Material Adverse Effect” contained therein) and (ix) failing
to remove any Title Objections pursuant to Section 5.8(b).

 


9.3           INDEMNIFICATION BY KERR AND PURCHASER.  SUBJECT TO THE LIMITATIONS
SET FORTH IN THIS ARTICLE IX, KERR AND PURCHASER SHALL JOINTLY AND SEVERALLY
INDEMNIFY, DEFEND, SAVE AND HOLD SELLER, SELLER’S AFFILIATES AND THE
REPRESENTATIVES OF ANY OF THEM (COLLECTIVELY, “SELLER INDEMNITEES”) HARMLESS
FROM AND AGAINST ANY AND ALL LOSSES INCURRED BY ANY SELLER INDEMNITEE ARISING
OUT OF:

 


(A)           KERR’S OR PURCHASER’S BREACH OF ANY REPRESENTATION OR WARRANTY
CONTAINED IN THIS AGREEMENT AND ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF
SUCH BREACH;


 


(B)           KERR’S OR PURCHASER’S BREACH OF ANY COVENANT OR AGREEMENT MADE BY
KERR OR PURCHASER IN OR PURSUANT TO THIS AGREEMENT (SUCH BREACH OR FAILURE TO BE
DETERMINED WITHOUT GIVING EFFECT TO ANY QUALIFICATIONS FOR “KNOWLEDGE,”
“MATERIALITY” OR “MATERIAL ADVERSE EFFECT” CONTAINED IN ANY REPRESENTATION OR
WARRANTY) AND ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF SUCH BREACH;


 


(C)           KERR’S OR PURCHASER’S FAILURE TO PAY, PERFORM OR DISCHARGE WHEN
DUE ANY OF THE ASSUMED LIABILITIES AND ANY ACTION, SUIT OR PROCEEDING ARISING
OUT OF SUCH FAILURE;


 


(D)           ANY ASSUMED LIABILITIES, EXCEPT FOR LOSSES TO THE EXTENT
ATTRIBUTABLE TO A BREACH BY SELLER OF ANY ASSIGNED CONTRACT PRIOR TO CLOSING; OR


 


(E)           FOLLOWING THE CLOSING, PURCHASER’S OPERATION OF THE BUSINESS OR
ANY EVENT RELATING TO OR ARISING OUT OF PURCHASER’S ASSETS (INCLUDING THE
PURCHASED ASSETS).


 


9.4           NOTICE OF CLAIMS.  EXCEPT AS PROVIDED IN SECTION 8.5, IF ANY
PURCHASER INDEMNITEE OR SELLER INDEMNITEE (AN “INDEMNIFIED PARTY”) BELIEVES THAT
IT HAS SUFFERED OR INCURRED ANY LOSSES FOR WHICH IT IS ENTITLED TO
INDEMNIFICATION UNDER THIS ARTICLE IX, SUCH INDEMNIFIED PARTY SHALL SO NOTIFY
THE PARTY FROM WHOM INDEMNIFICATION IS BEING CLAIMED (THE “INDEMNIFYING PARTY”)
WITH REASONABLE PROMPTNESS AND REASONABLE PARTICULARITY IN LIGHT OF THE
CIRCUMSTANCES THEN EXISTING.  IF ANY CLAIM IS INSTITUTED BY OR AGAINST A THIRD
PARTY WITH RESPECT TO WHICH ANY INDEMNIFIED PARTY INTENDS TO CLAIM
INDEMNIFICATION UNDER THIS ARTICLE IX, SUCH INDEMNIFIED PARTY SHALL PROMPTLY
NOTIFY THE INDEMNIFYING PARTY OF SUCH CLAIM.  THE NOTICE PROVIDED BY THE
INDEMNIFIED PARTY TO THE INDEMNIFYING PARTY SHALL DESCRIBE THE CLAIM (THE
“ASSERTED LIABILITY”) IN REASONABLE DETAIL AND SHALL INDICATE THE AMOUNT (OR AN
ESTIMATE) OF THE LOSSES THAT HAVE BEEN OR MAY BE SUFFERED BY


 


50

--------------------------------------------------------------------------------



 

the Indemnified Party.  The failure of an Indemnified Party to give any notice
required by this Section 9.4 shall not affect any of the Indemnified Party’s
rights under this Article IX or otherwise except and to the extent that such
failure is prejudicial to the rights or obligations of the Indemnifying Party.

 


9.5           OPPORTUNITY TO DEFEND THIRD PARTY CLAIMS. IF ANY ACTION IS BROUGHT
BY A THIRD PARTY AGAINST ANY INDEMNIFIED PARTY, THE INDEMNIFYING PARTY SHALL BE
ENTITLED:  (A) TO PARTICIPATE IN SUCH ACTION AND (B) TO ELECT, BY WRITTEN NOTICE
DELIVERED TO THE INDEMNIFIED PARTY WITHIN THIRTY (30) DAYS AFTER THE
INDEMNIFYING PARTY’S RECEIPT OF NOTICE OF THE ASSERTED LIABILITY, TO DEFEND,
COMPROMISE OR SETTLE SUCH ACTION, WITH COUNSEL REASONABLY SATISFACTORY TO THE
INDEMNIFIED PARTY.  THE INDEMNIFIED PARTY SHALL COOPERATE WITH RESPECT TO ANY
SUCH PARTICIPATION, DEFENSE, SETTLEMENT OR COMPROMISE.  THE INDEMNIFIED PARTY
SHALL HAVE THE RIGHT TO EMPLOY ITS OWN COUNSEL IN ANY SUCH CASE, BUT THE FEES
AND EXPENSES OF THE INDEMNIFIED PARTY’S COUNSEL SHALL BE AT THE SOLE EXPENSE OF
THE INDEMNIFIED PARTY UNLESS:  (I) THE INDEMNIFYING PARTY SHALL HAVE AUTHORIZED
IN WRITING EMPLOYMENT OF SUCH COUNSEL AT THE EXPENSE OF THE INDEMNIFYING PARTY;
(II) THE INDEMNIFYING PARTY SHALL NOT HAVE EMPLOYED COUNSEL REASONABLY
SATISFACTORY TO THE INDEMNIFIED PARTY TO DEFEND SUCH ACTION WITHIN THIRTY (30)
DAYS AFTER THE INDEMNIFYING PARTY RECEIVED NOTICE OF THE ASSERTED LIABILITY;
(III) THE INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED, BASED UPON WRITTEN
ADVICE OF COUNSEL, THAT THERE ARE DEFENSES AVAILABLE TO THE INDEMNIFIED PARTY
THAT ARE DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING
PARTY (IN WHICH CASE THE INDEMNIFYING PARTY SHALL NOT HAVE THE RIGHT TO DIRECT
THE DEFENSE OF SUCH ACTION ON BEHALF OF THE INDEMNIFIED PARTY WITH RESPECT TO
SUCH DIFFERENT DEFENSES); OR (IV) REPRESENTATION OF SUCH INDEMNIFIED PARTY BY
THE COUNSEL RETAINED BY THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO
ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN SUCH INDEMNIFIED PARTY AND ANY
OTHER PARTY REPRESENTED BY SUCH COUNSEL IN SUCH PROCEEDING, IN ANY OF WHICH
EVENTS THE FEES AND EXPENSES OF ONE ADDITIONAL COUNSEL SHALL BE BORNE BY THE
INDEMNIFYING PARTY.  THE INDEMNIFYING PARTY SHALL NOT SETTLE OR COMPROMISE ANY
ACTION OR CONSENT TO THE ENTRY OF A JUDGMENT THAT:  (A) DOES NOT PROVIDE FOR THE
CLAIMANT TO GIVE AN UNCONDITIONAL RELEASE TO THE INDEMNIFIED PARTY IN RESPECT OF
THE ASSERTED LIABILITY; (B) INVOLVES RELIEF OTHER THAN MONETARY DAMAGES;
(C) PLACES RESTRICTIONS OR CONDITIONS ON THE OPERATION OF THE BUSINESS OF THE
INDEMNIFIED PARTY OR ANY OF ITS AFFILIATES; OR (D) INVOLVES ANY FINDING OR
ADMISSION OF LIABILITY OR OF ANY VIOLATION OF LAW.  THE INDEMNIFYING PARTY SHALL
NOT BE LIABLE FOR ANY SETTLEMENT OF ANY CLAIM OR ACTION EFFECTED WITHOUT ITS
WRITTEN CONSENT; PROVIDED THAT SUCH CONSENT IS NOT UNREASONABLY WITHHELD.  AFTER
PAYMENT OF ANY ASSERTED LIABILITY BY THE INDEMNIFYING PARTY, THE INDEMNIFIED
PARTY, IF REQUESTED BY THE INDEMNIFYING PARTY, SHALL ASSIGN TO THE INDEMNIFYING
PARTY ALL RIGHTS THE INDEMNIFIED PARTY MAY HAVE AGAINST ANY APPLICABLE ACCOUNT
DEBTOR OR OTHER RESPONSIBLE PERSON IN RESPECT OF THE ASSERTED LIABILITY.  IF THE
INDEMNIFYING PARTY CHOOSES TO DEFEND ANY ASSERTED LIABILITY, THE INDEMNIFIED
PARTY SHALL MAKE AVAILABLE TO THE INDEMNIFYING PARTY ANY BOOKS, RECORDS OR OTHER
DOCUMENTS WITHIN ITS CONTROL THAT ARE NECESSARY OR APPROPRIATE FOR SUCH
DEFENSE.  ANY EXPENSES OF ANY INDEMNIFIED PARTY FOR WHICH INDEMNIFICATION IS
AVAILABLE HEREUNDER SHALL BE PAID UPON WRITTEN DEMAND THEREFOR.

 


9.6           LIMITATION OF LIABILITY.

 


(A)           SELLER SHALL NOT BE OBLIGATED TO PROVIDE ANY INDEMNIFICATION UNDER
SECTION 9.2(A) EXCEPT TO THE EXTENT THE AGGREGATE AMOUNT FOR WHICH IT IS
OBLIGATED TO PROVIDE SUCH INDEMNIFICATION EXCEEDS THE SUM OF $1,000,000, AFTER
WHICH SELLER SHALL BE OBLIGATED TO PAY THE


 


51

--------------------------------------------------------------------------------



 

entire amount, beginning with the first dollar of Loss, which is payable
pursuant to Section 9.2(a); provided, however, that De Minimis Losses shall not
count towards such $1,000,000 amount unless and until the aggregate amount of
all De Minimis Losses exceeds $100,000; provided, further, that in the case of
any breach of any representation or warranty under Sections 3.1, 3.2, 3.3, 3.6,
3.8(e), 3.16, 3.17, 3.18, 3.19, 3.23 and 3.24, respectively, Seller shall be
obligated to provide indemnification for the entire amount of such Loss,
beginning with the first dollar of Loss, without regard to whether such loss is
a De Minimis Loss and without regard to whether the aggregate amount for which
the obligation to provide indemnification under this Article IX exceeds the sum
of $1,000,000; provided, further, that in no event shall the aggregate liability
of Seller under this Article IX with respect to Seller’s breach of its
representations and warranties exceed one-half of the Purchase Price other than
for breach of any representation or warranty contained in Sections 3.1, 3.2,
3.3, 3.6, 3.8, 3.16, 3.17, 3.18, 3.19, 3.23 and 3.24, which liability and
obligation to indemnify shall be without limitation.


 


(B)           KERR AND PURCHASER SHALL NOT BE OBLIGATED TO PROVIDE ANY
INDEMNIFICATION UNDER SECTION 9.3(A) EXCEPT TO THE EXTENT THE AGGREGATE AMOUNT
FOR WHICH THEY ARE OBLIGATED TO PROVIDE SUCH INDEMNIFICATION EXCEEDS THE SUM OF
$1,000,000, AFTER WHICH KERR AND PURCHASER SHALL BE OBLIGATED TO PAY THE ENTIRE
AMOUNT, BEGINNING WITH THE FIRST DOLLAR OF LOSS, WHICH IS PAYABLE PURSUANT TO
SECTION 9.3(A); PROVIDED, HOWEVER, THAT DE MINIMIS LOSSES SHALL NOT COUNT
TOWARDS SUCH $1,000,000 AMOUNT UNLESS AND UNTIL THE AGGREGATE AMOUNT OF ALL DE
MINIMIS LOSSES EXCEEDS $100,000; PROVIDED, FURTHER, THAT IN THE CASE OF ANY
BREACH OF ANY REPRESENTATION OR WARRANTY UNDER SECTIONS 4.1, 4.2, 4.3(A) OR (B),
AND 4.5, RESPECTIVELY, KERR AND PURCHASER SHALL BE OBLIGATED TO PROVIDE
INDEMNIFICATION FOR THE ENTIRE AMOUNT OF SUCH LOSS, BEGINNING WITH THE FIRST
DOLLAR OF LOSS, WITHOUT REGARD TO WHETHER SUCH LOSS IS A DE MINIMIS LOSS AND
WITHOUT REGARD TO WHETHER THE AGGREGATE AMOUNT FOR WHICH THE OBLIGATION TO
PROVIDE INDEMNIFICATION UNDER THIS ARTICLE IX EXCEEDS THE SUM OF $1,000,000;
PROVIDED, FURTHER, THAT IN NO EVENT SHALL THE AGGREGATE LIABILITY OF KERR AND
PURCHASER UNDER THIS ARTICLE IX WITH RESPECT TO KERR’S AND PURCHASER’S BREACH OF
THEIR REPRESENTATIONS AND WARRANTIES EXCEED ONE-HALF OF THE PURCHASE PRICE OTHER
THAN FOR BREACH OF ANY REPRESENTATION OR WARRANTY CONTAINED IN SECTIONS 4.1,
4.2, 4.3(A) OR (B), AND 4.5, WHICH LIABILITY AND OBLIGATION TO INDEMNIFY SHALL
BE WITHOUT LIMITATION; PROVIDED, FURTHER, THAT THE PRECEDING CLAUSE SHALL NOT
LIMIT PURCHASER’S OBLIGATION OR LIABILITY WITH RESPECT TO THE ASSUMED
LIABILITIES.


 


(C)           THE PROVISIONS OF THIS ARTICLE IX SHALL BE THE EXCLUSIVE REMEDY
AVAILABLE TO THE SELLER INDEMNITEES AND THE PURCHASER INDEMNITEES AFTER THE
CLOSING IN THE EVENT ANY SUCH PERSON SHALL HAVE A CLAIM WITH RESPECT TO THE
MATTERS COVERED BY THIS AGREEMENT, OTHER THAN WITH RESPECT TO CLAIMS INVOLVING
INTENTIONAL MISREPRESENTATION, FRAUD, OR WILLFUL MISCONDUCT.


 


9.7           EFFECT OF TAXES AND INSURANCE.  THE AMOUNT OF ANY LOSSES FOR WHICH
INDEMNIFICATION IS PROVIDED UNDER THIS ARTICLE IX (A) SHALL BE REDUCED TO TAKE
ACCOUNT OF ANY NET TAX BENEFIT REALIZED, IN THE YEAR OF THE TAX PAYMENT OR THE
NEXT SUCCEEDING TAXABLE YEAR AND SHALL BE INCREASED TO TAKE ACCOUNT OF ANY NET
TAX DETRIMENT REALIZED, IN THE YEAR OF THE TAX PAYMENT OR THE NEXT SUCCEEDING
TAXABLE YEAR ARISING FROM THE INCURRENCE OR PAYMENT OF ANY SUCH LOSSES OR FROM
THE RECEIPT OF ANY SUCH INDEMNIFICATION PAYMENT DETERMINED ON A WITH OR WITHOUT
BASIS AND (B) SHALL BE REDUCED BY THE INSURANCE PROCEEDS RECEIVED AND ANY OTHER
AMOUNT, IF ANY, RECOVERED FROM THIRD PARTIES BY THE INDEMNIFIED PARTY (OR ITS
AFFILIATES) WITH RESPECT TO ANY LOSSES.  IF ANY INDEMNIFIED PARTY SHALL HAVE
RECEIVED ANY INDEMNIFICATION PAYMENT PURSUANT TO THIS ARTICLE IX


 


52

--------------------------------------------------------------------------------



 

with respect to any Loss, such Indemnified Party shall, upon written request by
the Indemnifying Party, assign to such Indemnifying Party (to the extent of the
indemnification payment) any claim which such Indemnified Party may have under
any applicable insurance policy which provides coverage for such Loss.  Such
Indemnified Party shall reasonably cooperate (at the expense of the Indemnifying
Party) to collect under such insurance policy.  If any Indemnified Party shall
have received any payment pursuant to this Article IX with respect to any Loss
and has or shall subsequently have received insurance proceeds or other amounts
with respect to such Loss, then such Indemnified Party shall promptly pay over
to the Indemnifying Party the amount so recovered (after deducting the amount of
the expenses incurred by it in procuring such recovery), but not in excess of
the amount previously so paid by the Indemnifying Party.

 


9.8           TREATMENT OF INDEMNITY PAYMENTS; NO DUPLICATION.  ANY
INDEMNIFICATION PAYMENT MADE PURSUANT TO THIS ARTICLE IX SHALL BE TREATED, TO
THE EXTENT PERMITTED OR REQUIRED BY LAW, BY ALL PARTIES AS AN ADJUSTMENT TO THE
PURCHASE PRICE.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS ARTICLE IX TO THE
CONTRARY, PURCHASER SHALL NOT BE ENTITLED TO INDEMNIFICATION HEREUNDER TO THE
EXTENT THAT ANY LOSSES WERE  (I)  INCLUDED IN THE CALCULATION OF THE WORKING
CAPITAL ADJUSTMENT OR THE FINAL CLOSING CAPITAL EXPENDITURES (EXCLUDING LOSSES
RESULTING FROM SELLER’S BREACH OF ANY PAYMENT OR OTHER OBLIGATION TO ANY
COUNTERPARTY WITH RESPECT TO ANY CAPITAL EXPENDITURES) OR (II) OFFSET BY AN
ADJUSTMENT PURSUANT TO SECTION 3.3 OR 3.4 OF THE SUPPLY AGREEMENT.

 


ARTICLE X
GENERAL


 


10.1         NOTICES.  ALL NOTICES, REQUESTS, CLAIMS, DEMANDS OR OTHER
COMMUNICATIONS THAT ARE REQUIRED OR MAY BE GIVEN PURSUANT TO THE TERMS OF THIS
AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN:  (A) WHEN DELIVERED, IF DELIVERED BY HAND;
(B) ONE (1) BUSINESS DAY AFTER TRANSMITTED, IF TRANSMITTED BY A
NATIONALLY-RECOGNIZED OVERNIGHT COURIER SERVICE; (C) WHEN SENT BY FACSIMILE
TRANSMISSION, IF SENT BY FACSIMILE TRANSMISSION WHICH IS CONFIRMED; OR (D) THREE
(3) BUSINESS DAYS AFTER MAILING, IF MAILED BY REGISTERED OR CERTIFIED MAIL
(RETURN RECEIPT REQUESTED), IN EACH CASE TO THE PARTIES AT THE FOLLOWING
ADDRESSES (OR AT SUCH OTHER ADDRESS FOR A PARTY AS SHALL BE SPECIFIED IN A
NOTICE GIVEN IN ACCORDANCE WITH THIS SECTION 10.1):

 


 


(A)


IF TO SELLER:


 


 

 

 

O.G. Dehydrated, Inc.

 

 

18 Loveton Circle

 

 

Sparks, Maryland  21152

 

 

Attention:  Corporate Secretary

 

 

Telephone:  (410) 771-7563

 

 

Fax:  (410) 527-8228

 

 

 

 

 

With a simultaneous copy to:

 

 

 

 

 

Piper Rudnick LLP

 

 

6225 Smith Avenue

 

 

Baltimore, Maryland 21209-3600

 

 

Attention:  Theodore Segal, Esq.

 

 

Telephone:  (410) 580-3000

 

 

Fax:  (410) 580-3001

 

 

53

--------------------------------------------------------------------------------


 


 


(B)


IF TO PURCHASER:

 

 

 

 

 

Kerr Acquisition Sub II, LLC

 

 

c/o Kerr Group Inc.

 

 

500 New Holland Avenue

 

 

Lancaster, Pennsylvania  17602-2104

 

 

Attention:  Lawrence C. Caldwell

 

 

Telephone:  (717) 390-8439

 

 

 

 

 

With a simultaneous copy to:

 

 

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

525 University Avenue, Suite 1100

 

 

Palo Alto, California  94301

 

 

Attention:  Kenton J. King, Esq.

 

 

Telephone:  (650) 470-4500

 

 

Fax:  (650) 470-4570

 

 

 


 


(C)


IF TO KERR:


 


 

 

 

Kerr Group, Inc.

 

 

500 New Holland Avenue

 

 

Lancaster, Pennsylvania  17602-2104

 

 

Attention:  Lawrence C. Caldwell

 

 

Telephone:  (717) 390-8439

 

 

 

 

 

With a simultaneous copy to:

 

 

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

525 University Avenue, Suite 1100

 

 

Palo Alto, California  94301

 

 

Attention:  Kenton J. King, Esq.

 

 

Telephone:  (650) 470-4500

 

 

Fax:  (650) 470-4570

 


10.2         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT FOR ANY REASON
SHALL BE HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, SUCH ILLEGALITY SHALL NOT
AFFECT ANY OTHER PROVISION OF THIS AGREEMENT, BUT THIS AGREEMENT SHALL BE
CONSTRUED AS IF SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION HAD NEVER BEEN
INCLUDED HEREIN.

 


10.3         ASSIGNMENT; BINDING EFFECT; BENEFIT.  NO ASSIGNMENT BY ANY PARTY OF
ITS RIGHTS NOR DELEGATION BY ANY PARTY OF ITS OBLIGATIONS UNDER THIS AGREEMENT
OR ANY TRANSACTION


 


54

--------------------------------------------------------------------------------



 

Document shall be permitted unless Kerr and Purchaser, on the one hand, or
Seller, on the other hand, consents in writing thereto, except that Purchaser
may (a) assign, in its sole discretion, any of or all of its rights, interests
and obligations under this Agreement to Kerr or to any direct or indirect
wholly-owned Subsidiary of Kerr, and (b) pledge this Agreement and any of its
rights and obligations hereunder in whole or in part to any other Person, in
each case without the consent of Seller, provided in each case that no such
assignment shall relieve Purchaser of any of its obligations hereunder.  This
Agreement shall be binding upon and shall inure to the benefit of the Parties
and their respective successors and permitted assigns.  Notwithstanding anything
in this Agreement to the contrary, expressed or implied, this Agreement is not
intended to confer any rights or remedies on any Person other than the Parties
and their respective successors and permitted assigns.

 


10.4         INCORPORATION OF EXHIBITS AND SCHEDULES.  ALL EXHIBITS AND
SCHEDULES ATTACHED HERETO AND REFERRED TO HEREIN ARE HEREBY INCORPORATED HEREIN
AND MADE A PART OF THIS AGREEMENT FOR ALL PURPOSES AS IF FULLY SET FORTH
HEREIN.  THE DISCLOSURES MADE BY THE PARTIES IN ANY SCHEDULE TO THIS AGREEMENT
SHALL APPLY WITH THE SAME FORCE AND EFFECT TO EACH OTHER SECTION HEREOF TO WHICH
IT IS REASONABLY APPARENT THAT SUCH DISCLOSURES SHOULD APPLY.

 


10.5         GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK OTHER THAN CONFLICT OF LAWS PRINCIPLES THEREOF DIRECTING THE
APPLICATION OF ANY LAW OTHER THAN THAT OF NEW YORK.  COURTS WITHIN THE STATE OF
NEW YORK (LOCATED WITHIN NEW YORK CITY) WILL HAVE JURISDICTION OVER ALL DISPUTES
BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS.  THE PARTIES HEREBY CONSENT TO AND AGREE TO SUBMIT TO THE
JURISDICTION OF SUCH COURTS.  EACH OF THE PARTIES WAIVES, AND AGREES NOT TO
ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY CLAIM THAT (A) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH COURTS; (B) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL
PROCESS ISSUED BY SUCH COURTS; OR (C) ANY LITIGATION COMMENCED IN SUCH COURTS IS
BROUGHT IN AN INCONVENIENT FORUM.

 


10.6         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED IN CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION OR
AGREEMENT CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY HERETO IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 


10.7         INTERPRETATION.  THE PARTIES HAVE PARTICIPATED JOINTLY IN THE
NEGOTIATION AND DRAFTING OF THIS AGREEMENT.  IN THE EVENT AN AMBIGUITY OR
QUESTION OF INTENT OR INTERPRETATION ARISES, THIS AGREEMENT SHALL BE CONSTRUED
AS IF DRAFTED JOINTLY BY THE PARTIES, AND NO PRESUMPTION OR BURDEN OF PROOF
SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF ANY
PROVISIONS OF THIS AGREEMENT.

 

55

--------------------------------------------------------------------------------


 


10.8         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED AND DELIVERED
(INCLUDING BY FACSIMILE TRANSMISSION) IN ONE OR MORE COUNTERPARTS, AND BY THE
DIFFERENT PARTIES IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN EXECUTED AND
DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH TAKEN TOGETHER
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

 


10.9         ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE SCHEDULES AND
EXHIBITS ATTACHED HERETO) AND THE OTHER TRANSACTION DOCUMENTS EXECUTED IN
CONNECTION WITH THE CONSUMMATION OF THE ACQUISITION CONTAIN THE ENTIRE AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL
PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

 


10.10       WAIVERS AND AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED, SUPERSEDED,
CANCELED, RENEWED OR EXTENDED ONLY BY A WRITTEN INSTRUMENT SIGNED BY ALL OF THE
PARTIES.  THE PROVISIONS HEREOF MAY BE WAIVED ONLY IN WRITING SIGNED BY THE
PARTY OR PARTIES WAIVING COMPLIANCE.  NO DELAY ON THE PART OF ANY PARTY IN
EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY WAIVER ON THE PART OF ANY PARTY OF ANY SUCH RIGHT, POWER
OR PRIVILEGE, NOR ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR
PRIVILEGE, PRECLUDE ANY FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
SUCH RIGHT, POWER OR PRIVILEGE.

 

[Signatures appear on the next page]

 

56

--------------------------------------------------------------------------------


 

EXECUTION

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed in their
respective names by their duly authorized representatives as of the date first
above written.

 

 

KERR GROUP, INC.

 

 

 

 

 

 

 

By:

 

/s/  Richard D. Hofmann

 

 

Name:

Richard D. Hofmann

 

 

Title:

President & CEO

 

 

 

 

 

 

 

 

 

 

KERR ACQUISITION SUB II, LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/  Richard D. Hofmann

 

 

Name:

Richard D. Hofmann

 

 

Title:

President & CEO

 

 

 

 

 

 

Signature Page 1 of 3 to

Asset Purchase Agreement, dated as of June 26, 2003, among

Kerr Group, Inc., Purchaser and O. G. Dehydrated, Inc.

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

O.G. DEHYDRATED, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/  Robert G. Davey

 

 

Name:

Robert G. Davey

 

 

Title:

President

 

 

Signature Page 2 of 3 to

Asset Purchase Agreement, dated as of June 26, 2003, among

Kerr Group, Inc., Purchaser and O. G. Dehydrated, Inc.

 

--------------------------------------------------------------------------------


 

GUARANTY

 

Parent hereby guarantees the prompt payment by Seller of Seller’s
indemnification obligations under Section 9.2 of this Agreement.  If Seller
defaults in the payment of any such indemnification obligation, Parent shall pay
to Purchaser or the applicable Purchaser Indemnitee any damages, costs and
expenses that such Person is entitled to recover from Seller by reason of
Seller’s default.  Parent acknowledges that the bankruptcy of Seller shall not
relieve Parent of its obligations under this Guaranty.  Parent further agrees to
the provisions of 5.3 (Consents, Filings and Authorizations; Efforts to
Consummate), 5.6 (Access to Information; Confidentiality), 8.3 (Non-Competition
Covenant) and the last three sentences of Section 3.5 (Financial Statements) of
this Agreement.

 

 

McCORMICK & COMPANY, INCORPORATED

 

 

 

 

 

By:

 

/s/  Robert G. Davey

 

 

Name:

Robert G. Davey

 

 

Title:

Executive Vice President

 

 

Signature Page 3 of 3 to

Asset Purchase Agreement, dated as of June 26, 2003, among

Kerr Group, Inc., Purchaser and O. G. Dehydrated, Inc.

 

--------------------------------------------------------------------------------